Exhibit 10.1

6 October 2020

CAESARS CAYMAN FINANCE LIMITED

(as Borrower)

arranged by

DEUTSCHE BANK AG, LONDON BRANCH

and

JPMORGAN CHASE BANK, N.A.

(as Arrangers)

with

DEUTSCHE BANK AG, LONDON BRANCH

(as Interim Facility Agent)

and

DEUTSCHE BANK AG, LONDON BRANCH

(as Interim Security Agent)

 

 

UK INTERIM FACILITIES AGREEMENT

 

 

 

LOGO [g40286dsp1.jpg]

99 Bishopsgate

London EC2M 3XF

United Kingdom

Tel: +44.20.7710.1000

www.lw.com



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

 

INTERPRETATION

     1  

2.

 

THE INTERIM FACILITIES - AVAILABILITY

     1  

3.

 

THE MAKING OF THE INTERIM LOANS

     2  

4.

 

NATURE OF AN INTERIM FINANCE PARTY’S RIGHTS AND OBLIGATIONS

     4  

5.

 

UTILISATION

     4  

6.

 

REPAYMENT AND PREPAYMENT

     5  

7.

 

INTEREST

     7  

8.

 

TAXES

     10  

9.

 

INCREASED COSTS

     17  

10.

 

PAYMENTS

     21  

11.

 

FEES AND EXPENSES

     23  

12.

 

INDEMNITIES

     25  

13.

 

SECURITY

     28  

14.

 

AGENTS AND ARRANGERS

     31  

15.

 

PRO RATA PAYMENTS

     38  

16.

 

SET-OFF

     39  

17.

 

NOTICES

     39  

18.

 

CONFIDENTIALITY

     41  

19.

 

KNOW YOUR CUSTOMER REQUIREMENTS

     42  

20.

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

     42  

21.

 

CHANGES TO PARTIES

     44  

22.

 

IMPAIRMENT AND REPLACEMENT OF INTERIM FINANCE PARTIES

     52  

23.

 

CONDUCT OF BUSINESS BY THE INTERIM FINANCE PARTIES

     52  

24.

 

AMENDMENTS AND WAIVERS

     52  

25.

 

MISCELLANEOUS

     54  

26.

 

GOVERNING LAW

     55  

27.

 

JURISDICTION

     55  

28.

 

ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS

     56  

SCHEDULE 1

     58    

DEFINITIONS AND INTERPRETATION

  

SCHEDULE 2

     79    

FORM OF DRAWDOWN REQUEST

  



--------------------------------------------------------------------------------

SCHEDULE 3

     80    

CONDITIONS PRECEDENT

  

SCHEDULE 4

     83    

MAJOR REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

    

MAJOR UNDERTAKINGS

    

MAJOR EVENTS OF DEFAULT

  

SCHEDULE 5

     93    

IMPAIRMENT AND REPLACEMENT OF INTERIM FINANCE PARTIES

    

DEFAULTING LENDER

  

SCHEDULE 6

     106    

FORM OF TRANSFER CERTIFICATE

  

SCHEDULE 7

     109    

FORM OF ASSIGNMENT AGREEMENT

  

SCHEDULE 8

     112    

THE ORIGINAL INTERIM LENDERS

  

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 6 October 2020:

 

(1)

CAESARS CAYMAN FINANCE LIMITED, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”);

 

(2)

DEUTSCHE BANK AG, LONDON BRANCH and JPMORGAN CHASE BANK, N.A. as arrangers of
the UK Interim Asset Sale Bridge Facility (the “UK Interim Asset Sale Bridge
Facility Arrangers”);

 

(3)

DEUTSCHE BANK AG, LONDON BRANCH and JPMORGAN CHASE BANK, N.A. as arrangers of
the UK Interim Cash Confirmation Bridge Facility (the “UK Interim Cash
Confirmation Bridge Facility Arrangers” and, together with the UK Interim Asset
Sale Bridge Facility Arrangers, the “Arrangers”);

 

(4)

THE FINANCIAL INSTITUTIONS listed in Schedule 8 (The Original Interim Lenders)
as lenders (the “Original Interim Lenders”);

 

(5)

DEUTSCHE BANK AG, LONDON BRANCH as agent of the other Interim Finance Parties
(the “Interim Facility Agent”); and

 

(6)

DEUTSCHE BANK AG, LONDON BRANCH as security agent for the Interim Finance
Parties (the “Interim Security Agent”).

 

1.

INTERPRETATION

Terms defined in Schedule 1 (Definitions and Interpretation) to this Agreement
have the same meanings when used in this Agreement. Each Schedule to this
Agreement forms part of the terms of this Agreement.

 

2.

THE INTERIM FACILITIES - AVAILABILITY

 

2.1

The Interim Facilities

Subject to the terms of this Agreement:

 

  (a)

the UK Interim Asset Sale Bridge Facility Lenders make available to the Borrower
an interim term loan facility in an aggregate amount equal to the Total UK
Interim Asset Sale Bridge Facility Commitments (the “UK Interim Asset Sale
Bridge Facility”) available to be utilised in Sterling; and

 

  (b)

the UK Interim Cash Confirmation Bridge Facility Lenders make available to the
Borrower an interim term loan facility in an aggregate amount equal to the Total
UK Interim Cash Confirmation Bridge Facility Commitments (the “UK Interim Cash
Confirmation Bridge Facility”) available to be utilised in Sterling.

 

2.2

Availability Periods

The undrawn Interim Commitments of each Interim Lender under each Interim
Facility will be automatically cancelled at 11:59 p.m. in London on the last day
of the Certain Funds Period.

 

1



--------------------------------------------------------------------------------

2.3

Voluntary Cancellation

The Borrower may, by two (2) Business Days’ prior written notice to the Interim
Facility Agent, at any time cancel any undrawn amount of any Interim Facility.
Any cancellation shall reduce the Commitments of the Lenders rateably under the
relevant Interim Facility.

 

3.

THE MAKING OF THE INTERIM LOANS

 

3.1

Conditions Precedent

 

  (a)

The obligations of each Interim Lender to participate in each Interim Loan are
subject only to the conditions precedent that on the date on which that Interim
Loan is to be made:

 

  (i)

the Interim Facility Agent has received (or acting at the direction of the
Majority Interim Lenders waived the requirement to receive) all of the documents
and evidence referred to in Schedule 3 (Conditions Precedent), where required,
in form and substance satisfactory to it (acting reasonably or on the
instructions of the Majority Interim Lenders (each acting reasonably));

 

  (ii)

no Major Event of Default is continuing or would result from the making of the
relevant Interim Loan; and

 

  (iii)

it is not unlawful in any applicable jurisdiction for such Interim Lender to
make, or to allow to have outstanding, that Interim Loan.

(b)

 

  (i)

The Interim Facility Agent shall notify the Borrower and the Interim Lenders
promptly upon being satisfied that the conditions described in paragraph (a)(i)
above have been received by it or waived and the Interim Facility Agent shall,
if requested by the Borrower, promptly provide the Borrower with a letter
confirming the same. The Interim Lenders authorise the Interim Facility Agent to
give any such notifications and/or provide any such letter.

 

  (ii)

The Interim Facility Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any notification and/or letter referred to in
paragraph (b)(i) above (unless they result from the fraud, default or negligence
of the Interim Facility Agent).

 

3.2

Certain Funds Period

Notwithstanding any other provision of any Interim Finance Document, during the
Certain Funds Period none of the Interim Finance Parties shall:

 

  (a)

refuse to participate in or make available any Interim Loan, provided that the
condition in paragraph (a)(i) of Clause 3.1 (Conditions Precedent) above has
been satisfied;

 

  (b)

be entitled to take any action to rescind, terminate or cancel this Agreement
(or any provision hereof or obligation hereunder) or any Interim Loan or Interim
Commitment;

 

  (c)

exercise any right of set-off or counterclaim in respect of any Interim Loan or
Interim Commitment;

 

2



--------------------------------------------------------------------------------

  (d)

accelerate any Interim Loan or otherwise demand or require repayment or
prepayment of any sum from the Borrower; or

 

  (e)

enforce (or instruct the Interim Security Agent to enforce) any Security
Interest under any Interim Finance Document,

unless at any time any of the conditions in paragraphs (a)(ii) to (a)(iii)
(inclusive) of Clause 3.1 (Conditions Precedent) above are not satisfied (which,
in respect of paragraph (a)(iii) of Clause 3.1 (Conditions Precedent) above,
shall allow the relevant Interim Lender to take such action in respect of itself
only and shall not permit any other Interim Finance Parties to take such
action), provided that, immediately upon the expiry of the Certain Funds Period,
all such rights, remedies and entitlements shall be available to the Interim
Finance Parties, notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.

 

3.3

Purpose

The proceeds of each Interim Loan are to be applied in or towards (directly or
indirectly):

 

  (a)

financing or refinancing the Transactions, including but not limited to, the
consideration paid or payable for the Acquisition;

 

  (b)

refinancing or otherwise discharging indebtedness of the Target Group (the
“Existing Facilities”) and paying any breakage costs, redemption premium,
make-whole costs and other fees, costs and expenses payable in connection with
such refinancing and/or discharge of the Existing Facilities (the
“Refinancing”);

 

  (c)

financing or refinancing other related amounts, including fees, premiums,
expenses and other transaction costs incurred in connection with the
Transactions (including but not limited to the Acquisition and/or the
Refinancing) and/or the Transaction Documents;

 

  (d)

any other purpose contemplated by the Funds Flow Statement or the Tax Structure
Memorandum; and/or

 

  (e)

to the extent not applied for a purpose set out in paragraphs (a) to (d) above,
financing or refinancing the general corporate purposes and/or working capital
requirements of the Combined Group.

 

3.4

Override

Notwithstanding any other term of this Agreement or any other Interim Finance
Document, none of:

 

  (a)

the steps or events set out in, or reorganisations specified in or expressly
contemplated by, the Tax Structure Memorandum or the Transaction Documents (or,
in each case, the actions or intermediate steps necessary to implement any of
those steps, actions or events); and

 

  (b)

the actions permitted under the Existing Facilities (prior to discharge) as they
relate to the Target Group,

in any case, shall constitute, or result in, a breach of any representation,
warranty, undertaking or other term of the Interim Finance Documents or a
Default or a Major Event of Default, actual or potential, and each such event
shall be expressly permitted under the terms of the Interim Finance

 

3



--------------------------------------------------------------------------------

Documents, including the use of the proceeds of any Interim Loan for any purpose
set out in the Tax Structure Memorandum or the Funds Flow Statement.

 

4.

NATURE OF AN INTERIM FINANCE PARTY’S RIGHTS AND OBLIGATIONS

 

4.1

No Interim Finance Party is bound to monitor or verify any Interim Loan of an
Interim Facility nor be responsible for the consequences of such Interim Loan.

 

4.2

The obligations of each Interim Finance Party under the Interim Finance
Documents are several.

 

4.3

Failure by an Interim Finance Party to perform its obligations does not affect
the obligations of any other Party under the Interim Finance Documents.

 

4.4

No Interim Finance Party is responsible for the obligations of any other Interim
Finance Party under the Interim Finance Documents.

 

4.5

The rights of each Interim Finance Party under the Interim Finance Documents are
separate and independent rights.

 

4.6

An Interim Finance Party may, except as otherwise stated in the Interim Finance
Documents, separately enforce its rights under the Interim Finance Documents.

 

4.7

A debt arising under the Interim Finance Documents to an Interim Finance Party
is a separate and independent debt.

 

4.8

Each Interim Lender will promptly notify the Borrower if it becomes aware of any
matter or circumstance which would entitle it not to advance or participate in
any Interim Loan.

 

5.

UTILISATION

 

5.1

Giving of Drawdown Requests

 

  (a)

The Borrower may borrow an Interim Loan by giving to the Interim Facility Agent
a duly completed Drawdown Request. A Drawdown Request is, once given,
irrevocable.

 

  (b)

The latest time for receipt by the Interim Facility Agent of a duly completed
Drawdown Request is 09.30 a.m. (London time) on the date falling one
(1) Business Day before the proposed Drawdown Date or such later time and/or
date as agreed by the Interim Facility Agent.

 

  (c)

The Interim Facilities may be drawn during the Certain Funds Period.

 

  (d)

The Borrower may only draw:

 

  (i)

fifteen (15) Interim Loans under UK Interim Asset Sale Bridge Facility; and

 

  (ii)

fifteen (15) Interim Loans under the UK Interim Cash Confirmation Bridge
Facility.

 

5.2

Completion of Drawdown Requests

A Drawdown Request for an Interim Loan will not be regarded as having been duly
completed unless:

 

  (a)

the Drawdown Date is a Business Day within the Certain Funds Period;

 

4



--------------------------------------------------------------------------------

  (b)

the amount of the Interim Loan does not exceed the Total Interim Commitments in
respect of the applicable Interim Facility; and

 

  (c)

the currency of the Interim Loan complies with paragraph (d) of Clause 5.3
(Advance of Interim Loans) and the proposed Interest Period complies with
paragraph (b) of Clause 7.2 (Payment of interest).

 

5.3

Advance of Interim Loans

 

  (a)

The Interim Facility Agent must promptly notify each Interim Lender of the
details of the requested Interim Loan and the amount of its share in that
Interim Loan.

 

  (b)

Each Interim Lender will participate in each Interim Loan in the proportion
which its Interim Commitment under the applicable Interim Facility bears to the
Total Interim Commitments under that Interim Facility, immediately before the
making of that Interim Loan.

 

  (c)

No Interim Lender is obliged to participate in any Interim Loan if as a result
the amount of its share in the applicable Interim Facility would exceed its
Interim Commitments under that Interim Facility.

 

  (d)

Each Interim Loan may only be denominated in the currency or currencies in which
the applicable Interim Facility is stated to be available under Clause 2.1 (The
Interim Facilities) above, unless otherwise agreed in writing by all the Interim
Lenders under the applicable Interim Facility.

 

  (e)

If the applicable conditions set out in this Agreement have been met, each
Interim Lender shall make its participation in each Interim Loan available to
the Interim Facility Agent for the account of the Borrower by the Drawdown Date
through its Facility Office.

 

5.4

Limitations on Interim Loans

No utilisation of the UK Interim Cash Confirmation Bridge Facility shall occur
unless there has been a utilisation (whether in whole or part) of the UK Interim
Asset Sale Bridge Facility or, if there has not been a utilisation (whether in
whole or part) of the UK Interim Asset Sale Bridge Facility, the UK Interim
Asset Sale Bridge Facility will be utilised (in whole or part) contemporaneously
with the UK Interim Cash Confirmation Bridge Facility.

 

6.

REPAYMENT AND PREPAYMENT

 

6.1

Repayment

 

  (a)

The Borrower must repay all outstanding UK Interim Asset Sale Bridge Facility
Loans (together with all outstanding interest thereon) on the Final Repayment
Date applicable to the UK Interim Asset Sale Bridge Facility or, if earlier:

 

  (i)

in full on the date of receipt by the Borrower of a written demand (the
“Acceleration Notice”) from the Interim Facility Agent (acting on the
instructions of the Majority Interim Lenders) following the occurrence of a
Major Event of Default which is continuing requiring immediate prepayment and
cancellation in full of the Interim Facilities; or

 

5



--------------------------------------------------------------------------------

  (ii)

the date of receipt by the Borrower or any Group Company of the proceeds from
the first utilisation made under the UK Asset Sale Bridge Facility (free of any
escrow or similar arrangements), to the extent of such proceeds.

 

  (b)

The Borrower must repay all outstanding UK Interim Cash Confirmation Bridge
Facility Loans (together with all outstanding interest thereon) on the Final
Repayment Date applicable to the UK Interim Cash Confirmation Bridge Facility
or, if earlier:

 

  (i)

in full on the date of receipt by the Borrower of an Acceleration Notice from
the Interim Facility Agent (acting on the instructions of the Majority Interim
Lenders) following the occurrence of a Major Event of Default which is
continuing requiring immediate prepayment and/or cancellation in full of the
Interim Facilities; or

 

  (ii)

the date of receipt by the Borrower or any Group Company of the proceeds from
the first utilisation made under the UK Cash Confirmation Bridge Facility (free
of any escrow or similar arrangements), to the extent of such proceeds.

 

  (c)

If an Interim Loan is, or is declared to be, due and payable, all interest and
all other amounts accrued or outstanding in respect of that Interim Loan shall
be immediately due and payable.

 

  (d)

If an Interim Loan is, or is declared to be, due and payable on demand, all
interest and all other amounts accrued or outstanding in respect of that Interim
Loan shall be immediately due and payable on demand by the Interim Facility
Agent on the instructions of the Majority Interim Lenders.

 

  (e)

If an Interim Loan is, or is declared to be, due and payable, the Interim
Facility Agent may, and shall if so directed by the Majority Interim Lenders, by
notice to the Borrower, exercise or direct the Interim Security Agent to
exercise any or all of its rights, remedies, powers or discretions under the
Interim Finance Documents.

 

  (f)

Amounts repaid under the Interim Facilities cannot be redrawn.

 

6.2

Prepayment

 

  (a)

The Borrower may prepay the whole or any part of any outstanding Interim Loan
(including, for the avoidance of doubt, the whole or any part of any outstanding
Interim Loan owed to a particular Interim Lender to the extent provided for by
the terms of this Agreement), together with accrued but unpaid interest, at any
time, on giving two (2) Business Days’ prior notice in writing to the Interim
Facility Agent.

 

  (b)

Amounts prepaid under the Interim Facilities cannot be redrawn.

 

  (c)

On the occurrence of a prepayment under this Clause 6.2, a corresponding amount
of the Interim Facility Commitments shall be cancelled.

 

6.3

Cancellation of Interim Commitments

 

  (a)

On the occurrence of any event referred to in paragraph (a) of Clause 6.1
(Repayment), the UK Interim Asset Sale Bridge Facility Commitments, which, at
that time, are unutilised shall be cancelled in full.

 

6



--------------------------------------------------------------------------------

  (b)

On the occurrence of any event referred to in paragraph (b) of Clause 6.1
(Repayment), the UK Interim Cash Confirmation Bridge Facility Commitments,
which, at that time, are unutilised shall be cancelled in full.

 

7.

INTEREST

 

7.1

Calculation of interest

The rate of interest on each Interim Loan for its Interest Period is the
percentage rate per annum equal to the aggregate of:

 

  (a)

the Margin; and

 

  (b)

the LIBOR for that Interest Period.

 

7.2

Payment of interest

 

  (a)

The period for which each Interim Loan is outstanding shall be divided into
successive interest periods (each, an “Interest Period”), each of which will
start on the expiry of the previous Interest Period or, in the case of the first
Interest Period for an Interim Loan, on the relevant Drawdown Date.

 

  (b)

The Borrower of each Interim Loan shall select an Interest Period of one (1),
two (2), three (3) or four (4) weeks, two (2) months or ninety (90) days (or any
other period agreed with the Interim Facility Agent) in each Drawdown Request
and (in relation to subsequent Interest Periods for the Interim Loans)
thereafter no later than 09.30 a.m. (London time) one Business Day prior to the
end of the existing Interest Period for the outstanding Interim Loans.

 

  (c)

If the Borrower does not select an Interest Period for an Interim Loan, the
default Interest Period shall (subject to paragraph (e) below) be four (4) weeks
(or, if earlier, a period ending on (i) in respect of any UK Interim Asset Sale
Bridge Facility Loan, the Final Repayment Date applicable to the UK Interim
Asset Sale Bridge Facility, or (ii) in respect of any UK Interim Cash
Confirmation Bridge Facility Loan, the Final Repayment Date applicable to the UK
Interim Cash Confirmation Bridge Facility).

 

  (d)

The Borrower must pay accrued interest on each Interim Loan made to it on the
last day of each Interest Period in respect of that Interim Loan and on any date
on which that Interim Loan is repaid or prepaid.

 

  (e)

Notwithstanding paragraphs (a), (b) and (c) above, no Interest Period will
(i) in respect of any UK Interim Asset Sale Bridge Facility Loan, extend beyond
the Final Repayment Date applicable to the UK Interim Asset Sale Bridge
Facility, or (ii) in respect of any UK Interim Cash Confirmation Bridge Facility
Loan, extend beyond the Final Repayment Date applicable to the UK Interim Cash
Confirmation Bridge Facility.

 

  (f)

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not),
provided that no Interest Period will (i) in respect of any UK Interim Asset
Sale Bridge Facility Loan, extend beyond the Final Repayment Date applicable to
the UK Interim Asset Sale Bridge Facility, or (ii) in respect of any UK Interim
Cash Confirmation Bridge Facility Loan, extend beyond the Final Repayment Date
applicable to the UK Interim Cash Confirmation Bridge Facility.

 

7



--------------------------------------------------------------------------------

  (g)

If there is a repayment, prepayment or recovery of all or any part of an Interim
Loan other than on the last day of its Interest Period, the Borrower will pay
the Interim Finance Parties promptly following demand their break costs (if
any). The break costs (the “Break Costs”) will be the amount by which:

 

  (i)

LIBOR (disregarding for this purpose any interest rate floor) which would have
been payable at the end of the relevant Interest Period on the amount of the
Interim Loan repaid, prepaid or recovered; exceeds

 

  (ii)

if positive, the amount of interest the Interim Lenders would have received by
placing a deposit equal to the relevant amount with leading banks in the
relevant interbank market for a period starting on the Business Day following
receipt and ending on the last day of the relevant Interest Period.

 

7.3

Interest on overdue amounts

 

  (a)

If the Borrower fails to pay when due any amount payable by it under the Interim
Finance Documents, it must immediately on demand by the Interim Facility Agent
pay interest on the overdue amount from its due date up to the date of actual
payment, both before, on and after judgment.

 

  (b)

Interest on an overdue amount is payable at a rate determined by the Interim
Facility Agent to be one (1) per cent. per annum above the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted part of that Interim Loan.

 

  (c)

Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount on the last day of each Interest Period (or such duration as selected by
the Interim Facility Agent acting reasonably) to the extent permitted under any
applicable law and regulation.

 

7.4

Interest calculation

 

  (a)

Interest shall be paid in the currency of the relevant Interim Loan and shall
accrue from day to day and be calculated on the basis of the actual number of
days elapsed and a 365 day year.

 

  (b)

The Interim Facility Agent shall promptly notify each relevant Party of the
determination of a rate of interest under this Agreement.

 

7.5

Replacement of Screen Rate

 

  (a)

Subject to paragraphs (b) and (c) below, any amendment or waiver which relates
to providing for an additional or alternative benchmark rate, base rate or
reference rate to apply in relation to that currency in place of that Screen
Rate for an applicable Interim Facility (including any amendment, replacement or
waiver to the definition of “LIBOR” or “Screen Rate”, including an alternative
or additional page, service or method for the determination thereof) (or which
relates to aligning any provision of an Interim Finance Document to the use of
that other benchmark rate, base rate or reference rate, including making
appropriate adjustments to this Agreement for basis, duration, time and
periodicity

 

8



--------------------------------------------------------------------------------

  for determination of that other benchmark rate, base rate or reference rate
for any Interest Period and making other consequential and/or incidental
changes) (a “Benchmark Rate Change”) may be made with the consent of the
Majority Interim Lenders participating in the applicable Interim Facility to
which that Benchmark Rate Change shall apply and the Borrower.

 

  (b)

If either the Borrower or the Interim Facility Agent (acting on the instructions
of the Majority Interim Lenders) requests the making of a Benchmark Rate Change,
the Borrower shall notify the Interim Facility Agent (or, as the case may be,
the Interim Facility Agent shall notify the Borrower) thereof and if such
Benchmark Rate Change cannot be agreed upon by the date which is five
(5) Business Days before the end of the current Interest Period (or in the case
of a new Interim Loan, the date which is five (5) Business Days before the date
upon which the Drawdown Request will be served, as notified by the Borrower to
the Interim Facility Agent), the Screen Rate applicable to any Interim Lender’s
share of an Interim Loan shall be replaced by the rate certified to the Interim
Facility Agent by that Interim Lender as soon as practicable (and in any event
by the date falling two (2) Business Days before the date on which interest is
due to be paid in respect of the relevant Interest Period) to be that which
expresses as a percentage rate per annum of the cost to the relevant Interim
Lender of funding its participation in that Interim Loan in the relevant
interbank market.

 

  (c)

Notwithstanding the definitions of “LIBOR” or “Screen Rate” in Schedule 1
(Definitions and Interpretation) or any other term of any Interim Finance
Document, the Interim Facility Agent may from time to time (with the prior
written consent of the Borrower) specify a Benchmark Rate Change for any
currency for the purposes of the Interim Finance Documents, and each Interim
Lender authorises the Interim Facility Agent to make such specification.

 

7.6

Absence of quotations

If LIBOR is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by 12.00 noon (London time) on the Rate Fixing
Day then LIBOR shall be determined on the basis of the quotations of the
remaining Reference Banks, subject to Clause 7.7 (Market Disruption Notice).

 

7.7

Market Disruption Notice

If, in relation to any actual or proposed Interim Loan (a “Disrupted Loan”):

 

  (a)

LIBOR is to be determined by reference to rates supplied by Reference Banks and
none or only one of the Reference Banks supplies a rate by 12.00 noon (London
time) on the Rate Fixing Day; or

 

  (b)

before close of business in London on the Rate Fixing Day for the relevant
Interest Period, one or more Interim Lenders whose participations in that
Disrupted Loan equal or exceed in aggregate forty (40) per cent. of the amount
of that Disrupted Loan notify the Interim Facility Agent that by reason of
circumstances affecting the relevant interbank market generally the cost to
those Interim Lenders of obtaining matching deposits in the relevant interbank
market would be in excess of LIBOR,

the Interim Facility Agent will promptly give notice of that event to the
Borrower and the Interim Lenders (a “Market Disruption Notice”).

 

9



--------------------------------------------------------------------------------

7.8

Proposed Disrupted Loans

If a Market Disruption Notice is given in respect of a proposed Disrupted Loan,
the interest rate applicable on each Interim Lender’s participation in that
Disrupted Loan will be the rate certified by that Interim Lender to the Interim
Facility Agent no later than five (5) Business Days after the Rate Fixing Day to
be its cost of funds (from any source which it may reasonably select) plus the
Margin.

 

8.

TAXES

 

8.1

Gross-up

 

  (a)

The Borrower must make all payments under the Interim Finance Documents without
any Tax Deduction, unless a Tax Deduction is required by law.

 

  (b)

If the Borrower or an Interim Lender becomes aware that the Borrower must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction), it shall promptly notify the Interim Facility Agent. Failure to give
such notice shall not affect the obligations of the Borrower under the Interim
Finance Documents. If the Interim Facility Agent receives such notification from
an Interim Lender it shall notify the Borrower.

 

  (c)

If any Tax Deduction is required by law to be made by the Borrower (or by the
Interim Facility Agent on behalf of the Borrower):

 

  (i)

except as provided in Clause 8.2 (Exceptions from gross-up), the amount of the
payment due from the Borrower will be increased to an amount which (after taking
into account any Tax Deduction) leaves an amount equal to the amount which would
have been due if no Tax Deduction had been required; and

 

  (ii)

the Borrower will:

 

  (A)

ensure that the Tax Deduction and any payment required in connection with it
does not exceed the minimum amount required by law;

 

  (B)

make the Tax Deduction and any payment required in connection with such Tax
Deduction within the time allowed by law; and

 

  (C)

within thirty (30) days of making any Tax Deduction or any payment to the
relevant Tax authorities required in connection with it, deliver to the Interim
Facility Agent (for the Interim Finance Party entitled to the payment) evidence
satisfactory to that Interim Finance Party (acting reasonably) that such Tax
Deduction has been made or (as applicable) such payment paid to the appropriate
authority.

 

  (d)

Each Treaty Interim Lender, or Interim Lender that would have been a Treaty
Interim Lender but for such Interim Lender’s failure to complete any necessary
procedural formalities, upon reasonable request shall co-operate with the
Borrower in completing any procedural formalities necessary for the Borrower to
obtain authorisation to make a payment to that Interim Lender either without a
Tax Deduction or, where a payment cannot be made without a Tax Deduction, with a
reduced Tax Deduction, and maintain that authorisation where an authorisation
expires or otherwise ceases to have effect.

 

10



--------------------------------------------------------------------------------

(e)

 

  (i)

A Treaty Interim Lender which is an Original Interim Lender and that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in Schedule 8 (The Original
Interim Lenders); and

 

  (ii)

a New Interim Lender that is a Treaty Interim Lender which is not an Original
Interim Lender and that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence in the
Transfer Certificate or Assignment Agreement which it executes,

and, having done so, that Interim Lender shall be under no obligation pursuant
to paragraph (d) above.

 

  (f)

If an Interim Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (e) above and:

 

  (i)

a Borrower making a payment to that Interim Lender has not made a Borrower DTTP
Filing in respect of that Interim Lender; or

 

  (ii)

a Borrower making a payment to that Interim Lender has made a Borrower DTTP
Filing in respect of that Interim Lender but:

 

  (A)

that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

  (B)

HM Revenue & Customs has not given the Borrower authority to make payments to
that Interim Lender without a Tax Deduction within 30 days of the date of the
Borrower DTTP Filing,

and in each case, the Borrower has notified that Interim Lender in writing, that
Interim Lender and the Borrower shall co-operate in completing any additional
procedural formalities necessary for that Borrower to obtain authorisation to
make that payment without a Tax Deduction.

 

  (g)

If an Interim Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (e) above, no
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Interim Lender’s Interim
Commitment(s) or its participation in any Loan unless the Interim Lender
otherwise agrees.

 

  (h)

The Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Interim
Lender.

 

8.2

Exceptions from gross-up

The Borrower is not required to make any increased payment to an Interim Lender
under Clause 8.1 (Gross-up) by reason of a Tax Deduction if:

 

  (a)

the Tax Deduction is the result of Taxes described in paragraph (b)(i) of Clause
8.3    (Tax indemnity); or

 

11



--------------------------------------------------------------------------------

  (b)

the Tax Deduction is on account of Tax imposed by the United Kingdom and:

 

  (i)

on the date the payment falls due the payment could have been made to the
relevant Interim Lender without the Tax Deduction if the Interim Lender had been
a Qualifying Interim Lender, but on that date that Interim Lender is not or has
ceased to be a Qualifying Interim Lender (unless that Interim Lender has ceased
to be a Qualifying Interim Lender as a result of a Change of Law); or

 

  (ii)

the Borrower is able to demonstrate such Tax Deduction is the result of, or has
been increased by, that Interim Lender’s failure to comply with its obligations
under paragraph (d) of Clause 8.1 (Gross-up).

 

  (c)

If, in relation to Tax imposed by the United Kingdom:

 

  (i)

a Tax Deduction is required by law in respect of a payment made by or on account
of the Borrower to an Interim Lender under an Interim Finance Document;

 

  (ii)

the Borrower was unaware, and could not reasonably be expected to have been
aware, that the Tax Deduction was required and as a result does not make the Tax
Deduction; and

 

  (iii)

the Borrower is not required to make an increased payment under Clause 8.1(c)
above in respect of that Tax Deduction,

then the Interim Lender that received the payment in respect of which the Tax
Deduction should have been made undertakes as soon as reasonably practicable to
reimburse the Borrower for the amount of the Tax Deduction that should have been
made (but, for the avoidance of doubt, not any penalty or interest payable in
connection with any failure to pay or any delay in paying the Tax Deduction to a
relevant Tax Authority) less reasonably incurred costs of reimbursement.

 

8.3

Tax indemnity

 

  (a)

The Borrower shall (or shall procure that another Group Company will) (within
five (5) Business Days of demand by the Interim Facility Agent) pay to an
Interim Finance Party an amount equal to the loss, liability or cost which that
Interim Finance Party determines (acting reasonably and in good faith) will be
or has been (directly or indirectly) suffered for or on account of Tax by that
Interim Finance Party in relation to a payment received or receivable from the
Borrower under an Interim Finance Document.

 

  (b)

Paragraph (a) above shall not apply:

 

  (i)

to any Tax assessed on an Interim Finance Party under the law of the
jurisdiction (or any political subdivision thereof) in which:

 

  (A)

that Interim Finance Party is incorporated or, if different, in which that
Interim Finance Party is treated as resident for tax purposes; or

 

  (B)

that Interim Finance Party’s Facility Office or other permanent establishment is
located in respect of amounts received or receivable in that

 

12



--------------------------------------------------------------------------------

  jurisdiction (or any political subdivision thereof) or in respect of amounts
attributed to the permanent establishment on the basis that personnel of the
Interim Finance Party are undertaking relevant functions in the jurisdiction (or
any political subdivision thereof) where that permanent establishment is
located; or

 

  (C)

that Interim Finance Party has a present or former connection (other than any
connection arising solely under this Interim Facility or any transactions
contemplated thereby) in respect of amounts received or receivable under the
Interim Finance Documents in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Interim Finance Party or if that Tax is a franchise Tax, branch profits Tax or
similar Tax; or

 

  (ii)

to the extent a loss or liability:

 

  (A)

is compensated for by payment of an amount under Clause 8.1 (Gross-up);

 

  (B)

would have been compensated for by payment of an increased amount under Clause
8.1 (Gross-up) but was not so compensated solely because one of the exclusions
in Clause 8.2 (Exceptions from gross-up) applied;

 

  (C)

is compensated for by payment of an amount under Clause 8.6 (Stamp Taxes) or
Clause 8.7 (Value added taxes) or would have been compensated for by payment of
an increased amount under such Clauses but was not so compensated solely because
one of the exclusions in the applicable Clause applied;

 

  (D)

(for the avoidance of doubt) is suffered or incurred in respect of any Bank Levy
(or any payment attributable to, or liability arising as a consequence of, a
Bank Levy); or

 

  (E)

relates to a FATCA Deduction required to be made by a party.

 

  (c)

An Interim Finance Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Borrower and the Interim Facility Agent of
the event which has given, or will give, rise to the claim.

 

8.4

Tax Credit

If the Borrower or a Group Company pays an additional amount under Clause 8.1
(Gross-up) or Clause 8.3 (Tax indemnity) and an Interim Finance Party determines
(in good faith) that it (or one of its Affiliates) has obtained and utilised a
Tax Credit attributable to that additional amount or the Tax Deduction in
consequence of which the additional amount was required, then, subject to the
penultimate sentence of this Clause 8.4, that Interim Finance Party shall pay to
the Borrower or that Group Company (as the case may be) an amount equal to such
Tax Credit (but only to the extent of the additional amounts paid under Clause
8.1 (Gross-up) or Clause 8.3 (Tax indemnity) with respect to the Taxes giving
rise to such Tax Credit and subject to that penultimate sentence), net of all
out-of-pocket expenses (including Taxes) of such Interim Finance Party and its
Affiliates (as applicable) and without interest (other than any interest paid by
the relevant governmental or

 

13



--------------------------------------------------------------------------------

tax authority with respect to such Tax Credit); provided that, the Borrower,
upon the request of such Interim Finance Party, shall repay to such Interim
Finance Party the amount paid over pursuant to this Clause 8.4 in the event that
such Interim Finance Party (or any of its Affiliates) is required to repay such
Tax Credit to the relevant governmental or tax authority or it otherwise
transpires that the Interim Finance Party is unable to obtain and utilize the
Tax Credit. Notwithstanding anything to the contrary in this Clause 8.4, in no
event will the Interim Finance Party be required to pay any amount to the
Borrower pursuant to this Clause 8.4 the payment of which would place the
Interim Finance Party and its Affiliates in a less favourable net after-Tax
position than the Interim Finance Party and its Affiliates would have been in if
the Tax subject to indemnification and giving rise to such Tax Credit had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Clause 8.4
shall not be construed to require any Interim Finance Party to make available
its Tax returns (or the Tax returns of any Affiliate) (or any other information
relating to its or any of its Affiliate’s Taxes that it deems confidential) to
the Borrower or any other Person.

 

8.5

Interim Lender Status Confirmation

 

  (a)

Each Interim Lender which becomes a Party to this Agreement after the date of
this Agreement shall indicate, in the Transfer Certificate, Assignment Agreement
or Increase Confirmation which it executes on becoming a Party, and for the
benefit of the Interim Facility Agent and without liability to the Borrower,
which of the following categories it falls in respect of the United Kingdom:

 

  (i)

not a Qualifying Interim Lender;

 

  (ii)

a Qualifying Interim Lender (other than a Treaty Interim Lender); or

 

  (iii)

a Treaty Interim Lender.

 

  (b)

To the extent that a New Interim Lender fails to indicate its status in
accordance with this Clause 8.5 then such New Interim Lender shall be treated
for the purposes of this Agreement (including by the Borrower) as if it is not a
Qualifying Interim Lender until such time as it notifies the Interim Facility
Agent which category applies (and the Interim Facility Agent, upon receipt of
such notification, shall inform the Borrower).

 

  (c)

For the avoidance of doubt, a Transfer Certificate, Assignment Agreement or
Increase Confirmation shall not be invalidated by any failure of an Interim
Lender to comply with this Clause 8.5.

 

  (d)

Each Original Interim Lender (by executing this Agreement), each New Interim
Lender (by executing the applicable Transfer Certificate or Assignment
Agreement) and each Increase Lender (by executing the applicable Increase
Confirmation) confirms, on the date it becomes a Party, to the Borrower that,
following the United Kingdom ceasing to be a member state of the European Union
as a consequence of the notification given by the United Kingdom on 29 March
2017 of its intention to exit the European Union pursuant to Article 50 of the
Treaty on European Union (“Brexit”) (and assuming no changes to any applicable
law or regulation other than changes to the laws of the United Kingdom resulting
from Brexit), based upon information available on the date it becomes a Party,
that it or its branch or Affiliate will be permitted to carry out all of that
Interim Lender’s lending and other obligations under the Interim Finance
Documents in all jurisdictions in which the Borrower is or may be incorporated
from time to time (provided that such jurisdiction is an Approved Borrowing
Jurisdiction (as defined below)), either pursuant to its (or its branch

 

14



--------------------------------------------------------------------------------

  or Affiliate’s) continued authorisation as an EEA Credit Institution under CRD
IV or by virtue of its (or its branch or Affiliate) having obtained all
necessary authorisations (if any) required under all applicable laws and
regulations in each such jurisdiction, and for the purposes of this paragraph
(d), “Approved Borrowing Jurisdiction” means, for any Interim Facility in
respect of which this paragraph (d) applies, the jurisdiction of incorporation
of the Borrower as at the date of this Agreement and any other jurisdiction
which has been approved in accordance with this Agreement.

 

8.6

Stamp Taxes

The Borrower shall pay (or shall procure that another Group Company pays) within
five (5) Business Days of demand and indemnify each Interim Finance Party
against all losses, costs and liabilities which that Interim Finance Party
(directly or indirectly) suffers or incurs in relation to any stamp duty, stamp
duty reserve tax, transfer tax, registration or other similar Tax payable in
respect of any Interim Finance Document except for:

 

  (a)

any such Tax payable in respect of any transfer, assignment, sub-participation
or other disposal of an Interim Finance Party’s rights or obligations under an
Interim Finance Document, unless such transfer, assignment, sub-participation or
other disposal is (i)    pursuant to Clause 9.2 (Mitigation) or (ii) at the
request of the Borrower under Part 3 (Replacement of an Interim Lender/Increase)
of Schedule 5 (Impairment and Replacement of Interim Finance Parties) other than
such a request in respect of a Defaulting Lender; or

 

  (b)

any such Tax to the extent it becomes payable upon a voluntary registration made
by any Interim Finance Party if such registration is not necessary to evidence,
prove, maintain, enforce, compel or otherwise assert the rights of such Interim
Finance Party under an Interim Finance Document.

 

8.7

Value added taxes

 

  (a)

All amounts expressed to be payable under an Interim Finance Document by any
party to an Interim Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies and
accordingly, subject to paragraph (b) below, if VAT is or becomes chargeable on
any supply or supplies made by any Interim Finance Party to any party in
connection with an Interim Finance Document, and such Interim Finance Party is
required to account to the relevant tax authority for the VAT, that party shall
pay to the Interim Finance Party (in addition to and at the same time as paying
the consideration for that supply or supplies) an amount equal to the amount of
the VAT (upon such Interim Finance Party providing an appropriate VAT invoice to
such party).

 

  (b)

If VAT is or becomes chargeable on any supply made by any Interim Finance Party
(the “Supplier”) to any other Interim Finance Party (the “Recipient”) under an
Interim Finance Document, and any party other than the Recipient (the “Relevant
Party”) is required by the terms of any Interim Finance Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration):

 

  (i)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant

 

15



--------------------------------------------------------------------------------

  Party an amount equal to any credit or repayment the Recipient receives from
the relevant tax authority which the Recipient reasonably determines relates to
the VAT chargeable on that supply; and

 

  (ii)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

  (c)

Where an Interim Finance Document requires any party to reimburse or indemnify
an Interim Finance Party for any costs or expenses, that party shall reimburse
or indemnify (as the case may be) the Interim Finance Party against any VAT
incurred by the Interim Finance Party in respect of the costs or expenses, to
the extent that the Interim Finance Party reasonably determines that neither it
nor any group of which it is a member for VAT purposes is entitled to credit or
receive repayment in respect of the VAT from the relevant tax authority.

 

  (d)

Any reference in Clause 8.7 to any party shall, at any time when such party is
treated as a member of a group for VAT purposes, include (where appropriate and
unless the context otherwise requires) a reference to the person who is treated
as making the supply or (as appropriate) receiving the supply under the grouping
rules (as provided for in Article 11 of the Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union or any other
similar provision in any jurisdiction which is not a member state of the
European Union)) so that a reference to a party shall be construed as a
reference to that party or the relevant group or unity (or fiscal unity) of
which that party is a member for VAT purposes at the relevant time or the
relevant member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

 

  (e)

In relation to any supply made by an Interim Finance Party to any party under an
Interim Finance Document, if reasonably requested by such Interim Finance Party,
that party must promptly provide such Interim Finance Party with details of that
party’s VAT registration and such other information as is reasonably requested
in connection with such Interim Finance Party’s VAT reporting requirements in
relation to such supply.

 

8.8

FATCA information

 

  (a)

Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

 

  (i)

confirm to that other Party whether it is:

 

  (A)

a FATCA Exempt Party; or

 

  (B)

not a FATCA Exempt Party;

 

  (ii)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

16



--------------------------------------------------------------------------------

  (iii)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation or exchange of
information regime.

 

  (b)

If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

  (c)

Paragraph (a) above shall not oblige any Interim Finance Party to do anything,
and paragraph (a)(iii) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of:

 

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (d)

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraphs (a)(i) or (a)(ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Interim Finance Documents (and payments under them) as if it is not a
FATCA Exempt Party until such time as the Party in question provides the
requested confirmation, forms, documentation or other information.

 

8.9

FATCA Deduction

 

  (a)

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  (b)

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Interim Facility Agent, and the Interim
Facility Agent shall notify the other Interim Finance Parties.

 

9.

INCREASED COSTS

 

9.1

Increased Costs

 

  (a)

If (i) the introduction of, or a change in, or a change in the interpretation,
administration or application of, any law, regulation or treaty occurring after
the date on which it becomes party to this Agreement, or (ii) compliance with
any law, regulation or treaty made after the date on which it becomes party to
this Agreement or (iii) the implementation or application of or compliance with
Basel III and/or CRD IV or any other law or regulation which implements Basel
III and/or CRD IV, results in any Interim Finance Party (a “Claiming Party”) or
any Affiliate of it incurring any Increased Cost (as defined in paragraph
(c) below):

 

  (i)

the Claiming Party will notify the Borrower and the Interim Facility Agent of
the circumstances giving rise to that Increased Cost as soon as reasonably
practicable after becoming aware of it and will as soon as reasonably
practicable provide a certificate confirming the amount of that Increased Cost
with (to the extent available) appropriate supporting evidence; and

 

17



--------------------------------------------------------------------------------

  (ii)

within five (5) Business Days of demand by the Claiming Party, the Borrower will
(or shall procure that another Group Company will) pay to the Claiming Party the
amount of any Increased Cost incurred by it (or any Affiliate of it).

 

  (b)

No Group Company will be obliged to compensate any Claiming Party under
paragraph (a) above in relation to any Increased Cost:

 

  (i)

to the extent already compensated for by a payment under Clause 8 (Taxes) (or
would have been so compensated but for an exclusion in Clauses 8.2 (Exceptions
from gross-up), 8.3 (Tax indemnity), 8.6 (Stamp Taxes) or 8.7 (Value added
taxes));

 

  (ii)

attributable to the breach by the Claiming Party of any law, regulation or
treaty or any Interim Finance Document;

 

  (iii)

attributable to a Tax Deduction required by law to be made by the Borrower;

 

  (iv)

attributable to any penalty having been imposed by the relevant central bank or
monetary or fiscal authority upon the Claiming Party (or any Affiliate of it) by
virtue of its having exceeded any country or sector borrowing limits or breached
any directives imposed upon it;

 

  (v)

attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment to Basel II arising out of Basel III (as defined in
paragraph (c)(ii) below)) (“Basel II”) or any other law or regulation which
implements Basel II (whether such implementation, application or compliance is
by a government, regulator, Interim Finance Party or any of its Affiliates) but
excluding any Increased Cost attributable to Basel III or any other law or
regulation which implements Basel III (in each case, unless an Interim Finance
Party was or reasonably should have been aware of that Increased Cost on the
date on which it became an Interim Finance Party under this Agreement);

 

  (vi)

attributable to any Bank Levy (or any payment attributable to, or liability
arising as a consequence of, a Bank Levy);

 

  (vii)

attributable to a FATCA Deduction required to be made by a Party;

 

  (viii)

attributable to the implementation or application of, or compliance with, Basel
III or CRD IV or any other law or regulation which implements or applies Basel
III or CRD IV, in each case, to the extent the relevant Interim Finance Party
was aware of (or could reasonably be expected to have been aware of) the
relevant Increased Cost at the date of this Agreement or, if later, the date it
became an Interim Finance Party; or

 

18



--------------------------------------------------------------------------------

  (ix)

not notified to the Borrower in accordance with paragraph (a)(i) above.

 

  (c)

In this Agreement:

 

  (i)

“Increased Cost” means:

 

  (A)

an additional or increased cost;

 

  (B)

a reduction in any amount due, paid or payable to the Claiming Party under any
Interim Finance Document; or

 

  (C)

a reduction in the rate of return from an Interim Facility or on the Claiming
Party’s (or its Affiliates’) overall capital,

suffered or incurred by a Claiming Party (or any Affiliate of it) as a result of
it having entered into or performing its obligations under any Interim Finance
Document or making or maintaining its participation in any Interim Loan; and

 

  (ii)

“Basel III” means:

 

  (A)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

  (B)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (C)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to Basel (III); and

 

  (iii)

“CRD IV” means:

 

  (A)

Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

  (B)

Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

 

9.2

Mitigation

 

  (a)

If circumstances arise which entitle an Interim Finance Party:

 

  (i)

to receive payment of an additional amount under Clause 8 (Taxes);

 

19



--------------------------------------------------------------------------------

  (ii)

to demand payment of any amount under Clause 9.1 (Increased Costs); or

 

  (iii)

to require cancellation or prepayment to it of any amount under Clause 9.3
(Illegality),

then that Interim Finance Party will, in consultation with the Borrower, take
all reasonable steps to mitigate the effect of those circumstances (including by
transferring its rights and obligations under the Interim Finance Documents to
an Affiliate or changing its Facility Office or transferring its Interim
Commitments and participation in each Interim Loan for cash at par plus all
accrued but unpaid interest thereon to another bank, financial institution or
other person nominated for such purpose by the Borrower).

 

  (b)

No Interim Finance Party will be obliged to take any such steps or action if to
do so is likely in its opinion (acting in good faith) to be unlawful or to have
an adverse effect on its business, operations or financial condition or breach
its banking policies or require it to disclose any confidential information.

 

  (c)

The Borrower shall (or shall procure that another Group Company will), within
five (5) Business Days of demand by the relevant Interim Finance Party,
indemnify such Interim Finance Party for any costs or expenses reasonably
incurred by it as a result of taking any steps or action under this Clause 9.2.

 

  (d)

This Clause 9.2 does not in any way limit, reduce or qualify the obligations of
the Borrower under the Interim Finance Documents.

 

9.3

Illegality

If after the date of this Agreement (or if later, the date the relevant Interim
Lender became a Party) it becomes unlawful in any applicable jurisdiction for an
Interim Finance Party to participate in an Interim Facility, maintain its
Interim Commitment or participation in any Interim Loan or perform any of its
obligations under any Interim Finance Documents, then:

 

  (a)

that Interim Finance Party shall promptly so notify the Interim Facility Agent
and the Borrower upon becoming aware of that event; and

 

  (b)

the Borrower shall (or shall procure that a Group Company will) prepay that
Interim Finance Party’s participation in all outstandings under the relevant
Interim Facility (together with any related accrued interest) and pay (or
procure payment of) all other amounts due to that Interim Finance Party under
the Interim Finance Documents and that Interim Finance Party’s Interim
Commitment will be cancelled, in each case, to the extent necessary to cure the
relevant illegality and, on the date specified by that Interim Finance Party in
such notice (being the last Business Day immediately prior to the illegality
taking effect or the latest date otherwise allowed by the relevant law (taking
into account any applicable grace period)) unless an earlier date is otherwise
agreed or required by the Borrower, provided that on or prior to such date the
Borrower shall have the right to require that Interim Lender to transfer its
Interim Commitments and participation in each Interim Loan to another bank,
financial institution or other person nominated for such purpose by the Borrower
which has agreed to purchase such rights and obligations at par plus accrued
interest.

 

20



--------------------------------------------------------------------------------

10.

PAYMENTS

 

10.1

Place

 

  (a)

Unless otherwise specified in an Interim Finance Document, on each date on which
payment is to be made by any Party (other than the Interim Facility Agent) under
an Interim Finance Document, such Party shall pay, in the required currency, the
amount required to the Interim Facility Agent, for value on the due date at such
time and in such funds as the Interim Facility Agent may specify to the Party
concerned as being customary at that time for settlement of transactions in the
relevant currency in the place of payment. All such payments shall be made to
the account specified by the Interim Facility Agent for that purpose in the
principal financial centre of the country of the relevant currency (or in
relation to euro, US Dollars and Sterling, London).

 

  (b)

Unless otherwise specified in an Interim Finance Document (including any
Drawdown Request), each payment received by the Interim Facility Agent under the
Interim Finance Documents for another Party shall, subject to paragraphs (c) and
(d) below and to Clause 10.3 (Assumed receipt), be made available by the Interim
Facility Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of an Interim
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Interim Facility Agent by not less than five (5) Business
Days’ notice with a bank in the principal financial centre of the country of
that currency (or in relation to euro, US Dollars and Sterling, London).

 

  (c)

The Interim Facility Agent may with the consent of the Borrower (or in
accordance with Clause 16 (Set-Off)) apply any amount received by it for the
Borrower in or towards payment (as soon as practicable after receipt) of any
amount then due and payable by that Borrower under the Interim Finance Documents
or in or towards purchase of any amount of any currency to be so applied.

 

  (d)

Each Agent may deduct from any amount received by it for another Party any
amount due to such Agent from that other Party but unpaid and apply the amount
deducted in payment of the unpaid debt owed to it.

 

10.2

Currency of payment

 

  (a)

Subject to paragraphs (b) to (e) (inclusive) below, Sterling is the currency of
account and payment of any sum due from the Borrower under any Interim Finance
Documents shall be made in Sterling.

 

  (b)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes were incurred.

 

  (c)

Each repayment of an Interim Loan or overdue amount or payment of interest
thereon shall be made in the currency of the Interim Loan or overdue amount.

 

  (d)

Each payment under Clauses 8.1 (Gross-up), 8.3 (Tax indemnity) or 9.1 (Increased
Costs) shall be made in the currency specified by the Interim Finance Party
making the claim (being the currency in which the Tax or losses were incurred).

 

  (e)

Any amount expressed in the Interim Finance Documents to be payable in a
particular currency shall be paid in that currency.

 

21



--------------------------------------------------------------------------------

10.3

Assumed receipt

 

  (a)

Where an amount is or is required to be paid to the Interim Facility Agent under
any Interim Finance Document for the account of another person (the “Payee”),
the Interim Facility Agent is not obliged to pay that amount to the Payee until
the Interim Facility Agent is satisfied that it has actually received that
amount.

 

  (b)

If the Interim Facility Agent nonetheless pays that amount to the Payee (which
it may do at its discretion) and the Interim Facility Agent had not in fact
received that amount, then the Payee will on demand refund that amount to the
Interim Facility Agent (together with interest on that amount at the rate
determined by the Interim Facility Agent to be equal to the cost to the Interim
Facility Agent of funding that amount for the period from payment by the Interim
Facility Agent until refund to the Interim Facility Agent of that amount),
provided that the Borrower will have no obligation to refund any such amount
received from the Interim Facility Agent and paid by it (or on its behalf) to
any third party for a purpose set out in Clause 3.3 (Purpose).

 

10.4

No set-off or counterclaim

All payments made or to be made by the Borrower under the Interim Finance
Documents must be paid in full without (and free and clear of any deduction for)
set-off or counterclaim.

 

10.5

Business Days

 

  (a)

If any payment would otherwise be due under any Interim Finance Document on a
day which is not a Business Day, that payment shall be due on the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not).

 

  (b)

During any such extension of the due date for payment of any principal or
overdue amount, or any extension of an Interest Period, interest shall accrue
and be payable at the rate payable on the original due date.

 

10.6

Change in currency

 

  (a)

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country:

 

  (i)

any reference in any Interim Finance Document to, and any obligations arising
under any Interim Finance Document in, the currency of that country shall be
translated into, and paid in, the currency or currency unit designated by the
Interim Facility Agent (after consultation with the Borrower); and

 

  (ii)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank of that country for the
conversion of that currency or currency unit into the other, rounded up or down
by the Interim Facility Agent (acting reasonably).

 

  (b)

If a change in any currency of a country occurs, the Interim Finance Documents
will, to the extent the Interim Facility Agent specifies is necessary (acting
reasonably and after consultation with the Borrower), be amended to comply with
any generally accepted conventions and market practice in any relevant interbank
market and otherwise to reflect

 

22



--------------------------------------------------------------------------------

the change in currency. The Interim Facility Agent will notify the other Parties
to the relevant Interim Finance Documents of any such amendment, which shall be
binding on all the Parties.

 

10.7

Application of proceeds

 

  (a)

If the Interim Facility Agent receives a payment that is insufficient to
discharge all amounts then due and payable by the Borrower under any Interim
Finance Document, the Interim Facility Agent shall apply that payment towards
the obligations of the Borrower under the Interim Finance Documents in the
following order:

 

  (i)

first, in payment pro rata of any fees, costs and expenses of the Agents and the
Arrangers due but unpaid under the Interim Finance Documents;

 

  (ii)

second, in payment pro rata of any fees, costs and expenses of the Interim
Lenders, due but unpaid under the Interim Finance Documents;

 

  (iii)

third, in payment pro rata of any accrued interest in respect of the Interim
Facilities, due but unpaid under the Interim Finance Documents;

 

  (iv)

fourth in payment pro rata of any principal due but unpaid under the Interim
Facilities; and

 

  (v)

fifth in payment pro rata of any other amounts due but unpaid under the Interim
Finance Documents; and

 

  (vi)

the balance, if any, in payment to the Borrower.

 

  (b)

The Interim Facility Agent shall, if directed by all the Interim Lenders, vary
the order set out in sub-paragraphs (a)(ii) to (a)(v).

 

  (c)

Any such application by the Interim Facility Agent will override any
appropriation made by the Borrower.

 

  (d)

Any amount recovered under the Interim Security Documents will be paid to the
Interim Facility Agent to be applied as set out in paragraph (a) above.

 

11.

FEES AND EXPENSES

 

11.1

Costs and expenses

The Borrower shall (or shall procure that another Group Company will) pay to the
Interim Facility Agent, within ten (10) Business Days of demand, for the account
of the Interim Finance Parties the amount of all reasonable and documented costs
and expenses (including legal fees limited to one primary counsel to the
Arrangers, the Agents and the Interim Lenders taken as a whole and one local and
gaming counsel in each relevant material jurisdiction (which may include a
single counsel acting in multiple jurisdictions)) properly incurred by them or
any of their Affiliates in connection with:

 

  (a)

the negotiation, preparation, printing, execution and perfection of any Interim
Finance Document and other documents contemplated by the Interim Finance
Documents executed after the date of this Agreement; and

 

23



--------------------------------------------------------------------------------

  (b)

any amendment, waiver or consent made or granted in connection with the Interim
Finance Documents,

provided that if the Interim Facility is not drawn no such costs and expenses
will be payable (other than legal costs up to a cap separately agreed in
writing).

 

11.2

Enforcement costs

The Borrower shall (or shall procure that another Group Company will) pay to
each Interim Finance Party, within five (5) Business Days of demand, the amount
of all reasonable and documented costs and expenses (including legal fees
limited to one primary counsel to the Arrangers, the Agents and the Interim
Lenders taken as a whole and one local and gaming counsel in each relevant
material jurisdiction (which may include a single counsel acting in multiple
jurisdictions)) properly incurred by it in connection with the enforcement of,
or the preservation of any rights under, any Interim Finance Document and any
proceedings instituted by or against the Interim Security Agent as a consequence
of taking or holding the Interim Security or enforcing these rights.

 

11.3

Amendment costs

The Borrower shall (or shall procure that another Group Company will) pay to the
Interim Facility Agent, within ten (10) Business Days of demand, all reasonable
and documented costs and expenses (including legal fees limited to one primary
counsel to the Arrangers, the Agents and the Interim Lenders taken as a whole
and one local and gaming counsel in each relevant material jurisdiction (which
may include a single counsel acting in multiple jurisdictions)) properly
incurred by the Interim Facility Agent or Interim Security Agent in connection
with responding to, evaluating, negotiating or complying with any amendment,
waiver or consent requested or required by the Borrower, subject always to any
limits as agreed between the Borrower and the Arrangers from time to time.

 

11.4

Other fees

The Borrower shall (or shall procure that another Group Company will) pay the
Interim Finance Parties’ fees in accordance with the Fee Letter.

 

11.5

Limitations

Notwithstanding anything to the contrary in any Interim Finance Document
(including Clauses 11.1 (Costs and expenses) to 11.4 (Other fees) above):

 

  (a)

no fees, costs, expenses or other amount shall be payable by any Group Company
to any Interim Finance Party under any Interim Finance Document if the Interim
Closing Date does not occur (save, in the case of legal fees, as otherwise
agreed prior to the date of this Agreement);

 

  (b)

any demand for reimbursement of costs and expenses incurred by an Interim
Finance Party must be accompanied by reasonable details of the amount demanded
(including, at the request of the Borrower, hours worked, rates charged and
individuals involved); and

 

  (c)

if an Interim Lender assigns or transfers any of its rights, benefits or
obligations under the Interim Finance Documents, no Group Company shall be
required to pay any fees, costs, expenses or other amounts relating to or
arising in connection with that assignment or transfer (including any stamp
duty, transfer or registration Taxes and any amounts relating to the perfection
or amendment of the Interim Security Documents).

 

24



--------------------------------------------------------------------------------

12.

INDEMNITIES

 

12.1

General indemnity

The Borrower will (or shall procure that another Group Company will) indemnify
each Interim Finance Party within ten (10) Business Days of demand (which demand
must be accompanied by reasonable details and calculations of the amount
demanded) against any loss or liability (not including loss of future Margin
and/or profit) which that Interim Finance Party incurs as a result of:

 

  (a)

the occurrence of any Major Event of Default;

 

  (b)

the operation of Clause 15 (Pro Rata Payments);

 

  (c)

any failure by the Borrower to pay any amount due under an Interim Finance
Document on its due date;

 

  (d)

any Interim Loan not being made for any reason (other than as a result of the
fraud, default or negligence of that Interim Finance Party) on the Drawdown Date
specified in the Drawdown Request requesting that Interim Loan; or

 

  (e)

any Interim Loan or overdue amount under an Interim Finance Document being
repaid or prepaid otherwise than in accordance with a notice of prepayment given
by the Borrower or otherwise than on the last day of the then current Interest
Period relating to that Interim Loan or overdue amount, other than as a result
of that Interim Lender failing to advance its participation pursuant to any
Long-term Financing Agreement for the purposes of refinancing the Interim
Facilities;

including any loss on account of funds borrowed, contracted for or utilised to
fund any Interim Loan or amount payable under any Interim Finance Document.

 

12.2

Currency indemnity

 

  (a)

If:

 

  (i)

any amount payable by the Borrower under or in connection with any Interim
Finance Document is received by any Interim Finance Party (or by an Agent on
behalf of any Interim Finance Party) in a currency (the “Payment Currency”)
other than that agreed in the relevant Interim Finance Document (the “Agreed
Currency”), and the amount produced by such Interim Finance Party converting the
Payment Currency so received into the Agreed Currency is less than the required
amount of the Agreed Currency; or

 

  (ii)

any amount payable by the Borrower under or in connection with any Interim
Finance Document has to be converted from the Agreed Currency into another
currency for the purpose of making, filing, obtaining or enforcing any claim,
proof, order or judgment,

the Borrower shall, as an independent obligation, within ten (10) Business Days
of demand indemnify the relevant Interim Finance Party for any loss or liability
incurred by it as a

 

25



--------------------------------------------------------------------------------

result of the conversion, provided that, if the amount produced or payable as a
result of the conversion is greater than the relevant amount due, that Interim
Finance Party will promptly refund such excess amount to the Borrower.

 

  (b)

Any conversion required will be made at the prevailing rate of exchange on the
date and in the market determined by the relevant Interim Finance Party, acting
reasonably, as being most appropriate for the conversion. The Borrower will
also, within ten (10) Business Days of demand, pay the reasonable costs of the
conversion.

 

  (c)

The Borrower waives any right it may have in any jurisdiction to pay any amount
under any Interim Finance Document in a currency other than that in which it is
expressed to be payable in that Interim Finance Document.

 

12.3

Indemnity to the Interim Facility Agent

The Borrower shall (or shall procure that another Group Company will) within ten
(10) Business Days of demand (which demand must be accompanied by reasonable
details and calculations of the amount demanded), indemnify the Interim Facility
Agent against any cost, loss or liability incurred by the Interim Facility Agent
(acting reasonably) as a result of:

 

  (a)

investigating any event which it reasonably believes is a Major Event of Default
(provided that, if after doing so it is established that such event is not a
Major Event of Default, the cost, loss or liability of investigation shall be
for the account of the Interim Lenders); and

 

  (b)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised,

except where the cost, loss or liability incurred by the Interim Facility Agent
is a result of fraud, wilful misconduct, gross negligence or default of the
Interim Facility Agent.

 

12.4

Indemnity to the Interim Security Agent

 

  (a)

The Borrower shall (or shall procure that another Group Company will) within ten
(10) Business Days of demand (which demand must be accompanied by reasonable
details and calculations of the amount demanded), indemnify the Interim Security
Agent and every Receiver and Delegate against any cost, loss or liability
incurred by the Interim Security Agent, Receiver or Delegate (acting reasonably)
incurred as a result of:

 

  (i)

the taking, holding, protection or enforcement of the Interim Security;

 

  (ii)

the exercise of any of the rights, powers, discretions and remedies vested in
the Interim Security Agent and each Receiver and Delegate by the Interim Finance
Documents or by law; and

 

  (iii)

any default by the Borrower in the performance of any of the obligations
expressed to be assumed by it in the Interim Finance Documents,

except where, as the case may be, the cost, loss or liability incurred by the
Interim Security Agent, Receiver and/or Delegate is a result of fraud, wilful
misconduct, gross negligence or default of the Interim Security Agent, Receiver
and/or Delegate.

 

26



--------------------------------------------------------------------------------

  (b)

The Interim Security Agent and, to the extent relevant, each other Interim
Finance Party may, in priority to any payment to the Interim Finance Parties,
indemnify itself out of the Charged Property over which it holds Interim
Security in respect of, and pay and retain, all sums necessary to give effect to
the indemnity in this Clause 12.4 and shall have a lien on the Interim Security
held by it and the proceeds of the enforcement of the Interim Security held by
it for all moneys payable to it.

 

12.5

Acquisition Indemnity

 

  (a)

The Borrower shall (or shall procure that another Group Company will) within ten
(10) Business Days of demand indemnify and hold harmless the Interim Finance
Parties and any of their respective Affiliates and any of their directors,
officers, agents, advisers and employees (as applicable) (each an “Indemnified
Person”) against any cost, expense, loss, liability (including, except as
specified below, legal fees and limited, in the case of legal fees and expenses,
to one counsel to such Indemnified Persons taken as a whole and in the case of a
conflict of interest, one additional counsel to the affected Indemnified Persons
similarly situated, taken as a whole and, if reasonably necessary one local and
gaming counsel in any relevant jurisdiction) incurred by or awarded against such
Indemnified Person in each case arising out of or in connection with any action,
claim, investigation or proceeding (including any action, claim, investigation
or proceeding to preserve or enforce rights) (collectively, each a
“Proceeding”), commenced or threatened, relating to this Agreement, the Interim
Facilities or the Acquisition or the use or proposed use of proceeds of the
Interim Facilities (except to the extent such cost, expense, loss or liability
resulted from (x) the wilful misconduct, bad faith or gross negligence of such
Indemnified Person or any of its affiliates or related parties (as determined in
a final non-appealable judgment in a court of competent jurisdiction), (y) any
material breach of the obligations of such Indemnified Person or any of its
affiliates or related parties under this Agreement (as determined in a final
non-appealable judgment in a court of competent jurisdiction) or (z) any dispute
among Indemnified Persons (or their respective affiliates or related parties)
that does not involve an act or omission by the Borrower or any of its
subsidiaries).

 

  (b)

If any event occurs in relation to which indemnification will be sought from the
Borrower under paragraph (a) above, the relevant Indemnified Person shall use
reasonable endeavours to notify the Borrower in writing (where legally
permissible and practicable to do so) after the relevant Indemnified Person
becomes aware of such event, consult with the Borrower fully and promptly (where
legally permissible and practicable to do so) with respect to the conduct of the
relevant claim, action or proceeding, conduct such claim, action or proceeding
properly and diligently and shall consult with the Borrower prior to settling
any claim, action or proceeding, provided that failure to notify and/or consult
with the Borrower shall not relieve the Borrower from any liability under this
Clause 12.5 except to the extent that the Borrower would have been prejudiced
through loss, forfeiture or impairment of the applicable Indemnified Person’s
rights or defences by such failure.

 

  (c)

The Indemnified Person shall also be entitled to appoint one primary counsel for
all Indemnified Persons (taken as a whole) in each applicable jurisdiction (and,
solely in the case of a conflict of interest, one additional counsel as
necessary to the affected Indemnified Persons taken as a whole) in respect of
any such claim, action or proceeding.

 

  (d)

Neither (x) any Indemnified Person, nor (y) any member of the Combined Group or
any member of the Target Group (or any of their respective Affiliates), shall be
liable for any indirect, special, punitive or consequential losses or damages in
connection with its activities related to the Interim Facilities or the Interim
Finance Documents.

 

27



--------------------------------------------------------------------------------

13.

SECURITY

 

13.1

Responsibility

The Interim Security Agent is not liable or responsible to any other Interim
Finance Party for:

 

  (a)

any failure in perfecting or protecting the Security Interest created by any
Interim Security Document; or

 

  (b)

any other action taken or not taken by it in connection with an Interim Security
Document.

 

13.2

Possession of documents

The Interim Security Agent is not obliged to hold in its own possession any
Interim Security Document, title deed or other document in connection with any
asset over which a Security Interest is intended to be created by an Interim
Security Document. Without prejudice to the above, the Interim Security Agent
may allow any bank providing safe custody services or any professional adviser
to the Interim Security Agent to retain any of those documents in its
possession.

 

13.3

Investments

Except as otherwise provided in any Interim Security Document, all moneys
received by the Interim Security Agent under the Interim Finance Documents may
be:

 

  (a)

invested in the name of, or under the control of, the Interim Security Agent in
any investment for the time being authorised by applicable law for the
investment by trustees of trust money or in any other investments which may be
selected by the Interim Security Agent with the consent of the Majority Interim
Lenders; or

 

  (b)

placed on deposit in the name of, or under the control of, the Interim Security
Agent at such bank or institution (including any other Interim Finance Party)
and upon such terms as the Interim Security Agent may think fit.

 

13.4

Conflict with Interim Security Documents

If there is any conflict between the provisions of this Agreement and any
Interim Security Document with regard to instructions to or other matters
affecting the Interim Security Agent, this Agreement will prevail.

 

13.5

Enforcement of Interim Security Documents

 

  (a)

The Security Interests granted pursuant to the Interim Security Documents may
only be enforced if an Acceleration Notice has been given to the Borrower and
remains outstanding.

 

  (b)

If the Interim Security is being enforced pursuant to paragraph (a) above, the
Interim Security Agent shall enforce the Interim Security in such manner as the
Majority Interim Lenders shall instruct, or, in the absence of any such
instructions, as the Interim Security Agent sees fit.

 

28



--------------------------------------------------------------------------------

  (c)

Subject to Clause 14 (Agents and Arrangers), each Interim Finance Party (other
than the Interim Security Agent) agrees not to enforce independently or exercise
any rights or powers arising under an Interim Security Document except through
the Interim Security Agent and in accordance with the Interim Finance Documents.

 

13.6

Release of security

 

  (a)

If:

 

  (i)

a disposal to a person or persons outside the Group of any asset over which a
Security Interest has been created by any Interim Security Document is:

 

  (A)

being effected at the request of the Majority Interim Lenders in circumstances
where any of the security created by the Interim Security Documents has become
enforceable; or

 

  (B)

being effected by enforcement of the Interim Security Documents;

 

  (ii)

the Interim Liabilities (other than contingent obligations not then due) are
repaid in full;

 

  (iii)

there is a disposal of any asset over which security has been created by any
Interim Security Document and which is permitted or not prohibited by the
Interim Finance Documents; or

 

  (iv)

the Expected Assumption occurs,

the Interim Security Agent is irrevocably authorised to execute on behalf of
each Interim Finance Party, the Borrower and each person which has granted the
relevant security (and at the cost of the Borrower) the releases and disposals
referred to in paragraph (b) below.

 

  (b)

The releases referred to in paragraph (a) above are:

 

  (i)

any release of the security created by the Interim Security Documents which is
required to implement the Expected Assumption;

 

  (ii)

any release of the security created by the Interim Security Documents over that
asset; and

 

  (iii)

if that asset comprises all of the shares in the capital of any member of the
Group (or any direct or indirect holding company of any member of the Group)
held by any other member of the Group, a release of that member of the Group (or
any direct or indirect holding company of any member of the Group) and its
Subsidiaries from all present and future liabilities (both actual and contingent
and including any liability to any other member of the Group under the Interim
Finance Documents by way of contribution or indemnity) under the Interim Finance
Documents and a release of all Security granted by that member of the Group (or
any direct or indirect holding company of any member of the Group) and its
Subsidiaries under the Security Documents.

 

  (c)

In the case of paragraphs (a)(i)(A) and (a)(i)(B) above, the net cash proceeds
of the disposal must be applied in accordance with Clause 13.7 (Application of
Proceeds - Enforcement of Interim Security).

 

29



--------------------------------------------------------------------------------

  (d)

If the Interim Security Agent is satisfied that a release is permitted under
this Clause 13.6, each Interim Finance Party must execute (at the cost of the
Borrower) any document which is reasonably required to achieve that release.
Each other Interim Finance Party irrevocably authorises the Interim Security
Agent to execute any such document. Any release will not affect the obligations
of any other member of the Group under the Interim Finance Documents.

 

13.7

Application of Proceeds - Enforcement of Interim Security

All amounts from time to time received or recovered by the Interim Security
Agent in connection with the realisation or enforcement of any Interim Security
pursuant to paragraphs (a)(i)(A) or (a)(i)(B) of Clause 13.6 (Release of
Security) shall be first applied by the Interim Security Agent in paying the
costs and expenses of such enforcement and thereafter be applied in the order of
priority set out in Clause 10.7 (Application of proceeds).

 

13.8

Investment of Proceeds

Prior to the application of the proceeds of the Interim Security in accordance
with Clause 13.7 (Application of Proceeds—Enforcement of Interim Security) the
Interim Security Agent may, at its reasonable discretion, hold all or part of
those proceeds in an interest bearing suspense or impersonal account(s) in the
name of the Interim Security Agent or Interim Facility Agent with any financial
institution (including itself) and for so long as the Interim Security Agent
thinks fit (the interest being credited to the relevant account) pending the
application from time to time of those monies at the Interim Security Agent’s
discretion in accordance with the provisions of this Clause 13.

 

13.9

Currency Conversion

 

  (a)

For the purpose of or pending the discharge of any of the obligations secured
pursuant to the Interim Security, the Interim Security Agent may convert any
moneys received or recovered by the Interim Security Agent from one currency to
another, at the spot rate at which the Interim Security Agent is able to
purchase the currency in which the obligations secured pursuant to the Interim
Security are due with the amount received.

 

  (b)

The obligations of the Borrower to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 

13.10

Permitted Deductions

The Interim Security Agent shall be entitled (a) to set aside by way of reserve
amounts required to meet and (b) to make and pay, any deductions and
withholdings (on account of Tax or otherwise) which it is or may be required by
any applicable law to make from any distribution or payment made by it under
this Agreement, and to pay all Tax which may be assessed against it in respect
of any of the Charged Property, or as a consequence of performing its duties, or
by virtue of its capacity as Interim Security Agent under any of the Interim
Finance Documents or otherwise (except in connection with its remuneration for
performing its duties under this Agreement).

 

13.11

Discharge of Secured Obligations

 

  (a)

Any payment to be made in respect of the obligations secured pursuant to the
Interim Security by the Interim Security Agent may be made to the Interim
Facility Agent on behalf of the Interim Lenders and that payment shall be a good
discharge to the extent of that payment, to the Interim Security Agent.

 

30



--------------------------------------------------------------------------------

  (b)

The Interim Security Agent is under no obligation to make payment to the Interim
Facility Agent in the same currency as that in which any sum due and payable but
unpaid by the Borrower under the Interim Finance Documents is denominated.

 

13.12

Perpetuity period

If applicable to any trust created in this Agreement, the perpetuity period for
that trust is 125 years.

 

14.

AGENTS AND ARRANGERS

 

14.1

Appointment of Agents

 

  (a)

Each Interim Finance Party (other than the relevant Agent) irrevocably
authorises and appoints each Agent:

 

  (i)

to act as its agent under and in connection with the Interim Finance Documents
(and in the case of the Interim Security Agent to act as its trustee for the
purposes of the Interim Security Documents) subject to 14.10 (Role of the
Interim Security Agent) with respect to the Interim Security Documents;

 

  (ii)

to execute and deliver such of the Interim Finance Documents and any other
document related to the Interim Finance Documents as are expressed to be
executed by such Agent;

 

  (iii)

to execute for and on its behalf any and all Interim Security Documents and any
other agreements related to the Interim Security Documents, including the
release of the Interim Security Documents; and

 

  (iv)

to perform the duties and to exercise the rights, powers and discretions which
are specifically delegated to such Agent by the terms of the Interim Finance
Documents, together with all other incidental rights, powers and discretions.

 

  (b)

Each Interim Finance Party:

 

  (i)

(other than the Interim Facility Agent, the Interim Security Agent and the
Arrangers) irrevocably authorises and appoints, severally, each of the Agents
and the Arrangers to accept on its behalf the terms of any reliance,
non-reliance, hold harmless or engagement letter relating to any report,
certificate or letter provided by accountants, auditors or other professional
advisers in connection with any of the Interim Finance Documents or any related
transactions and to bind such Interim Finance Party in respect of the addressing
or reliance or non-reliance or limitation of liability of any person under any
such report, certificate or letter; and

 

  (ii)

accepts the terms and any limitation of liability or qualification in the
reports or any reliance, non-reliance, hold harmless or engagement letter
entered into by any of the Agents and/or the Arrangers (in each case, whether
before or after such Interim Finance Party became party to this Agreement) in
connection with the Interim Finance Documents.

 

31



--------------------------------------------------------------------------------

  (c)

The relationship between each Agent and the other Interim Finance Parties is
that of principal and agent only. Except as specifically provided in the Interim
Finance Documents, no Agent shall:

 

  (i)

have, or be deemed to have, any obligations to, or trust or fiduciary
relationship with, any other Party or other person, other than those for which
specific provision is made by the Interim Finance Documents; or

 

  (ii)

be bound to account to any other Interim Finance Party for any sum or the profit
element of any sum received by it for its own account.

 

  (d)

Neither Agent is authorised to act on behalf of an Interim Finance Party in any
legal or arbitration proceedings relating to any Interim Finance Document
without first obtaining that Interim Finance Party’s consent except in any
proceedings for the protection, preservation or enforcement of any Interim
Security Documents otherwise permitted by this Agreement.

 

14.2

Agents’ duties

 

  (a)

Each Agent will only have those duties which are expressly specified in the
Interim Finance Documents. The duties of the Agents are solely of a mechanical
and administrative nature.

 

  (b)

Each Agent shall promptly send to each other Interim Finance Party a copy of
each notice or document delivered to that Agent by the Borrower for that Interim
Finance Party under any Interim Finance Document.

 

  (c)

Each Agent shall, subject to any terms of this Agreement which require the
consent of all the Interim Lenders or of any particular Interim Finance Party:

 

  (i)

act or refrain from acting in accordance with any instructions from the Majority
Interim Lenders and any such instructions shall be binding on all the Interim
Finance Parties; and

 

  (ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with the instructions of the Majority Interim Lenders.

 

  (d)

In the absence of any such instructions from the Majority Interim Lenders (or if
required all Interim Lenders), each Agent may act or refrain from acting as it
considers to be in the best interests of the Interim Lenders and any such action
(or omission) shall be binding on all Interim Finance Parties.

 

  (e)

The Interim Facility Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a register for the recordation of the names and
addresses of the Interim Lenders, and the commitments of, and principal amounts
(and stated interest) of the Interim Loans owing to, each Interim Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Interim Facility Agent and the Interim Lenders shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as an Interim
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Interim Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

32



--------------------------------------------------------------------------------

14.3

Agents’ rights

Each Agent may:

 

  (a)

act under the Interim Finance Documents by or through its personnel, delegates
or agents (and any indemnity given to, or received by, an Agent under this
Agreement extends also to its personnel, delegates or agents who may rely on
this provision);

 

  (b)

except as expressly provided to the contrary in any Interim Finance Document,
refrain from exercising any right, power or discretion vested in it under the
Interim Finance Documents until it has received instructions from the Majority
Interim Lenders or, where relevant, all the Interim Lenders;

 

  (c)

unless it has received notice to the contrary in accordance with this Agreement,
treat the Interim Lender which makes available any portion of an Interim Loan as
the person entitled to repayment of that portion (and any interest, fees or
other amounts in relation thereto);

 

  (d)

notwithstanding any other term of an Interim Finance Document, refrain from
doing anything (including disclosing any information to any Interim Finance
Party or other person) which would or might in its opinion breach any law,
regulation, court judgment or order or any confidentiality obligation, or
otherwise render it liable to any person, and it may do anything which is in its
opinion necessary to comply with any such law, regulation, judgment, order or
obligation;

 

  (e)

assume that no Major Event of Default has occurred, unless it has received
notice from another Party stating that a Major Event of Default has occurred and
giving details of such Major Event of Default;

 

  (f)

refrain from acting in accordance with the instructions of the Majority Interim
Lenders or all the Interim Lenders until it has been indemnified and/or secured
to its satisfaction against all costs, losses or liabilities (including legal
fees and any associated VAT) which it may sustain or incur as a result of so
acting;

 

  (g)

rely on any notice or document believed by it to be genuine and correct and
assume that any notice or document has been correctly and appropriately
authorised and given;

 

  (h)

rely on any statement made by any person regarding any matter which might
reasonably be expected to be within such person’s knowledge or power to verify;

 

  (i)

engage, obtain, rely on and pay for any legal, accounting or other expert advice
or services which may seem necessary to it;

 

  (j)

at any time, and it shall if instructed by the Majority Interim Lenders, convene
a meeting of the Interim Lenders;

 

  (k)

accept without enquiry (and has no obligation to check) any title which the
Borrower may have to any asset intended to be the subject of any Security
Interest to be created by the Interim Security Documents; and

 

  (l)

deposit any title deeds, transfer documents, share certificates, Interim
Security Document or any other documents in connection with any of the assets
charged by the Interim Security Documents with any bank or financial institution
or any company whose business includes

 

33



--------------------------------------------------------------------------------

  undertaking the safe custody of deeds or documents or with any lawyer or firm
of lawyers or other professional advisers (each, a “custodian”) and it shall not
be responsible or liable for or be required to insure against any loss incurred
in connection with any such deposit or the misconduct or default of any such
custodian and it may pay all amounts required to be paid on account or in
relation to any such deposit.

 

14.4

Exoneration of the Arrangers and the Agents

Neither the Arrangers nor the Agents are:

 

  (a)

responsible for, or responsible for checking, the adequacy, accuracy or
completeness of:

 

  (i)

any representation, warranty, statement or information (written or oral) made in
or given in connection with any report, any Interim Finance Document or any
notice or document delivered in connection with any Interim Finance Document or
the transactions contemplated thereby; or

 

  (ii)

any notice, accounts or other document delivered under any Interim Finance
Document (irrespective of whether the relevant Agent forwards that notice, those
accounts or other documents to another Party);

 

  (b)

responsible for the validity, legality, adequacy, accuracy, completeness,
enforceability, admissibility in evidence or performance of any Interim Finance
Document or any agreement or document entered into or delivered in connection
therewith;

 

  (c)

under any obligation or duty either initially or on a continuing basis to
provide any Interim Finance Party with any credit, financial or other
information relating to the Borrower or any other Group Company or any member of
the Target Group or any risks arising in connection with any Interim Finance
Document, except as expressly specified in this Agreement;

 

  (d)

obliged to monitor or enquire as to the occurrence or continuation of a Major
Event of Default;

 

  (e)

deemed to have knowledge of the occurrence of a Major Event of Default unless it
has received notice from another Party stating that a Major Event of Default has
occurred and giving details of such Major Event of Default;

 

  (f)

responsible for any failure of any Party duly and punctually to observe and
perform their respective obligations under any Interim Finance Document;

 

  (g)

responsible for the consequences of relying on the advice of any professional
advisers selected by it in connection with any Interim Finance Document;

 

  (h)

responsible for any shortfall which arises on the enforcement or realisation of
the Interim Security;

 

  (i)

liable for acting (or refraining from acting) in what it believes to be in the
best interests of the Interim Finance Parties in circumstances where it has not
been given instructions by the Interim Lenders or the Majority Interim Lenders
(as the case may be);

 

  (j)

liable to any Interim Finance Party for anything done or not done by it under or
in connection with any Interim Finance Document and any other agreement,
arrangement or

 

34



--------------------------------------------------------------------------------

  documents entered into, made or executed in anticipation of, under or in
connection with any Interim Finance Document, save to the extent directly caused
by its own fraud, negligence or wilful misconduct; or

 

  (k)

under any obligation to enquire into or check the title of the Borrower to, or
to insure, any assets or property or any interest therein which is or is
purported to be subject to any Security Interest constituted, created or
evidenced by any Interim Security Document.

 

14.5

The Arrangers and the Agents individually

 

  (a)

If it is an Interim Lender, each of the Arrangers and Agents has the same rights
and powers under the Interim Finance Documents as any other Interim Lender and
may exercise those rights and powers as if it were not also acting as an
Arranger or an Agent.

 

  (b)

Each of the Agents and the Arrangers may:

 

  (i)

retain for its own benefit and without liability to account to any other person
any fee, profit or other amount received by it for its own account under or in
connection with the Interim Finance Documents or any of the activities referred
to in paragraph (ii) below; and

 

  (ii)

accept deposits from, lend money to, provide any advisory, trust or other
services to or engage in any kind of banking or other business with the Borrower
or any other Group Company (or Affiliate of the Borrower or any other Group
Company) or other Party (and, in each case, may do so without liability to
account to any other person).

 

  (c)

Except as otherwise expressly provided in this Agreement, no Arranger in its
capacity as such has any obligation or duty of any kind to any other Party under
or in connection with any Interim Finance Document.

 

14.6

Communications and information

 

  (a)

All communications to the Borrower (or any Affiliate of the Borrower) under or
in connection with the Interim Finance Documents are, unless otherwise specified
in the relevant Interim Finance Document, to be made by or through the Interim
Facility Agent. Each Interim Finance Party will notify the Interim Facility
Agent of, and provide the Interim Facility Agent with a copy of, any
communication between that Interim Finance Party and the Borrower (or Affiliate
of the Borrower) on any matter concerning the Interim Facility or the Interim
Finance Documents.

 

  (b)

No Agent will be obliged to transmit to or notify any other Interim Finance
Party of any information relating to any Party which that Agent has or may
acquire otherwise than in connection with the Interim Facility or the Interim
Finance Documents.

 

  (c)

In acting as agent for the Interim Lenders, each Agent’s agency division will be
treated as a separate entity from any of its other divisions or department (the
“Other Divisions”). Any information relating to any Group Company acquired by
any of the Other Divisions of an Agent or which in the opinion of that Agent is
acquired by it otherwise than in its capacity as Agent under the Interim Finance
Documents may be treated by it as confidential and will not be treated as
information available to the other Interim Finance Parties.

 

35



--------------------------------------------------------------------------------

14.7

Non-reliance

 

  (a)

Each other Interim Finance Party confirms that it has made (and will continue to
make) its own independent investigation and appraisal of the assets, business,
financial condition and creditworthiness of the Group and the Target Group and
of any risks arising under or in connection with any Interim Finance Document,
and has not relied, and will not at any time rely, on any Agent or Arranger:

 

  (i)

to assess the adequacy, accuracy or completeness of any information (whether
oral or written) provided by or on behalf of the Borrower or any Group Company
or any member of the Target Group under or in connection with any Interim
Finance Document (whether or not that information has been or is at any time
circulated to it by an Arranger or an Agent), or any document delivered pursuant
thereto, including any contained in the Reports or the transactions contemplated
thereby;

 

  (ii)

to assess whether that Interim Finance Party has recourse, and the nature and
extent of that recourse, against any Party or any of its respective assets under
or in connection with any Interim Finance Document;

 

  (iii)

to assess the assets, business, financial condition or creditworthiness of the
Borrower, any Group Company, the Target Group or any other person; or

 

  (iv)

to assess the validity, legality, adequacy, accuracy, completeness,
enforceability or admissibility in evidence of any Transaction Document or any
document delivered pursuant thereto.

 

  (b)

This Clause 14.7 is without prejudice to the responsibility of the Borrower for
the information supplied by it or on its behalf under or in connection with the
Interim Finance Documents and the Borrower remains responsible for all such
information.

 

  (c)

No Party (other than the relevant Agent) may take any proceedings against any
officer, delegate, employee or agent of an Agent in respect of any claim it may
have against that Agent or in respect of any act or omission by that officer,
delegate, employee or agent in connection with any Interim Finance Document.

 

  (d)

No Agent will be liable for any delay (or any related consequences) in crediting
an account with an amount required under the Interim Finance Documents to be
paid by that Agent if that Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by that Agent for that
purpose.

 

14.8

Know your customer

Nothing in this Agreement shall oblige the Agents or the Arrangers to carry out
know your customer or other checks in relation to any person on behalf of any
Interim Lender and each Interim Lender confirms to the Agents and the Arrangers
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agents or the Arrangers.

 

36



--------------------------------------------------------------------------------

14.9

Agents’ indemnity

 

  (a)

Each Interim Lender shall on demand indemnify each Agent for its share of any
cost, loss or liability incurred by the relevant Agent in acting, or in
connection with its role, as Agent under the Interim Finance Documents, except
to the extent that the cost, loss or liability is incurred as a result of the
relevant Agent’s fraud, negligence or wilful misconduct.

 

  (b)

An Interim Lender’s share of any such loss or liability shall be the proportion
which:

 

  (i)

that Interim Lender’s participation in the outstanding Interim Loan bears to the
outstanding Interim Loan at the time of demand; or

 

  (ii)

if there is no outstanding Interim Loan at that time, that Interim Lender’s
Interim Commitment bears to the Total Interim Commitments at that time; or

 

  (iii)

if the Total Interim Commitments have been cancelled, that Interim Lender’s
Interim Commitment bore to the Total Interim Commitments immediately before
being cancelled.

 

  (c)

The provisions of this Clause 14.9 are without prejudice to any obligations of
the Borrower to indemnify the Agents under the Interim Finance Documents.

 

14.10

Role of the Interim Security Agent

 

  (a)

The Interim Security Agent declares that it shall hold the Interim Security on
trust for itself and the other Interim Finance Parties on the terms contained in
this Agreement and shall administer the Interim Security Documents for itself
and the other Interim Finance Parties and will apply all payments and other
benefits received by it under the Interim Security Documents in accordance with
the Interim Finance Documents.

 

  (b)

Each of the Parties agrees that the Interim Security Agent shall have only those
duties, obligations and responsibilities expressly specified in this Agreement
or in the Interim Security Documents to which the Interim Security Agent is
expressed to be a party (and no others shall be implied).

 

  (c)

Each Interim Finance Party hereby authorises the Interim Security Agent (whether
or not by or through employees or agents):

 

  (i)

to exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Interim Security Agent under the Interim
Security Documents together with such powers and discretions as are reasonably
incidental thereto; and

 

  (ii)

to take such action on its behalf as may from time to time be authorised under
or in accordance with the Interim Security Documents.

 

  (d)

The Interim Security Agent shall not be liable for any failure, omission or
defect in registering, protecting or perfecting any Security Interest
constituted, created or evidenced by any Interim Security Document.

 

  (e)

The Interim Security Agent has no duty or obligation to require the deposit with
it of, or to hold, any title deeds, share certificates, transfer documents or
other documents in connection with any asset charged or encumbered or purported
to be charged or encumbered under any Interim Security Document.

 

37



--------------------------------------------------------------------------------

  (f)

Each Interim Finance Party confirms its approval of each Interim Security
Document and authorises and directs the Interim Security Agent (by itself or by
such person(s) as it may nominate) to execute and enforce the same as trustee
(or agent) or as otherwise provided.

 

  (g)

It is agreed that, in relation to any jurisdiction the courts of which would not
recognise or give effect to the trust expressed to be created by this Agreement,
the relationship of the Interim Finance Parties to the Interim Security Agent
shall be construed as one of principal and agent but, to the extent permissible
under the laws of such jurisdiction, that all the other provisions of this
Agreement shall have full force and effect between the parties hereto.

 

15.

PRO RATA PAYMENTS

 

15.1

Recoveries

Subject to Clause 15.3 (Exceptions to sharing), if any amount owing by the
Borrower under any Interim Finance Document to an Interim Lender (the
“Recovering Interim Lender”) is discharged by payment, set-off or any other
manner other than through the Interim Facility Agent in accordance with Clause
10 (Payments) (the amount so discharged being a “Recovery”), then:

 

  (a)

within three (3) Business Days of receipt of the Recovery, the Recovering
Interim Lender shall notify details of such Recovery to the Interim Facility
Agent;

 

  (b)

the Interim Facility Agent shall determine whether the amount of the Recovery is
in excess of the amount which such Recovering Interim Lender should have
received had such amount been paid to the Interim Facility Agent under Clause 10
(Payments) without taking account of any Tax which would have been imposed on
the Interim Facility Agent in relation to the Recovery (any such excess amount
being the “Excess Recovery”);

 

  (c)

within three (3) Business Days of demand, the Recovering Interim Lender shall
pay to the Interim Facility Agent an amount equal to the Excess Recovery;

 

  (d)

the Interim Facility Agent shall treat that payment as if it was a payment made
by the Borrower to the Interim Lenders under Clause 10 (Payments) and distribute
it to the Interim Lenders (other than the Recovering Interim Lender)
accordingly; and

 

  (e)

on a distribution by the Interim Facility Agent under paragraph (d) above of any
payment received by a Recovering Interim Lender from the Borrower as between the
Borrower and the Recovering Interim Lender, the amount of the Excess Recovery
shall be treated as not having been paid and (without double counting) the
Borrower will owe the Recovering Interim Lender a debt (immediately due and
payable) in an amount equal to the Excess Recovery.

 

15.2

Notification of Recovery

If any Recovery has to be wholly or partly refunded by the Recovering Interim
Lender after it has paid any amount to the Interim Facility Agent under
paragraph (c) of Clause 15.1 (Recoveries), each Interim Lender to which any part
of the Excess Recovery (or amount in respect of it) was distributed will, on
request from the Recovering Interim Lender, pay to the Recovering Interim Lender
that Interim Lender’s pro rata share of the amount (including any related
interest) which has to be refunded by the Recovering Interim Lender.

 

38



--------------------------------------------------------------------------------

15.3

Exceptions to sharing

Notwithstanding Clause 15.1 (Recoveries), no Recovering Interim Lender will be
obliged to pay any amount to the Interim Facility Agent or any other Interim
Lender in respect of any Recovery:

 

  (a)

if it would not (after that payment) have a valid claim against the Borrower
under paragraph (e) of Clause 15.1 (Recoveries) in an amount equal to the Excess
Recovery; or

 

  (b)

which it receives as a result of legal proceedings taken by it to recover any
amounts owing to it under the Interim Finance Documents, which proceedings have
been notified to the other Interim Finance Parties and where the Interim Lender
concerned had a right and opportunity to, but does not, either join in those
proceedings or promptly after receiving notice commence and diligently pursue
separate proceedings to enforce its rights in the same or another court.

 

15.4

No security

The provisions of this Clause 15 shall not constitute a charge by any Interim
Lender over all or any part of any amount received or recovered by it under any
of the circumstances mentioned in this Clause 15.

 

16.

SET-OFF

If a Major Event of Default has occurred and is continuing, an Interim Finance
Party may set off any matured obligation (to the extent beneficially owned by
the Interim Finance Party) due and payable by the Borrower to it under an
Interim Finance Document against any matured obligation due and payable by it to
the Borrower, regardless of currency, place of payment or booking branch of
either obligation. The relevant Interim Finance Party may convert either
obligation at a market rate of exchange in its ordinary course of business in
order to effect such set-off.

 

17.

NOTICES

 

17.1

Mode of service

 

  (a)

Any notice, demand, consent or other communication (a “Notice”) made under or in
connection with any Interim Finance Document must be in writing and made by
letter, email or any other electronic communication approved by the Interim
Facility Agent or otherwise permitted pursuant to the terms of this Agreement.

 

  (b)

An electronic communication will be treated as being in writing for the purposes
of this Agreement.

 

  (c)

The address and email address of each Party (and person for whose attention the
Notice is to be sent) for the purposes of Notices given under or in connection
with the Interim Finance Documents are:

 

  (i)

in the case of any person which is a Party on the date of this Agreement, the
address and email address set out beneath its name in the signature pages to
this Agreement;

 

  (ii)

in the case of any other Interim Finance Party, the address and email address
notified in writing by that Interim Finance Party for this purpose to the
Interim Facility Agent on or before the date it becomes a Party; or

 

  (iii)

any other address and/or email address notified in writing by that Party for
this purpose to the Interim Facility Agent (or in the case of the Interim
Facility Agent, notified by the Interim Facility Agent to the other Parties) by
not less than five (5) Business Days’ notice.

 

39



--------------------------------------------------------------------------------

  (d)

Any Notice given to an Agent will be effective only:

 

  (i)

if it is marked for the attention of the department or officer specified by that
Agent for receipt of Notices; and

 

  (ii)

subject to paragraph (b) of Clause 17.2 (Deemed service) below, when actually
received by that Agent.

 

17.2

Deemed service

 

  (a)

Subject to paragraph (b) below, a Notice will be deemed to be given as follows:

 

  (i)

if by letter or delivered personally, when delivered;

 

  (ii)

if by email or any other electronic communication, when received in legible
form; and

 

  (iii)

if by posting to an electronic website, at the time of notification to the
relevant recipient of such posting or (if later) the time when the recipient was
given access to such website.

 

  (b)

A Notice given in accordance with paragraph (a) above but received on a day that
is not a Business Day or after business hours in the place of receipt will only
be deemed to be given on the next working day in that place.

 

17.3

Electronic communication

 

  (a)

Any communication to be made between the Interim Facility Agent and an Interim
Lender under or in connection with the Interim Finance Documents may be made by
unencrypted electronic mail or other electronic means, if the Interim Facility
Agent and the relevant Interim Lender:

 

  (i)

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

  (ii)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

  (iii)

notify each other of any change to their address or any other such information
supplied by them.

 

  (b)

Any electronic communication made between the Interim Facility Agent and an
Interim Lender will be effective only when actually received in readable form
and in the case of any electronic communication made by an Interim Lender to the
Interim Facility Agent only if it is addressed in such a manner as the Interim
Facility Agent shall specify for this purpose.

 

40



--------------------------------------------------------------------------------

17.4

Language

 

  (a)

Any Notice must be in English.

 

  (b)

All other documents provided under or in connection with any Interim Finance
Document must be:

 

  (i)

in English; or

 

  (ii)

if not in English, accompanied by a certified English translation, in which
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

 

17.5

Personal liability

No personal liability shall attach to any director, manager, officer, employee
or other individual signing a certificate or other document on behalf of a Group
Company which proves to be incorrect in any way, unless that individual acted
fraudulently in giving that certificate or other document, in which case, any
liability will be determined in accordance with applicable law.

 

18.

CONFIDENTIALITY

 

18.1

Each Interim Finance Party will keep the Interim Finance Documents and any
information supplied to it by or on behalf of any member of the Combined Group
under the Interim Finance Documents confidential, provided that it may disclose
any such document or information to any person:

 

  (a)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Interim
Finance Documents and to any of that person’s Affiliates, related funds,
representatives and professional advisers on a confidential basis (provided that
such person has first entered into a Confidentiality Undertaking agreeing to
keep such Interim Finance Document or other document or information
confidential);

 

  (b)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Interim Finance Documents and/or the Borrower and to any of that
person’s Affiliates, related funds, representatives and professional advisers on
a confidential basis (provided that such person has first entered into a
Confidentiality Undertaking agreeing to keep such Interim Finance Document or
other document or information confidential);

 

  (c)

which is publicly available (other than by virtue of a breach of this Clause
18);

 

  (d)

if and to the extent required by law or regulation or at the request of an
administrative authority (including any tax or bank supervisory authority or if
required pursuant to the rules of any relevant stock exchange) (in which event
such Interim Finance Party shall notify the Borrower promptly thereof to the
extent permitted by law);

 

  (e)

to its directors, officers, employees, auditors and professional advisers on a
confidential basis;

 

  (f)

to any direct or indirect Holding Company of TopCo, the Borrower or BidCo, any
Party or any Group Company;

 

41



--------------------------------------------------------------------------------

  (g)

to the extent reasonably necessary in connection with any legal or arbitration
proceedings to which it is a party (in which event such Interim Finance Party
shall notify the Borrower promptly thereof to the extent permitted by law);

 

  (h)

for the purpose of obtaining any consent, making any filing, registration or
notarisation or paying any stamp or registration tax or fee in connection with
any of the Interim Finance Documents;

 

  (i)

with the agreement of the Borrower; or

 

  (j)

to any Affiliate (and any of their officers, directors, employees, professional
advisers, auditors, partners and representatives) in connection with the
transactions contemplated hereby, on an as needed and confidential basis (and
such Interim Finance Party shall be responsible for such recipient’s compliance
with this Clause 18.1).

 

18.2

This Clause 18 replaces any previous confidentiality undertaking given by any
Interim Finance Party in connection with this Agreement prior to it becoming a
Party.

 

18.3

For reasons of technical practicality, electronic communication may be sent in
unencrypted form, even if the content may be subject to confidentiality and
banking secrecy.

 

19.

KNOW YOUR CUSTOMER REQUIREMENTS

 

  If:



 

  (a)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

  (b)

any change in the status of the Borrower or the composition of the shareholders
of the Borrower after the date of this Agreement; or

 

  (c)

a proposed assignment or transfer by an Interim Lender of any of its rights
and/or obligations under this Agreement to a party that is not an Interim Lender
prior to such assignment or transfer,

obliges the Interim Facility Agent or any Interim Lender (or, in the case of
paragraph (a) of Clause 18 (Confidentiality) above, any prospective new Interim
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Borrower must promptly on the request of any Interim Finance Party supply to
that Interim Finance Party any documentation or other evidence which is
reasonably requested by that Interim Finance Party (whether for itself, on
behalf of any Interim Finance Party or any prospective new Interim Lender) to
enable an Interim Finance Party or prospective new Interim Lender to complete
all applicable know your customer requirements. For the avoidance of doubt, any
notification given by the Interim Facility Agent pursuant to paragraph (b) of
Clause 3.1 (Conditions Precedent) shall remain valid and in full force and
effect notwithstanding the occurrence of any of the circumstances in paragraphs
(a) to (c) (inclusive).

 

20.

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

20.1

Representations

 

  (a)

The Borrower makes the representations and warranties stated in Part 1 (Major
Representations) of Schedule 4 (Major Representations, Undertakings and Events
of

 

42



--------------------------------------------------------------------------------

  Default), in each case, in respect of itself only to each Interim Finance
Party on the date of this Agreement, the date of each Drawdown Request and the
first day of each Interest Period, in each case by reference to the facts and
circumstances existing at the relevant time.

 

  (b)

The Borrower acknowledges that each Interim Finance Party is relying on the
representations and warranties made by it.

 

  (c)

For the avoidance of doubt, no representations and warranties other than those
which are set out in Part 1 (Major Representations) of Schedule 4 (Major
Representations, Undertakings and Events of Default) shall constitute a Major
Representation under and pursuant to the definition thereof.

 

20.2

Undertakings

 

  (a)

The Borrower agrees to be bound by the Major Undertakings relating to it set out
in Part 2 (Major Undertakings) of Schedule 4 (Major Representations,
Undertakings and Events of Default) only.

 

  (b)

For the avoidance of doubt, no undertakings other than those which are set out
in Part 2 (Major Undertakings) of Schedule 4 (Major Representations,
Undertakings and Events of Default) shall constitute a Major Undertaking under
and pursuant to the definition thereof.

 

  (c)

The Borrower undertakes that it will procure that, so far as it is able, any
director, officer, agent, employee or person acting on its behalf, is not a
Restricted Person and does not act directly or indirectly on behalf of a
Restricted Person.

 

  (d)

The Borrower shall not directly or, to the best of its knowledge, indirectly
use:

 

  (i)

any revenue or benefit derived from any activity or dealing with a Restricted
Person or in a Sanctioned Country in breach of Sanctions to be used in
discharging any obligation due or owing to the Interim Lenders; or

 

  (ii)

the proceeds of any Interim Loan (or lend, contribute or otherwise make
available such proceeds to any person) in furtherance of an offer, payment,
promise to pay, or authorisation of the payment or giving of, or agreeing to
give, money, anything else of value, or any financial or other advantage or
inducement to any person in violation of any Anti-Corruption Laws.

 

  (e)

The Borrower shall not knowingly (acting with due care and enquiry) use, permit
or authorise any other person to, directly or indirectly, use, lend, make
payments of, contribute or otherwise make available, all or any part of the
proceeds of the Interim Facilities to fund any trade, business or other
activities:

 

  (i)

involving or for the benefit of any Restricted Person or in any Sanctioned
Country in breach of any Sanctions;

 

  (ii)

in any manner that would result in it or any Interim Lender being in breach of
any Sanctions or becoming a Restricted Person; or

 

  (iii)

in any manner that would violate Sanctions.

 

43



--------------------------------------------------------------------------------

  (f)

This Clause 20.2 shall not be interpreted or applied in relation to BidCo, the
Borrower or any member of the Combined Group to the extent that the obligations
of this Clause 20.2 would violate or expose such entity or any director, officer
or employee thereof to any liability under anti-boycott or blocking law,
regulation or statute that is in force from time to time in the European Union
(and/or any of its member states) and that are applicable to such entity
including, without limitation, EU Regulation (EC) No 2271/96.

 

20.3

Events of Default

 

  (a)

The Borrower shall promptly notify the Interim Facility Agent of any Major Event
of Default (and the steps, if any, being taken to remedy it) upon becoming aware
of its occurrence.

 

  (b)

Promptly upon a request by the Interim Facility Agent, if the Interim Facility
Agent has reasonable grounds for believing there is an outstanding Major Event
of Default, the Borrower shall supply to the Interim Facility Agent a
certificate signed by an authorised signatory of the Borrower certifying that no
Major Event of Default is continuing (or, if a Major Event of Default is
continuing, specifying the Major Event of Default and the steps, if any, being
taken to remedy it).

 

  (c)

The Borrower acknowledges that, in entering into the Interim Finance Documents,
it has not relied on any representation or warranty by any Interim Finance Party
other than those set out in the Interim Finance Documents.

 

21.

CHANGES TO PARTIES

 

21.1

No transfers by the Borrower

 

  (a)

Subject to paragraph (b) below, the Borrower may not assign, novate or transfer
all or any part of their rights and obligations under any Interim Finance
Documents.

 

  (b)

The Interim Finance Parties acknowledge that:

 

  (i)

the Tax Structure Memorandum contemplates Caesars Cayman Finance Limited (the
“Existing Borrower”) being liquidated and BidCo assuming its rights and
liabilities (the “Expected Assumption”);

 

  (ii)

the Expected Assumption may occur on or prior to the Termination Date (provided
that the Expected Assumption Conditions (as defined below) are satisfied on or
prior to the Assumption Date (as defined below) (and the Interim Facility Agent
shall notify BidCo and the Interim Lenders promptly upon being satisfied)), in
which case:

 

  (A)

the Interim Finance Parties further acknowledge that the release of the security
created by the UK Existing Interim Transaction Security (to the extent not
already released in accordance with the terms of this Agreement) shall be
required to implement the Expected Assumption and, for the avoidance of doubt,
the Interim Finance Parties shall execute (at the cost of the Borrower) any
document which is reasonably required to achieve that release (including the
release of all of the obligations of BidCo thereunder and under the Interim
Finance Documents) in accordance with Clause 13.6 (Release of security); and

 

44



--------------------------------------------------------------------------------

  (B)

the Existing Borrower shall cease to be the Borrower on the date when the
Expected Assumption is effective (the “Assumption Date”) and from (and
including) the Assumption Date shall have no further rights or obligations under
the Interim Finance Documents and there shall be no requirement for a
resignation letter or other document to be delivered to any Interim Finance
Party by any member of the Combined Group in relation to the Expected
Assumption; and

 

  (iii)

upon the Assumption Date occurring:

 

  (A)

BidCo shall assume all of the rights and obligations of the Existing Borrower
and become the Borrower for the purposes of this Agreement;

 

  (B)

there shall be no requirement for (i) any shareholder of BidCo to grant security
over their shareholding in BidCo for the purposes of securing the Interim
Liabilities; or (ii) BidCo to grant security for the purposes of securing the
Interim Liabilities; and

 

  (C)

the Interim Finance Parties agree to negotiate in good faith any amendments
(including, without limitation, in respect of any undertakings, baskets,
carve-outs, thresholds, representations and/or anything of a legal or technical
nature) reasonably requested by BidCo and which are necessary for it to meet its
operational and business requirements or otherwise comply with the terms of this
Agreement.

 

  (c)

For the purposes of this Clause 21.1 (No transfers by the Borrower), “Expected
Assumption Conditions” means:

 

  (i)

the Existing Borrower shall notify the Interim Facility Agent no later than five
(5) Business Days (or such later period as agreed between the Existing Borrower
and the Interim Facility Agent, acting reasonably) prior to the anticipated
Assumption Date;

 

  (ii)

the Existing Borrower and BidCo shall provide a certificate to the Interim
Facility Agent whereby they agree that the Existing Borrower shall transfer to
BidCo by novation all of the Existing Borrower’s rights and obligations under
this Agreement and any other applicable Interim Finance Document which is not
being released in connection with the Expected Assumption; and

 

  (iii)

to the extent requested by the Interim Facility Agent (acting upon the
instructions of the Interim Lenders), BidCo shall provide the following as a
condition to the Assumption Date:

 

  (A)

to the extent legally required or if required by its constitutional documents, a
copy of a resolution of the board of directors or equivalent body of BidCo
approving the novation and it becoming the Borrower under this Agreement; and

 

  (B)

a certificate from BidCo (signed by an authorised signatory):

 

  (I)

certifying that the copy document specified in paragraph (c)(iii)(A) above is
correct, complete and (to the extent executed) in full force and effect and has
not been amended or superseded prior to the date of this Agreement; and

 

45



--------------------------------------------------------------------------------

  (II)

confirming that borrowing or securing (as appropriate) the Total Interim
Commitments would not cause any borrowing, security or other similar limit
binding on it to be exceeded; and

 

  (iv)

to the extent not already satisfied, completion of the Interim Finance Parties’
reasonable “know your customer” checks on BidCo which are required by applicable
laws and/or regulations to be carried out and which (in each case) have been
notified to BidCo not later than four (4) Business Days prior to the date of the
Expected Assumption.

 

  (d)

For the avoidance of doubt:

 

  (i)

no Break Costs shall be payable as a result of the Expected Assumption;

 

  (ii)

each Interim Finance Party irrevocably authorises and instructs the Interim
Facility Agent and the Interim Security Agent to sign on its behalf any document
required to implement the Expected Assumption in compliance with this Clause
21.1 (No transfers by the Borrower); and

 

  (iii)

the Expected Assumption shall be on a cashless basis effected by way of book
entries and not physical cash movement.

 

21.2

Transfers by Interim Lenders

 

  (a)

Subject to this Clause 21, an Interim Lender (an “Existing Interim Lender”) may
assign any of its rights or benefits, or transfer by novation or sub-participate
any of its rights or benefits and obligations under or by reference to any
Interim Finance Document to another bank or financial institution or to a trust,
fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (a “New Interim Lender”).

 

  (b)

Any assignment, transfer, sub-participation or other syndication of any rights,
benefits and/or obligations under or by reference to the Interim Finance
Documents by an Interim Lender shall:

 

  (i)

on or prior to the expiry of the Certain Funds Period, require the prior written
consent of the Borrower (in its sole discretion); and

 

  (ii)

after the expiry of the Certain Funds Period, require the prior written consent
of the Borrower (in its sole discretion) unless:

 

  (A)

such assignment, transfer or sub-participation is to another Interim Lender or
an Affiliate of an Interim Lender; or

 

  (B)

a Major Event of Default has occurred and is continuing provided that, in all
cases (and regardless of whether a Major Event of Default has occurred and is
continuing) no assignment, transfer or sub-participation shall be made to any of
the following persons unless the prior written consent of the Borrower (in its
sole discretion) is obtained:

 

46



--------------------------------------------------------------------------------

  (I)

an Industry Competitor or private equity sponsor; or

 

  (II)

any person that is (or would, upon becoming an Interim Lender, be) a Defaulting
Lender,

and further provided that, in all cases (other than where a Major Event of
Default under paragraphs 1, 5 and 6 of Part 3 (Major Events of Default) of
Schedule 4 (Major Representations, Undertakings and Events of Default) has
occurred and is continuing) no assignment, transfer or sub-participation shall
be made to a Loan to Own/Distressed Investor unless the prior written consent of
the Borrower (in its sole discretion) is obtained.

 

  (c)

Each New Interim Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Interim
Facility Agent has authority to execute on its behalf any consent, release,
waiver or amendment that has been approved by the applicable Existing Interim
Lender in accordance with this Agreement on or prior to the date on which the
transfer or assignment becomes effective in accordance with this Agreement and
that it is bound by that agreement or consent to the same extent as the Existing
Interim Lender would have been had it remained an Interim Lender.

 

  (d)

Notwithstanding any other provision of this Agreement, neither the Borrower or
another Group Company shall be liable to any other Party (by way of
reimbursement, indemnity or otherwise) for any stamp, transfer or registration
taxes, notarial and security registration or perfection fees, costs or other
amounts payable by any Party in connection with any re-taking, re-notarisation,
perfection, presentation, novation, re-registration of any Interim Security or
otherwise in connection with any assignment, transfer, sub-participation or
other back-to-back arrangement (except where such assignment, transfer,
sub-participation or other back-to-back arrangement is at the request of the
Borrower or, in respect of costs and liabilities which an Interim Finance Party
(directly or indirectly) suffers (provided that all such costs and liabilities
are reasonable) in relation to any stamp duty, stamp duty reserve tax, transfer
tax, registration or other similar Tax payable in respect of any Interim Finance
Document, as a result of any action taken pursuant to Clause 9.2 (Mitigation)).

 

  (e)

Notwithstanding any other provision in this Clause 21, if prior to the end of
the Certain Funds Period, an Existing Interim Lender transfers or assigns any of
its rights and obligations under any Interim Finance Document in accordance with
this Clause 21, it shall remain on risk and liable to fund any amount which any
New Interim Lender (or subsequent New Interim Lender), following such transfer
of rights and obligations in accordance with this Clause 21, is obliged to fund
during the Certain Funds Period, but has failed to fund on a date during such
period, as if such transfer never occurred.

 

  (f)

Each Interim Lender that sells a participation shall, acting solely for this
purpose as a non- fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Interim Loans or
other obligations under the Interim Finance Documents (the “Participant
Register”); provided that no Interim Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Interim Finance Document) to any person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under U.S. Treasury regulations

 

47



--------------------------------------------------------------------------------

  Section 5f.103-1(c) or proposed U.S. Treasury regulations section 1.163-5(b)
(or, in each case, any amended or successor version).

 

  (g)

Any reference in this Agreement to an Interim Lender includes a New Interim
Lender but excludes an Interim Lender if no amount is or may become owed to it
under this Agreement.

 

  (h)

Unless the Interim Facility Agent agrees otherwise and excluding an assignment
or transfer:

 

  (i)

to an Affiliate of an Interim Lender; or

 

  (ii)

to a Related Fund,

the New Interim Lender shall, on or before the date upon which an assignment or
transfer to it takes effect pursuant to this Clause 21, pay to the Interim
Facility Agent (for its own account) a fee of £3,500.

 

21.3

Limitation of responsibility of Existing Interim Lenders

 

  (a)

Unless expressly agreed to the contrary, an Existing Interim Lender makes no
representation or warranty and assumes no responsibility to a New Interim Lender
for:

 

  (i)

the legality, validity, effectiveness, adequacy or enforceability of the Interim
Security, the Transaction Documents or any other documents;

 

  (ii)

the financial condition of the Borrower;

 

  (iii)

the performance and observance by the Borrower or other Group Company of its
obligations under the Transaction Documents or any other documents; or

 

  (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b)

Each New Interim Lender confirms to the Existing Interim Lender and the other
Interim Finance Parties that it:

 

  (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Interim
Lender or any other Interim Finance Party in connection with any Transaction
Document or the Interim Security; and

 

  (ii)

will continue to make its own independent appraisal of the creditworthiness of
the Borrower and its related entities whilst any amount is or may be outstanding
under the Interim Finance Documents or any Interim Commitment is in force.

 

  (c)

Subject to paragraph (e) of Clause 21.2 (Transfers by Interim Lenders), nothing
in any Interim Finance Document obliges an Existing Interim Lender to:

 

  (i)

accept a re-transfer or re-assignment from a New Interim Lender of any of the
rights and obligations assigned or transferred under this Clause 21; or

 

48



--------------------------------------------------------------------------------

  (ii)

support any losses directly or indirectly incurred by the New Interim Lender by
reason of the non-performance by the Borrower of its obligations under the
Transaction Documents or otherwise.

 

21.4

Procedure for transfer

 

  (a)

Subject to the conditions set out in paragraphs (b) and (e) of Clause 21.2
(Transfers by Interim Lenders), a transfer is effected in accordance with
paragraph (c) below when the Interim Facility Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Interim Lender
and the New Interim Lender. The Interim Facility Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 

  (b)

The Interim Facility Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Interim Lender and the New Interim
Lender once it is satisfied it has complied with all necessary “know your
customer” or similar checks under all applicable laws and regulations in
relation to the transfer to such New Interim Lender.

 

  (c)

On the Transfer Date:

 

  (i)

subject to the conditions set out in paragraph (e) of Clause 21.2 (Transfers by
Interim Lenders), to the extent that in the Transfer Certificate the Existing
Interim Lender seeks to transfer by novation its rights and obligations under
the Interim Finance Documents and, in respect of the Interim Security, the
Borrower (and any provider of Interim Security) and the Existing Interim Lender
shall be released from further obligations towards one another under the Interim
Finance Documents and in respect of the Interim Security and their respective
rights against one another under the Interim Finance Documents and in respect of
the Interim Security shall be cancelled (being the “Discharged Rights and
Obligations”);

 

  (ii)

the Borrower and the New Interim Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower or another Group
Company and the New Interim Lender have assumed and/or acquired the same in
place of the Borrower;

 

  (iii)

subject to the conditions set out in paragraph (e) of Clause 21.2 (Transfers by
Interim Lenders), the Interim Facility Agent, the Arrangers, the Interim
Security Agent, the New Interim Lender and the other Interim Lenders shall
acquire the same rights and assume the same obligations between themselves and
in respect of the Interim Security as they would have acquired and assumed had
the New Interim Lender been an Original Interim Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Interim Facility Agent, the Arrangers, the Interim Security Agent and
the Existing Interim Lender shall each be released from further obligations to
each other under the Interim Finance Documents; and

 

  (iv)

the New Interim Lender shall become a Party as an “Interim Lender”.

 

49



--------------------------------------------------------------------------------

  (d)

If any assignment, transfer, sub-participation or other syndication of any
rights, benefits and/or obligations under or by reference to the Interim Finance
Documents in accordance with Clause 21.2 (Transfers by Interim Lenders) is
executed in breach of the provisions contemplated in this Clause 21, such
assignment, transfer or sub-participation, shall be void and deemed not to have
occurred.

 

21.5

Procedure for assignment

 

  (a)

Subject to the condition set out in paragraphs (b) and (e) of Clause 21.2
(Transfers by Interim Lenders), an assignment may be effected in accordance with
paragraph (c) below when the Interim Facility Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Interim Lender
and the New Interim Lender. The Interim Facility Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Assignment Agreement appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Assignment Agreement.

 

  (b)

The Interim Facility Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Interim Lender and the New Interim
Lender once it is satisfied it has complied with all necessary “know your
customer” or similar checks under all applicable laws and regulations in
relation to the assignment to such New Interim Lender.

 

  (c)

On the Transfer Date:

 

  (i)

subject to paragraph (e) of Clause 21.2 (Transfers by Interim Lenders), the
Existing Interim Lender will assign absolutely to the New Interim Lender its
rights under the Interim Finance Documents and in respect of the Interim
Security expressed to be the subject of the assignment in the Assignment
Agreement;

 

  (ii)

subject to paragraph (e) of Clause 21.2 (Transfers by Interim Lenders), the
Existing Interim Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Interim Security);

 

  (iii)

the New Interim Lender shall become a Party as an “Interim Lender” and will be
bound by obligations equivalent to the Relevant Obligations; and

 

  (iv)

subject to paragraph (e) of Clause 21.2 (Transfers by Interim Lenders), if the
assignment relates only to part of the Existing Interim Lender’s share in the
outstanding Interim Loans, the assigned part will be separated from the Existing
Interim Lender’s share in the outstanding Interim Loans, made an independent
debt and assigned to the New Interim Lender as a whole debt.

 

21.6

Copy of Transfer Certificate or Assignment Agreement to the Borrower

The Interim Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send a copy of that
Transfer Certificate or Assignment Agreement to the Borrower.

 

50



--------------------------------------------------------------------------------

21.7

Increased costs

If:

 

  (a)

an Interim Lender assigns, transfers, sub-participates or otherwise disposes of
any of its rights or obligations under the Interim Finance Documents or changes
its Facility Office or lending office or branch; and

 

  (b)

as a result of circumstances existing at the date the assignment, transfer,
sub-participation or other change occurs, the Borrower would be obliged to make
a payment or increased payment to the New Interim Lender, the Interim Lender
granting the sub-participation or Interim Lender acting through its new office,
branch or Facility Office under Clauses 8.1 (Gross-up), 8.3 (Tax indemnity) or
9.1 (Increased Costs),

then the New Interim Lender, the Interim Lender granting the sub-participation
or Interim Lender acting through its new office, branch or Facility Office is
not entitled to receive a payment under Clauses 8.1 (Gross-up), 8.3 (Tax
indemnity) or 9.1 (Increased Costs) to the extent such payment would be greater
than the payment that would have been made to the Existing Interim Lender or
Interim Lender acting through its previous office, branch or Facility Office had
the assignment, transfer sub-participation or other change not occurred.

 

21.8

Pro rata interest settlement

 

  (a)

If the Interim Facility Agent has notified the Interim Lenders that it is able
to distribute interest payments on a “pro rata basis” to Existing Interim
Lenders and New Interim Lenders then (in respect of any transfer pursuant to
Clause 21.4 (Procedure for transfer) or any assignment pursuant to Clause 21.5
(Procedure for assignment) the Transfer Date of which, in each case, is after
the date of such notification and is not on the last day of an Interest Period):

 

  (i)

any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Interim Lender up to but
excluding    the    Transfer    Date    (“Accrued Amounts”) and shall become due
and payable to the Existing Interim Lender (without further interest accruing on
them) on the last day of the current Interest Period; and

 

  (ii)

the rights assigned or transferred by the Existing Interim Lender will not
include the right to the Accrued Amounts so that, for the avoidance of doubt:

 

  (A)

when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Interim Lender; and

 

  (B)

the amount payable to the New Interim Lender on that date will be the amount
which would, but for the application of this Clause 21.8, have been payable to
it on that date, but after deduction of the Accrued Amounts.

 

  (b)

In this Clause 21.8, references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

  (c)

An Existing Interim Lender which retains the right to the Accrued Amounts
pursuant to this Clause 21.8 but which does not have an Interim Commitment shall
be deemed not to be an Interim Lender for the purposes of ascertaining whether
the agreement of any specified group of Interim Lenders has been obtained to
approve any request for a consent, waiver, amendment or other vote of Interim
Lenders under the Interim Finance Documents.

 

51



--------------------------------------------------------------------------------

22.

IMPAIRMENT AND REPLACEMENT OF INTERIM FINANCE PARTIES

The provisions of Schedule 5 (Impairment and Replacement of Interim Finance
Parties) are incorporated into this Clause 22 by reference.

 

23.

CONDUCT OF BUSINESS BY THE INTERIM FINANCE PARTIES

No provision of this Agreement will:

 

  (a)

interfere with the right of any Interim Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

 

  (b)

oblige any Interim Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or to the extent, order and manner of any
claim; or

 

  (c)

oblige any Interim Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

24.

AMENDMENTS AND WAIVERS

 

24.1

Required consents

 

  (a)

Subject to Clause 24.2 (Exceptions), any term of the Interim Finance Documents
may be amended or waived only with the consent of the Borrower and the Majority
Interim Lenders and any such amendment or waiver will be binding on all Parties.

 

  (b)

The Interim Facility Agent may effect, on behalf of any Interim Finance Party,
any amendment or waiver permitted by this Clause 23.

 

24.2

Exceptions

 

  (a)

An amendment or waiver that has the effect of changing or which relates to:

 

  (i)

the definition of “Majority Interim Lenders”;

 

  (ii)

Clause 4 (Nature of an Interim Finance Party’s Rights and Obligations), Clause
15 (Pro Rata Payments) or Clause 21 (Changes to Parties);

 

  (iii)

the nature or scope of:

 

  (A)

the Interim Security; or

 

  (B)

the manner in which the proceeds of enforcement of the Interim Security are
distributed;

 

  (iv)

the release of any Interim Security unless permitted under this Agreement or any
other Interim Finance Document;

 

  (v)

any provision which expressly requires the consent of all of the Interim
Lenders;

 

52



--------------------------------------------------------------------------------

  (vi)

this Clause 24;

 

  (vii)

paragraph 8 (Change of control) of Part 3 (Major Events of Default) of Schedule
4 (Major Representations, Undertakings and Events of Default); or

 

  (viii)

any change to the definition of Minimum Acceptance Condition to reduce the
Acceptance Condition specified therein to below 75 per cent.,

shall not be made without the prior consent of all the Interim Lenders.

 

  (b)

An amendment or waiver that has the effect of changing or relates to:

 

  (i)

an extension to the availability periods referred to herein or the date of
payment of any amount under any Interim Finance Document;

 

  (ii)

a reduction in the Margin or the amount of any payment to be made under any
Interim Finance Document;

 

  (iii)

an increase in or an extension of any Interim Commitment; or

 

  (iv)

a change in currency of payment of any amount under the Interim Finance
Documents,

in each case, other than as expressly contemplated or provided for in this
Agreement shall only require the consent of each Interim Lender that is
participating in that extension, reduction, increase or change.

 

  (c)

An amendment or waiver which relates to the rights or obligations of the Interim
Facility Agent, the Arrangers or the Interim Security Agent may not be effected
without the consent of the Interim Facility Agent, the Arrangers or the Interim
Security Agent, as applicable.

 

  (d)

Without prejudice to the Interim Facility Agent’s right to seek instruction from
the Interim Lenders from time to time, this Agreement and any other Interim
Finance Document may be amended solely with the consent of the Interim Facility
Agent and the Borrower without the need to obtain the consent of any other
Interim Lender if such amendment is effected in order:

 

  (i)

to correct or cure ambiguities, errors, omissions, defects;

 

  (ii)

to effect administrative changes of a technical or immaterial nature; or

 

  (iii)

to fix incorrect cross references or similar inaccuracies in this Agreement or
the applicable Interim Finance Document.

 

24.3

Excluded Commitment

If an Interim Lender does not either accept or reject a request from a Group
Company (or the Interim Facility Agent on behalf of that Group Company) for any
consent or agreement in relation to a release, waiver or amendment of any
provisions of the Interim Finance Documents or other vote of Interim Lenders
under the terms of the Interim Finance Documents within ten (10) Business Days
(or any other period of time specified by that Group Company but, if shorter
than ten (10) Business Days, as agreed by the Interim Facility Agent) of the
date of such request being made (the last day of such period being the
“Exclusion Date”), then that Interim Lender shall be automatically

 

53



--------------------------------------------------------------------------------

excluded from participating in that vote and its participations, Interim
Commitments and vote    (as the case may be) shall not be included (or, as
applicable, required) with the Total Interim Commitments or otherwise when
ascertaining whether the approval of Majority Interim Lenders, all Interim
Lenders, or any other class of Interim Lenders (as applicable) has been obtained
with respect to that request for a consent or agreement and its status as an
Interim Lender shall be disregarded for the purpose of ascertaining whether the
agreement of any specified group of Interim Lenders has been obtained to approve
the request.

 

25.

MISCELLANEOUS

 

25.1

Partial invalidity

If any provision of the Interim Finance Documents is or becomes illegal, invalid
or unenforceable in any jurisdiction that shall not affect the legality,
validity or enforceability in that jurisdiction of any other term of the Interim
Finance Documents or the legality, validity or enforceability in other
jurisdictions of that or any other term of the Interim Finance Documents.

 

25.2

Counterparts

This Agreement may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a signed counterpart of this Agreement by email
attachment or telecopy shall be an effective mode of delivery. Each party
understands and agrees that its electronic signature manifests its consent to be
bound by all terms and conditions set forth in this Agreement.

25.3 Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Interim
Finance Party, any right or remedy hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise thereof or the exercise of any other right or remedy.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 

25.4

Complete agreement

The Interim Finance Documents contain the complete agreement between the Parties
on the matters to which they relate and may not be amended except in accordance
with their terms.

 

25.5

No representations by Interim Finance Parties

No Interim Finance Party is liable to the Borrower for any representation or
warranty that is not set out in the Interim Finance Documents, except for one
made fraudulently by such Interim Finance Party.

 

25.6

Third party rights

 

  (a)

Unless expressly provided to the contrary in an Interim Finance Document, a
person who is not a party to an Interim Finance Document may not rely on or
enforce any of its terms under the Contracts (Rights of Third Parties) Act 1999.

 

  (b)

Notwithstanding any term of any Interim Finance Document, the consent of any
person who is not a Party is not required to rescind or vary this Agreement at
any time.

 

54



--------------------------------------------------------------------------------

26.

GOVERNING LAW

This Agreement (and any non-contractual obligations arising out of or in
relation to this Agreement), and any dispute or proceeding (whether contractual
or non-contractual) arising out of or relating to this Agreement, shall be
governed by English law.

 

27.

JURISDICTION

 

27.1

Submission to jurisdiction

 

  (a)

For the benefit of each Interim Finance Party, the Borrower each agree that the
courts of England have exclusive jurisdiction to hear, decide and settle any
dispute or proceedings arising out of or relating to this Agreement (including
as to existence, validity or termination) and for the purpose of enforcement or
any judgment against its assets, the Borrower irrevocably submits to the
jurisdiction of the English courts.

 

  (b)

Nothing in paragraph (a) above limits or prevents any Interim Finance Party from
taking proceedings against the Borrower in any other court nor shall the taking
of proceedings in any one or more jurisdictions preclude the taking of
proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by applicable law.

 

27.2

Forum

The Borrower agrees:

 

  (a)

that the courts of England are the most appropriate and convenient courts to
settle any Dispute and waive any objection to the courts of England on grounds
of inconvenient forum or otherwise; and

 

  (b)

that a judgment or order of an English court in connection with a Dispute is
conclusive and binding on it and may be enforced against it in the courts of any
other jurisdiction.

 

27.3

Specific performance

Each Interim Finance Party acknowledges and agrees that:

 

  (a)

the Borrower may be irreparably harmed by a breach of any term of the Interim
Finance Documents and damages may not be an adequate remedy; and

 

  (b)

the Borrower may be granted an injunction or specific performance for any
threatened or actual breach of any term of the Interim Finance Documents.

 

27.4

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Solely to the extent any Interim Lender that is an EEA Financial Institution is
a party to this Agreement and notwithstanding anything to the contrary in any
Interim Finance Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Interim Finance Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

  (a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

55



--------------------------------------------------------------------------------

  (b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Interim Finance Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

27.5

Service of process

 

  (a)

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:

 

  (i)

irrevocably appoints BidCo as its agent for service of process in relation to
any proceedings before the English courts in connection with any Interim Finance
Document; and

 

  (ii)

agrees that failure by an agent for service of process to notify the Borrower of
the process will not invalidate the proceedings concerned.

 

  (b)

If any person appointed as agent for service of process is unable for any reason
to act as agent for service of process, the Borrower must promptly (and in any
event within ten (10) Business Days of such event taking place) appoint another
agent on terms acceptable to the Interim Facility Agent (acting reasonably and
in good faith). Failing this, the Interim Facility Agent may appoint another
agent for this purpose.

 

28.

ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS

 

  (a)

To the extent that the Interim Finance Documents provide support, through a
guarantee or otherwise, for swap agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Interim Finance Documents and any Supported QFC may in fact be stated
to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States): in the event a Covered Entity that is
party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and

 

56



--------------------------------------------------------------------------------

  such QFC Credit Support, and any rights in property securing such Supported
QFC or such QFC Credit Support) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Interim Finance Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Interim Finance Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

  (b)

For the purposes of this Clause 28:

 

  (i)

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

  (ii)

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

  (iii)

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

  (iv)

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

THIS AGREEMENT HAS BEEN ENTERED INTO ON THE DATE STATED AT THE BEGINNING OF THIS
AGREEMENT.

 

57



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS AND INTERPRETATION

Part 1

Definitions

“Acceleration Notice” has the meaning given to such term in paragraph (a)(i) of
Clause 6.1 (Repayment).

“Acceptance Condition” means, in relation to an Offer, a condition such that the
Offer may not be declared unconditional as to acceptances until BidCo has
received acceptances in respect of a certain percentage or number of shares in
Target.

“Acquisition” means the acquisition of the Target by BidCo pursuant to a Scheme
and/or Offer and, if applicable, a Squeeze-Out or any other acquisition of the
Target by BidCo.

“Acquisition Costs” has the meaning given to such term in the Commitment Letter.

“Acquisition Documents” means the Scheme Documents and/or the Offer Documents
and any other document designated as an Acquisition Document by BidCo and the
Interim Facility Agent.

“Affiliate” means:

 

(a)

in relation to any person other than an Interim Finance Party, a Subsidiary or a
Holding Company of that person or any other Subsidiary of that Holding Company;

 

(b)

in relation to any Interim Finance Party other than a fund, any other person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, that Interim Finance Party; or

 

(c)

in relation to any Interim Finance Party which is a fund, any other fund which
is advised or managed by the same investment adviser or an Affiliate of that
investment adviser.

“Agent” means the Interim Facility Agent or the Interim Security Agent, as the
context requires and Agents means both of them taken together.

“Announcement” means any press release made by or on behalf of BidCo announcing
a firm intention to implement a Scheme or, as the case may be, make an Offer, in
each case in accordance with Rule 2.7 of the City Code.

“Anti-Corruption Laws” means all laws and regulations of any jurisdiction
applicable to the Borrower from time to time concerning or relating to
anti-bribery or anti-corruption, including the US Foreign Corrupt Practices Act
1977, the UK Bribery Act 2010 or other similar legislation in other
jurisdictions.

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 7 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration, in each case required by any
applicable law or regulation.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

58



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Levy” means any amount payable by any Interim Lender or any of its
Affiliates on the basis of or in relation to its balance sheet or capital base
or any part of it or its liabilities or minimum regulatory capital or any
combination thereof, including the UK bank levy as set out in the Finance Act
2011 (as amended), the French taxe bancaire de risque systémique as set out in
Article 235 ter ZE of the French Code Général des impôts, the French taxe pour
le financement du fonds de soutien aux collectivités territoriales as set out by
Article 235 ter ZE bis of the French Code Général des impôts, the German bank
levy as set out in the German Restructuring Fund Act 2010
(Restrukturierungsfondsgesetz) (as amended), the Dutch bankenbelasting as set
out in the bank levy act (Wet bankenbelasting), the Swedish bank levy as set out
in the Swedish Act on State Support to Credit Institutions (Sw. lag (2008:814)
(lag om statligt stöd till kreditinstitut), the Spanish bank levy (Impuesto
sobre los Depósitos en las Entidades de Crédito) as set out in the Law 16/2012
of 27 December 2012 and/or any other levy or tax in any jurisdiction levied on a
similar basis or for a similar purpose or any financial activities taxes (or
other taxes) of a kind contemplated in the European Commission consultation
paper on financial sector taxation dated 22 February 2011 which has been enacted
and/or which has been formally announced as proposed as at the date of this
Agreement.

“BidCo” means Caesars UK Holdings Limited, a private limited liability company
incorporated under the laws of England and Wales with registered number
12907596, being a wholly owned subsidiary of TopCo as at the date of this
Agreement.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(a)

where it relates to a Treaty Interim Lender that is an Original Interim Lender,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Interim Lender’s name in of Schedule 8 (The Original Interim
Lenders), and

 

  (i)

where the Borrower is the Existing Borrower, is filed with HM Revenue & Customs
within 30 days of the date of this Agreement; or

 

  (ii)

where the Borrower is a Borrower that is not party to this Agreement on the date
of this Agreement, is filed with HM Revenue & Customs within 30 days of the date
on which that Borrower becomes an Additional Borrower; or

 

(b)

where it relates to a Treaty Interim Lender that is not an Original Interim
Lender, contains the scheme reference number and jurisdiction of tax residence
stated in respect of that Interim Lender in the relevant Transfer Certificate or
Assignment Agreement which it executes on becoming a Party as an Interim Lender;
and

 

  (i)

where the Borrower is a Borrower as at the relevant Transfer Date, is filed with
HM Revenue & Customs within 30 days of that Transfer Date; or

 

  (ii)

where the Borrower is not a Borrower as at the relevant Transfer Date, is filed
with HM Revenue & Customs within 30 days of the date on which that Borrower
becomes a party to this Agreement.

 

59



--------------------------------------------------------------------------------

“Break Costs” has the meaning given to that term in paragraph (g) of Clause 7.2
(Payment of interest).

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.

“Certain Funds Period” means the period from (and including) the date of this
Agreement to (and including) 11:59 p.m. in London on the earliest of:

 

(a)

if the Acquisition is intended to be completed pursuant to a Scheme, the date on
which the Scheme lapses (including, subject to exhausting any rights of appeal,
if a relevant court refuses to sanction the Scheme) or is withdrawn in writing,
in each case, in accordance with its terms in the Announcement or Scheme
Document (other than (i) where such lapse or withdrawal is as a result of the
exercise of BidCo’s right to effect a switch from the Scheme to an Offer or
(ii) it is otherwise to be followed within twenty (20) Business Days by an
Announcement made by BidCo to implement the Acquisition by a different offer or
scheme (as applicable) in accordance with the terms of this Agreement);

 

(b)

if the Acquisition is intended to be completed pursuant to an Offer, the date on
which the Offer lapses, terminates or is withdrawn, in each case, in accordance
with its terms in the Announcement or Offer Document (other than (i) where such
lapse or withdrawal is as a result of the exercise of BidCo’s right to effect a
switch from the Offer to a Scheme or (ii) it is otherwise to be followed within
twenty (20) Business Days by an Announcement by BidCo to implement the
Acquisition by a different offer or scheme (as applicable) in accordance with
this Agreement);

 

(c)

if the first Announcement has not been released by such time, ten (10) Business
Days following the date that TopCo countersigns the Commitment Letter;

 

(d)

the date on which the Interim Facilities have been utilised in full or all of
the Interim Commitments have been cancelled in full; and

 

(e)

the date that is the first Business Day (the “Outside Date”) following
14 January 2022, provided that, if the Interim Closing Date has occurred, the
Outside Date shall be the later of (i) the first Business Day falling after 14
January 2022 and (ii) the date falling 90 days after the Interim Closing Date,

or, in each case, such later time as agreed by the Arrangers (acting reasonably
and in good faith).

“Change of Control” means the occurrence of any of the events or circumstances
described in paragraph 8 (Change of control) of Part 3 (Major Events of Default)
of Schedule 4 (Major Representations, Undertakings and Events of Default).

“Change of Law” means any change which occurs after the date of this Agreement
or, if later, after the date on which the relevant Interim Lender became an
Interim Lender pursuant to this Agreement (as applicable) in any law, regulation
or treaty (or in the interpretation, administration or application of any law,
regulation or treaty) or any published practice or published concession of any
relevant tax authority other than:

 

(a)

any change that occurs pursuant to, or in connection with the adoption,
ratification, approval or acceptance of, the MLI in or by any jurisdiction; or

 

(b)

any change arising in consequence of, or in connection with, the United Kingdom
ceasing to be a member state of the European Union.

 

60



--------------------------------------------------------------------------------

“Charged Property” means any assets of the Combined Group which, from time to
time, are expressed to be the subject of the Interim Security.

“City Code” means the UK City Code on Takeovers and Mergers, as administered by
the Panel.

“Combined Group” means the TopCo Group and the Group.

“Commitment Letter” means a letter dated 29 September 2020 between, among
others, the Arrangers, the Initial Lenders and TopCo setting out the terms and
conditions pursuant to which the Arrangers agree to arrange and the Initial
Lenders agree to underwrite certain facilities in connection with the
Acquisition and the Transactions and appending the schedules thereto.

“Confidentiality Undertaking” means a confidentiality undertaking agreeing to
keep the Interim Finance Documents or other documents or information
confidential, on which the Borrower is able to rely and which is either (i) in
the form most recently published by the Loan Market Association or
(ii) otherwise in form and substance satisfactory to the Borrower.

“Court” means the High Court of Justice of England and Wales sanctioning the
Scheme.

“Court Order” means the order of the Court.

“Defaulting Lender” has the meaning given to that term in Part 5 (Definitions)
of Schedule 5 (Impairment and Replacement of Interim Finance Parties).

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Interim Security Agent.

“Drawdown Date” means the date of or proposed date for the making of an Interim
Loan.

“Drawdown Request” means a signed notice requesting an Interim Loan in the form
set out in Schedule 2 (Form of Drawdown Request).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in Clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in Clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Equity Investors” has the meaning given at paragraph 8 (Change of control) of
Part 3 (Major Events of Default) of Schedule 4 (Major Representations,
Undertakings and Events of Default).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Existing Borrower” has the meaning given to that term in paragraph (b)(i) of
Clause 21.1 (No transfers by the Borrower).

 

61



--------------------------------------------------------------------------------

“Existing

Facilities” has the meaning given in paragraph (b) of Clause 3.3 (Purpose).

 

“Existing

Interim Lender” has the meaning given to that term in paragraph (a) of Clause
21.2 (Transfers by Interim Lenders).

 

“Expected

Assumption” has the meaning given to that term in paragraph (b)(i) of Clause
21.1 (No transfers by the Borrower).

“Facility Office” means the office or offices through which an Interim Lender
will perform its obligations under the Interim Facility as notified to the
Interim Facility Agent in writing on or before the date it becomes an Interim
Lender (or, following that date, by not less than five (5) Business Days’
notice).

 

“FATCA”

means:

 

(a)

Sections 1471 through 1474 of the US Code (as in effect on the date of this
Agreement or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) or any associated regulations or
other official guidance;

 

(b)

any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
anything mentioned in paragraph (a) above; or

 

(c)

any agreement pursuant to the implementation of anything mentioned in paragraphs
(a) or (b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.

 

“FATCA

Application Date” means:

 

(a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the US Code (which relates to payments of interest and certain other payments
from sources within the US), 1 July 2014;

 

(b)

in relation to a “withholdable payment” described in section 1473(a)(A)(ii) of
the US Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the US), the first date
on which such payment may become subject to a deduction or withholding required
by FATCA; or

 

(c)

in relation to a “passthru payment” described in section 1471(d)(7) of the US
Code not falling within paragraphs (a) or (b) above, the first date from which
such payment may become subject to a deduction or withholding required by FATCA.

“FATCA Deduction” means a deduction or withholding from a payment under an
Interim Finance Document required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“Fee Letter” has the meaning given in the Commitment Letter. “Final Repayment
Date” means:

 

(a)

in relation to the UK Interim Asset Sale Bridge Facility, the date which falls
ninety (90) days after the first date upon which the UK Interim Asset Sale
Bridge Facility is drawn; and

 

62



--------------------------------------------------------------------------------

(b)

in relation to the UK Interim Cash Confirmation Bridge Facility, the date which
falls ninety (90) days after the first date upon which the UK Interim Cash
Confirmation Bridge Facility is drawn.

“Funds Flow Statement” means any funds flow statement which is prepared in
respect of the Transactions.

“Group” means the Borrower and each of its Subsidiaries from time to time.

“Group Company” means a member of the Group.

“Holding Company” means in relation to any person, any other body corporate or
other entity of which it is a Subsidiary.

“Industry Competitor” means any person or entity (or any of its Affiliates)
which is a competitor of a member of the Group or whose business is similar or
related to a member of the Group and any controlling shareholder of such
persons, provided that, for the avoidance of doubt, this shall not include any
person or entity (or any of its Affiliates) which is a bank, financial
institution or trust, fund or other entity whose principal business or a
material activity of whom is arranging, underwriting or investing in debt.

“Initial Lenders” has the meaning given in the Commitment Letter.

“Intercompany Distribution Documents” means any document pursuant to which the
Borrower has on- lent, or otherwise made available or distributed (either
directly and/or indirectly (including, for the avoidance of doubt, by way of any
distribution of dividends)), all or part of the proceeds from the Interim
Facilities to TopCo and/or BidCo.

“Interest Period” has the meaning given to such term in paragraph (a) of Clause
7.2 (Payment of interest).

“Interim Closing Date” means the first date upon which an Interim Facility is
drawn.

“Interim Commitment” means an UK Interim Asset Sale Bridge Facility Commitment
and/or an UK Interim Cash Confirmation Bridge Facility Commitment.

“Interim Facility” means the UK Interim Asset Sale Bridge Facility and/or the UK
Interim Cash Confirmation Bridge Facility.

“Interim Finance Documents” means each of this Agreement, the Fee Letter, the
Interim Security Documents, each Drawdown Request and any other document
designated as such in writing by the Interim Facility Agent and the Borrower.

“Interim Finance Parties” means the Interim Lenders, the Arrangers, the Interim
Facility Agent and the Interim Security Agent.

“Interim Lender” means:

 

(a)

an Original Interim Lender; and

 

(b)

any other bank or financial institution, trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets or other person which
has become a Party as an Interim Lender pursuant to Clause 21 (Changes to
Parties) or paragraph 2 (Increase) of Part 3 (Replacement of an Interim Lender /
Increase) of Schedule 5 (Impairment and Replacement of Interim Finance Parties),

which, in each case, has not ceased to be an Interim Lender in accordance with
the terms of this Agreement.

 

63



--------------------------------------------------------------------------------

“Interim Liabilities” means all liabilities owed by the Borrower to the Interim
Finance Parties under the Interim Finance Documents.

“Interim Loan” means an UK Interim Asset Sale Bridge Facility Loan or an UK
Interim Cash Confirmation Bridge Facility Loan.

“Interim Security” means the Security Interests created or expressed to be
created in favour of the Interim Security Agent pursuant to the Interim Security
Documents.

“Interim Security Document” means any document required to be delivered to the
Interim Facility Agent under sub-paragraph (c) of paragraph 2 (Interim Finance
Documents) of Schedule 3 (Conditions Precedent).

“Interpolated Screen Rate” means, in relation to LIBOR for any Interim Loan or
an overdue amount, the rate which results from interpolating on a linear basis
between:

 

(a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Interim Loan or
overdue amount; and

 

(b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Interim Loan or overdue
amount,

each as of 11.00 a.m. (London time) on the Rate Fixing Day for the offering of
deposits in the currency of that Interim Loan or an applicable amount.

 

“LIBOR”

means, in relation to any Interim Loan or any overdue amount:

 

(a)

the applicable Screen Rate;

 

(b)

(if no Screen Rate is available for the currency or Interest Period of that
Interim Loan or overdue amount) the Interpolated Screen Rate for that Interim
Loan or overdue amount; or

 

(c)

if:

 

  (i)

no Screen Rate is available for the currency of that Interim Loan or an overdue
amount; and

 

  (ii)

it is not possible to calculate an Interpolated Screen Rate for that Interim
Loan or overdue amount,

the arithmetic mean (rounded upward to four decimal places) of the rates, as
supplied to the Interim Facility Agent at its request, quoted by the Reference
Banks to leading banks in the London interbank market,

as of 11.00 a.m. (London time) on the Rate Fixing Day for the offering of
deposits in the currency of that Interim Loan or overdue amount and a period
comparable to that Interest Period for that Interim Loan or overdue amount
provided that, if that rate is less than zero, LIBOR shall be deemed to be zero.

“Loan to Own/Distressed Investor” means any person (including an Affiliate or a
Related Fund of an Interim Lender or any transferee which satisfies the
requirements set out under paragraph (b)(ii) of Clause 21.2 (Transfers by
Interim Lenders)) whose principal business or material activity is in investment
strategies whose primary purpose is the purchase of loans or other debt
securities with the intention of (or view to) owning the equity or gaining
control of a business (directly or indirectly), provided that:

 

(a)

any Affiliate of such persons which are a deposit taking financial institution
authorised by a financial services regulator to carry out the business of
banking which holds a minimum rating equal to or better than BBB- or Baa3 (as
applicable) according to at least two of Moody’s, S&P or Fitch which are managed
and controlled independently where any information made available under the
Interim Finance Documents is not disclosed or made available to other
Affiliates; and

 

64



--------------------------------------------------------------------------------

(b)

any Original Interim Lender,

shall not, in each case, be a Loan to Own/Distressed Investor.

“Long-term Financing” means any facilities (excluding the Interim Facilities)
described or contemplated in the Commitment Letter in connection with the
Acquisition (including, in respect of any bridge facilities, any takeout
financing related thereto).

“Long-term Financing Agreements” means, collectively, the facilities agreements,
indentures, trust deeds or other agreements and/or instruments to be entered
into for the purpose of documenting the Long-term Financing.

“Major Event of Default” means:

 

(a)

prior to the expiry of the Certain Funds Period, an event or circumstance set
out in Part 3 (Major Events of Default) of Schedule 4 (Major Representations,
Undertakings and Events of Default) (but in relation to paragraph 1 (Payment
default) thereof only insofar as it relates to payment of principal and/or
interest under this Agreement and/or fees specified in the Fee Letter as payable
in respect of the Interim Facilities and excluding any agency fees payable
thereunder); and

 

(b)

after the expiry of the Certain Funds Period, an event or circumstance set out
in Part 3 (Major Events of Default) of Schedule 4 (Major Representations,
Undertakings and Events of Default),

in each case as it relates to the Borrower (but in each case only to the extent
such Major Event Default relates only to the Borrower, and for the avoidance of
doubt no procurement obligation or any other matter or circumstance in respect
of, or breach by, any member of the TopCo Group (other than, insofar as it
relates to paragraphs 4(b) (Disposals) and 8 (Acquisition undertakings) of Part
2 (Major Undertakings) of Schedule 4 (Major Representations, Undertakings and
Events of Default), BidCo as provided for in this Agreement and insofar as it
relates to the representations made by BidCo in the UK Interim Third Party Share
Mortgage that correspond to the Major Representations made by the Borrower under
this Agreement) or the Target Group shall relate to the Borrower for these
purposes).

“Major Representation” means:

 

(a)

prior to the expiry of the Certain Funds Period, a representation set out in
Part 1 (Major Representations) of Schedule 4 (Major Representations,
Undertakings and Events of Default) (other than sub-paragraph (c) of paragraph 3
(No conflict) of Part 1 (Major Representations) of Schedule 4 (Major
Representations, Undertakings and Events of Default)); and

 

(b)

after the expiry of the Certain Funds Period, a representation set out in Part 1
(Major Representations) of Schedule 4 (Major Representations, Undertakings and
Events of Default),

in each case as it relates to the Borrower (but in each case only to the extent
such Major Representation relates only to the Borrower, and for the avoidance of
doubt no procurement obligation or any other matter or circumstance in respect
of, or breach by, any member of the TopCo Group or the Target Group shall relate
to the Borrower for these purposes).

 

65



--------------------------------------------------------------------------------

“Major Undertaking” means:

 

(a)

prior to the expiry of the Certain Funds Period, an undertaking set out in Part
2 (Major Undertakings) of Schedule 4 (Major Representations, Undertakings and
Events of Default) (other than sub-paragraph (b)(iv) of paragraph 8 (Acquisition
undertakings) of Part 2 (Major Undertakings) of Schedule 4 (Major
Representations, Undertakings and Events of Default)); and

 

(b)

after the expiry of the Certain Funds Period, an undertaking set out in Part 2
(Major Undertakings) of Schedule 4 (Major Representations, Undertakings and
Events of Default),

in each case as it relates to the Borrower (but in each case only to the extent
such Major Undertaking relates only to the Borrower, and for the avoidance of
doubt no procurement obligation or any other matter or circumstance in respect
of, or breach by, any member of the TopCo Group (other than, insofar as it
relates to paragraphs 4(b) (Disposals) and 8 (Acquisition undertakings) of Part
2 (Major Undertakings) of Schedule 4 (Major Representations, Undertakings and
Events of Default), BidCo as provided for in this Agreement) or the Target Group
shall relate to the Borrower for these purposes).

“Majority Interim Lenders” means, at any time, Interim Lenders:

 

(a)

whose Interim Commitments then aggregate greater than 50 per cent. of the Total
Interim Commitments; or

 

(b)

if the Total Interim Commitments have then been reduced to zero, whose Interim
Commitments aggregated greater than 50 per cent. of the Total Interim
Commitments immediately before that reduction.

“Margin” means:

 

(a)

in relation to UK Interim Asset Sale Bridge Facility, 3.50 per cent. per annum;
and

 

(b)

in relation to the UK Interim Cash Confirmation Bridge Facility, 3.50 per cent.
per annum.

“Material Adverse Effect” means any event or circumstance which in each case
after taking into account all mitigating factors or circumstances including, any
warranty, indemnity or other resources available to the Group or right or
recourse against any third party with respect to the relevant event or
circumstance and any obligation of any person in force to provide any additional
equity investment:

 

(a)

has a material adverse effect on:

 

  (i)

the consolidated business, assets or financial condition of the Group (taken as
a whole); or

 

  (ii)

the ability of the Borrower to perform any of its payment obligations under the
Interim Finance Documents (taking into account the financial resources available
from other Group companies); or

 

(b)

subject to the Reservations and any Perfection Requirements, affects the
validity or the enforceability of any of the Interim Finance Documents to an
extent which is materially adverse to the interests of the Interim Lenders under
the Interim Finance Documents taken as a whole and, if capable of remedy, is not
remedied within twenty (20) Business Days of the earlier of:

 

  (i)

the Borrower becoming aware of the issue; and

 

  (ii)

the giving of written notice of the issue by the Interim Facility Agent.

 

66



--------------------------------------------------------------------------------

“Member State” means a member state of the European Union.

“Minimum Acceptance Condition” means, in relation to an Offer, an Acceptance
Condition of not less than 75 per cent. of the issued ordinary share capital of
the Target on a fully diluted basis (assuming exercise in full of all options,
warrants and other rights to require allotment or issue of any shares in Target,
whether or not such rights are then exercisable).

“MLI” means the Multilateral Convention to Implement Tax Treaty Related Measures
to Prevent Base Erosion and Profit Shifting of 24 November 2016.

“New Interim Lender” has the meaning given to that term in paragraph (a) of
Clause 21.2 (Transfers by Interim Lenders).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury (or any successor thereto).

“Offer” means the takeover offer (as defined in section 974 of the Companies Act
2006) by BidCo in accordance with the City Code to acquire all of the shares in
Target that are the subject of that takeover offer (within the meaning of
section 975 of the Companies Act 2006) pursuant to the Offer Documents.

“Offer Documents” means the applicable Announcement and the offer documents
dispatched to shareholders of the Target setting out the terms and conditions of
an Offer.

“Panel” means The Panel on Takeovers and Mergers.

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Perfection Requirements” means the making or the procuring of any appropriate
registration, filing, recordings, enrolments, registrations, notations in stock
registries, notarisations, notifications, endorsements and/or stampings of the
Interim Security Documents and/or the Security Interests created thereunder.

“Permitted Disposal” means any sale, lease, licence, transfer, disposition,
distribution, contribution or other disposal:

 

(a)

of any asset by the Borrower to another member of the Combined Group, provided
that if the asset disposed of is subject to Interim Security at the time of
disposal it shall be disposed of on the basis that it shall remain subject to,
or otherwise become subject to, an equivalent Security Interest;

 

(b)

entered into in the ordinary course of the day-to-day business of the Borrower;

 

(c)

of cash or cash equivalent investments;

 

(d)

of any asset compulsorily acquired by any governmental authority, to the extent
that such disposal does not result in a Major Event of Default;

 

(e)

required by law or regulation or any order of any governmental entity, provided
that this does not result in a Major Event of Default;

 

67



--------------------------------------------------------------------------------

(f)

which is a lease, sub-lease, licence or sub-licence of property in the ordinary
course of business;

 

(g)

that arises as a result of a Permitted Transaction;

 

(h)

pursuant to any Security Interest referenced in paragraph 2 (Negative pledge) of
Part 2 (Major Undertakings) of Schedule 5 (Major Representations, Undertakings
and Events of Default) or granted under the Interim Security Documents or
Long-term Financing Agreement; and

 

(i)

of assets where the net consideration received for which (when aggregated with
net consideration received for any other sale, lease, licence, transfer or other
disposal not allowed under the preceding paragraphs) does not exceed £30,000,000
(or its equivalent in other currencies) during the life of the Interim
Facilities.

“Permitted Payment” means any payment:

 

(a)

to enable a Holding Company of the Borrower to:

 

  (i)

pay Taxes, duties or similar amounts for which it is liable;

 

  (ii)

pay fees, expenses and other costs incurred in acting as, or maintaining its
existence as, a holding company or arising by operation of law or in the
ordinary course of administration of its business; and

 

  (iii)

meet substance requirements for Tax purposes;

 

(b)

constituting the repayment or prepayment of liabilities under the Interim
Finance Documents;

 

(c)

for the purpose of funding transaction costs incurred in connection with the
Acquisition, the Refinancing, the Interim Facilities and/or the Long-term
Financing Agreements (including any such costs incurred by the TopCo Group or a
Holding Company and recharged to a Group Company); and/or

 

(d)

set out in or contemplated by a Permitted Transaction.

“Permitted Transaction” means:

 

(a)

any step, circumstance or transaction contemplated by the Funds Flow Statement,
the Tax Structure Memorandum (including, for the avoidance of doubt, the
Expected Assumption) or permitted by the Transaction Documents or Long-term
Financing Agreements (or other refinancing of the Interim Facilities) (and
related documentation);

 

(b)

any step, circumstance or transaction which is mandatorily required by law
(including arising under an order of attachment or injunction or similar legal
process);

 

(c)

any transfer of the shares in, or issue of shares by, any member of the Combined
Group or any step, action or transaction including share issue or acquisition or
consumption of debt, for the purpose of creating the group structure for the
Acquisition or effecting the Refinancing as set out in the Tax Structure
Memorandum, including inserting another legal entity directly above or below the
Borrower, in each case, provided that, after the completion of such steps, no
Change of Control shall have occurred;

 

(d)

any step, circumstance or transaction permitted by any Major Undertaking or
paragraph 5 (Holding company status) of Part 1 (Major Representations) of
Schedule 4 (Major Representations, Undertakings and Events of Default) (which
for the avoidance of doubt, in each case, will be a Permitted Transaction for
all Major Undertakings and Major Representations); and

 

68



--------------------------------------------------------------------------------

(e)

any transaction to which the Interim Facility Agent (acting on the instructions
of the Majority Interim Lenders) shall have given prior written consent.

“Qualifying Interim Lender” means, for the purposes of an Interim Loan and in
respect of a payment by or in respect of the Borrower, an Interim Lender which
is beneficially entitled to interest payable by the Borrower to that Interim
Lender and is:

 

(a)

a Treaty Interim Lender; or

 

(b)

an Interim Lender other than a Treaty Interim Lender which is entitled to
receive all payments of interest payable to it under this Agreement without a
Tax Deduction on account of Tax imposed by the United Kingdom.

“Rate Fixing Day” means, in relation to any period for which an interest rate is
to be determined, the first day of that period.

“Receiver” means a receiver, receiver and manager or administrative receiver of
the whole or any part of the Charged Property.

“Reference Banks” means, in relation to LIBOR, the principal London offices of
such banks or financial institutions as may be appointed by the Interim Facility
Agent after consultation with the Borrower, provided that no Interim Finance
Party shall be appointed as a Reference Bank without its consent.

“Refinancing” has the meaning given in paragraph (b) of Clause 3.3 (Purpose).

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

“Reservations” means the principle that equitable remedies may be granted or
refused at the discretion of the court, the limitation on enforcement by laws
relating to bankruptcy, insolvency, liquidation, reorganisation, court schemes,
moratoria, administration and other laws generally affecting the rights of
creditors and secured creditors, the time barring of claims under any applicable
limitation statutes, the possibility that a court may strike out a provision of
a contract for recession or oppression, undue influence or similar reason, the
possibility that an undertaking to assume liability for or to indemnify a person
against non-payment of stamp duty may be void, defences of acquiescence, set-off
or counterclaim and similar principles, the principles that in certain
circumstances a Security Interest granted by way of fixed charge may be
recharacterised as a floating charge or that a Security Interest purported to be
constituted as an assignment may be recharacterised as a charge, the principle
that additional or default interest imposed pursuant to any relevant agreement
may be held to be unenforceable on the grounds that it is a penalty and thus
void, the principle that a court may not give effect to an indemnity for legal
costs incurred by an unsuccessful litigant, the principle that the creation or
purported creation of a Security Interest over any asset not beneficially owned
by the relevant charging company at the date of the relevant security document
or over any contract or agreement which is subject to a prohibition on transfer,
assignment or charging may be void, ineffective or invalid and may give rise to
a breach of the contract or agreement over which a Security Interest has
purportedly been created, the principle that a court may not give effect to any
parallel debt provisions, covenant to pay the Interim Security Agent or other
similar provisions, similar principles, rights and defences under the laws of
any jurisdiction in which the relevant obligation may have to be

 

69



--------------------------------------------------------------------------------

performed and any other matters which are set out in the reservations or
qualifications (however described) as to matters of law which are referred to in
any legal opinion referred to in paragraph 3 (Legal Opinions) of Schedule 3
(Conditions Precedent) or under any other provision of or otherwise in
connection with any Interim Finance Document.

“Restricted Finance Party” means an Interim Finance Party that notifies the
Interim Facility Agent that a Sanctions Provision would result in a violation
of, a conflict with or liability under:

 

(a)

EU Regulation (EC) 2271/96; or

 

(b)

any similar applicable anti-boycott statute.

“Restricted Person” means a person that is:

 

(a)

listed on or owned or controlled by a person listed on any Sanctions List; or

 

(b)

resident in, incorporated under the laws of, or owned or controlled by, or
acting on behalf of, a person resident in or organised under the laws of a
Sanctioned Country in breach of applicable Sanctions.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of comprehensive Sanctions (as at the
date of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctions” means any economic, trade or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced from time to
time by any Sanctions Authority.

“Sanctions Authority” means (a) the United States government, (b) the United
Nations Security Council, (c) the European Union and any EU member state,
(d) the United Kingdom, and (e) the respective governmental institutions of any
of the foregoing which administer Sanctions, including, OFAC, the United States
Department of State, the United States Department of Commerce, the United States
Department of Treasury and Her Majesty’s Treasury.

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list issued by OFAC, the Consolidated List of Financial Sanctions Targets issued
by Her Majesty’s Treasury, or any similar list issued or maintained and made
public by any of the Sanctions Authorities as amended, supplemented or
substituted from time to time.

“Sanctions Provision” means paragraphs (c), (d) and (e) of Clause 20.2
(Undertakings).

“Scheme” means the scheme of arrangement effected pursuant to part 26 of the
Companies Act 2006 to be proposed by the Target to its shareholders to implement
the Acquisition pursuant to which BidCo will, subject to the occurrence of the
Scheme Effective Date, become the holder of the shares in Target that are the
subject of that scheme of arrangement.

“Scheme Circular” means the circular (including any supplemental circular)
dispatched by the Target to shareholders of the Target setting out the
resolutions and proposals for and the terms and conditions of the Scheme.

“Scheme Documents” means each of (i) the applicable Announcement, (ii) the
Scheme Circular, and (iii) the Court Order.

 

70



--------------------------------------------------------------------------------

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of the Target to the Registrar of Companies
in accordance with section 899 of the Companies Act 2006.

“Screen Rate” means, in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Thomson Reuters. If such page is replaced or service ceases to
be available, the Interim Facility Agent may specify another page or service
displaying the appropriate rate in accordance with Clause 7.5 (Replacement of
Screen Rate).

“Security Interest” means any mortgage, charge (fixed or floating), pledge,
lien, hypothecation, right of set-off, security trust, assignment, reservation
of title or other security interest and any other agreement (including a sale
and repurchase arrangement) having the commercial effect of conferring security.

“Squeeze-Out” means an acquisition of the outstanding shares in the Target that
BidCo has not acquired pursuant to the procedures contained in sections 979 to
982 of the Companies Act 2006.

“Subordinated Shareholder Document” means any document creating Subordinated
Shareholder Liabilities.

“Subordinated Shareholder Liabilities” means any loan or other indebtedness owed
by the Borrower to TopCo or any other (direct or indirect) shareholder of the
Borrower, provided that such loan or indebtedness is subordinated as to both
interest and principal to the Interim Facilities on terms satisfactory to the
Interim Facility Agent (acting on the instructions of the Majority Interim
Lenders (acting reasonably)).

“Subsidiary” means, in relation to any person:

 

(a)

an entity (including a partnership) of which that person has direct or indirect
control; and

 

(b)

an entity of which a person has direct or indirect control or owns directly or
indirectly more than 50 per cent. of the voting capital or similar right of
ownership,

and, for this purpose, “control” means the direct or indirect ownership of a
majority of the voting share capital or similar ownership rights of that entity,
or the right or ability to determine the composition of a majority of the board
of directors (or equivalent body) of such entity or otherwise to direct the
management of such entity whether by virtue of ownership of share capital,
contract or otherwise.

“Target” means Wales.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.

“Target Group” means the Target and its Subsidiaries.

“Tax” means any present or future tax, levy, assessment, impost, deduction, duty
or withholding or any charge of a similar nature (including any related
interest, penalty or fine).

“Tax Credit” means a credit against, relief from, or rebate, repayment,
remission or refund of, any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from
any payment under an Interim Finance Document, other than a FATCA Deduction.

 

71



--------------------------------------------------------------------------------

“Tax Structure Memorandum” means the tax structure memorandum prepared by
PricewaterhouseCoopers LLP entitled “Project Windsor - Acquisition Structure” in
relation to the Transactions.

“Termination Date” means the latest to occur of (i) the Final Repayment Date
applicable to the UK Interim Asset Sale Bridge Facility, and (ii) the Final
Repayment Date applicable to the UK Interim Cash Confirmation Bridge Facility.

“TopCo” means Caesars Entertainment, Inc., a Delaware corporation.

“TopCo Group” means TopCo and its Subsidiaries (other than the Group).

“Total UK Interim Asset Sale Bridge Facility Commitments” means at any time the
aggregate of the UK Interim Asset Sale Bridge Facility Commitments, being
£1,043,922,054 at the date of this Agreement.

“Total UK Interim Cash Confirmation Bridge Facility Commitments” means at any
time the aggregate of the UK Interim Cash Confirmation Bridge Facility
Commitments, being £502,629,138 at the date of this Agreement.

“Total Interim Commitments” means at any time the aggregate of the Total UK
Interim Asset Sale Bridge Facility Commitments and the Total UK Interim Cash
Confirmation Bridge Facility Commitments.

“Transaction Documents” means the Interim Finance Documents and the Acquisition
Documents. “Transactions” has the meaning given to that term in the Commitment
Letter.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or in any other form agreed between
the Interim Facility Agent and the Borrower.

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)

the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

(b)

the date on which the Interim Facility Agent executes the relevant Assignment
Agreement or Transfer Certificate.

“Treaty Interim Lender” means an Interim Lender which:

 

(a)

is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

 

(b)

does not carry on a business in the United Kingdom through a permanent
establishment (as such term is defined for the purposes of the relevant Treaty)
with which that Interim Lender’s participation in the Interim Loan is
effectively connected; and

 

(c)

meets and has satisfied all other conditions (including the completion of any
necessary procedural formalities and clearances) which need to be met to enable
it to benefit from a full exemption from Tax imposed by the United Kingdom on
interest such that any payment of interest may be made by the Borrower to that
Interim Lender without a Tax Deduction imposed by the United Kingdom on
interest.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

72



--------------------------------------------------------------------------------

“UK Interim Asset Sale Bridge Facility” has the meaning given in paragraph
(a) of Clause 2.1 (The Interim Facilities).

“UK Interim Asset Sale Bridge Facility Commitment” means:

 

(a)

in relation to each Original Interim Lender, the amount of the UK Interim Asset
Sale Bridge Facility set opposite its name under the heading “UK Interim Asset
Sale Bridge Facility Commitment” in Schedule 8 (The Original Interim Lenders)
and the amount of any other UK Interim Asset Sale Bridge Facility Commitment
transferred to it pursuant to Clause 21 (Changes to Parties) or assumed by it in
accordance with Clause 22 (Impairment and Replacement of Interim Finance
Parties) and paragraph 2 (Increase) of Part 3 (Replacement of an Interim Lender
/ Increase) of Schedule 5 (Impairment and Replacement of Interim Finance
Parties); and

 

(b)

in respect of any other Interim Lender, the amount transferred to it in respect
of the UK Interim Asset Sale Bridge Facility pursuant to Clause 21 (Changes to
Parties) or assumed by it in accordance with Clause 22 (Impairment and
Replacement of Interim Finance Parties) and paragraph 2 (Increase) of Part 3
(Replacement of an Interim Lender / Increase) of Schedule 5 (Impairment and
Replacement of Interim Finance Parties),

to the extent not cancelled, reduced or transferred by it under and in
accordance with the express terms of this Agreement.

“UK Interim Asset Sale Bridge Facility Lender” means any Interim Lender who
makes available an UK Interim Asset Sale Bridge Facility Commitment or an UK
Interim Asset Sale Bridge Facility Loan.

“UK Interim Asset Sale Bridge Facility Loan” means the principal amount of the
borrowing under the UK Interim Asset Sale Bridge Facility or the principal
amount outstanding of that borrowing at any time.

“UK Interim Cash Confirmation Bridge Facility” has the meaning given in
paragraph (b) of Clause 2.1 (The Interim Facilities).

“UK Interim Cash Confirmation Bridge Facility Commitment” means:

 

(a)

in relation to each Original Interim Lender, the amount of the UK Interim Cash
Confirmation Bridge Facility set opposite its name under the heading “UK Interim
Cash Confirmation Bridge Facility Commitment” in Schedule 8 (The Original
Interim Lenders) and the amount of any other UK Interim Cash Confirmation Bridge
Facility Commitment transferred to it pursuant to Clause 21 (Changes to Parties)
or assumed by it in accordance with Clause 22 (Impairment and Replacement of
Interim Finance Parties) and paragraph 2 (Increase) of Part 3 (Replacement of an
Interim Lender / Increase) of Schedule 5 (Impairment and Replacement of Interim
Finance Parties); and

 

(b)

in respect of any other Interim Lender, the amount transferred to it in respect
of the UK Interim Cash Confirmation Bridge Facility pursuant to Clause 21
(Changes to Parties) or assumed by it in accordance with Clause 22 (Impairment
and Replacement of Interim Finance Parties) and paragraph 2 (Increase) of Part 3
(Replacement of an Interim Lender / Increase) of Schedule 5 (Impairment and
Replacement of Interim Finance Parties),

to the extent not cancelled, reduced or transferred by it under and in
accordance with the express terms of this Agreement.

 

73



--------------------------------------------------------------------------------

“UK Interim Cash Confirmation Bridge Facility Lender” means any Interim Lender
who makes available an UK Interim Cash Confirmation Bridge Facility Commitment
or an UK Interim Cash Confirmation Bridge Facility Loan.

“UK Interim Cash Confirmation Bridge Facility Loan” means the principal amount
of the borrowing under the UK Interim Cash Confirmation Bridge Facility or the
principal amount outstanding of that borrowing at any time.

“UK Interim Debenture” has the meaning given to that term in paragraph 2
(Interim Finance Documents) of Schedule 3 (Conditions Precedent).

“UK Interim Third Party Share Mortgage” has the meaning given to that term in
paragraph 2 (Interim Finance Documents) of Schedule 3 (Conditions Precedent).

“UK Existing Interim Transaction Security” means the UK Interim Debenture and
the UK Interim Third Party Share Mortgage.

“US Code” means the US Internal Revenue Code of 1986 (and any successor
legislation thereto), as amended from time to time.

“VAT” means:

 

(a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 

(b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write- down and conversion powers of such EEA Resolution
Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule.

 

74



--------------------------------------------------------------------------------

Part 2

Other References

 

1.

In this Agreement, unless a contrary intention appears, a reference to:

 

  (a)

an “agreement” includes any legally binding arrangement, contract, deed or
instrument (in each case, whether oral or written);

 

  (b)

an “amendment” includes any amendment, supplement, variation, novation,
modification, replacement or restatement (however fundamental), and amend and
amended shall be construed accordingly;

 

  (c)

“assets” includes properties, assets, businesses, undertakings, revenues and
rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

 

  (d)

a “consent” includes an authorisation, permit, approval, consent, exemption,
licence, order, filing, registration, recording, notarisation, permission or
waiver;

 

  (e)

a “disposal” includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary, and dispose will be construed
accordingly;

 

  (f)

“financial indebtedness” means any indebtedness for or in respect of:

 

  (i)

moneys borrowed and debit balances at banks or other financial institutions;

 

  (ii)

any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);

 

  (iii)

any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument other than performance bonds or documentary letters of
credit issued in respect of obligations of the Group arising under the ordinary
course of trading;

 

  (iv)

the amount of any liability in respect of finance leases;

 

  (v)

receivables sold or discounted;

 

  (vi)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of such transaction, only the marked to market value (or, if any actual amount
is due as a result of the termination or close-out of such transaction, that
amount) shall be taken into account);

 

  (vii)

any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of payment obligations;

 

  (viii)

any amount raised by the issue of redeemable shares which are redeemable (other
than at the option of the issuer) which mature prior to the Termination Date;

 

  (ix)

any amount of any liability under an advance or deferred purchase agreement if
the primary reason behind entering into the agreement is to raise finance;

 

75



--------------------------------------------------------------------------------

  (x)

any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing and classified as borrowings under IFRS; and

 

  (xi)

the amount of any liability in respect of any guarantee for any of the items
referred to in (i) to (x) above;

 

  (g)

a “guarantee” includes:

 

  (i)

an indemnity, counter-indemnity, guarantee or similar assurance against loss in
respect of any indebtedness of any other person; and

 

  (ii)

any other obligation of any other person, whether actual or contingent, to pay,
purchase, provide funds (whether by the advance of money to, the purchase of or
subscription for shares or other investments in, any other person, the purchase
of assets or services, the making of payments under an agreement or otherwise)
for the payment of, to indemnify against the consequences of default in the
payment of, or otherwise be responsible for, any indebtedness of any other
person;

and “guaranteed” and “guarantor” shall be construed accordingly;

 

  (h)

“including” means including without limitation, and “includes” and “included”
shall be construed accordingly;

 

  (i)

“indebtedness” includes any obligation (whether incurred as principal, guarantor
or surety and whether present or future, actual or contingent) for the payment
or repayment of money;

 

  (j)

“losses” includes losses, actions, damages, claims, proceedings, costs, demands,
expenses (including legal and other fees) and liabilities of any kind, and loss
shall be construed accordingly;

 

  (k)

“a month” means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:

 

  (i)

(subject to paragraph (iii) below) if any such period would otherwise end on a
day which is not a Business Day, it shall end on the next Business Day in the
same calendar month or, if there is none, on the preceding Business Day;

 

  (ii)

if there is no numerically corresponding day in the month in which that period
is to end, that period shall end on the last Business Day in that later month;
and

 

  (iii)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end,

and references to “months” shall be construed accordingly;

 

  (l)

a Major Event of Default being “outstanding” or “continuing” means that such
Major Event of Default has occurred or arisen and has not been remedied or
waived;

 

  (m)

an Acceleration Notice being “outstanding” means that such Acceleration Notice
provided by the Interim Facility Agent under paragraph (a)(i) of Clause 6.1
(Repayment) has not been revoked, withdrawn or cancelled by the Interim Facility
Agent or otherwise ceases to have effect;

 

76



--------------------------------------------------------------------------------

  (n)

a “person” includes any individual, trust, firm, fund, company, corporation,
partnership, joint venture, government, state or agency of a state or any
undertaking or other association (whether or not having separate legal
personality);

 

  (o)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;

 

  (p)

a “sub-participation” means any sub-participation or sub-contract (whether
written or oral) or any other agreement or arrangement having an economically
substantially similar effect, including any credit default or total return swap
or derivative (whether disclosed, undisclosed, risk or funded) by an Interim
Lender of or in relation to any of its rights or obligations under, or its
legal, beneficial or economic interest in relation to, the Interim Facilities
and/or Interim Finance Documents to a counterparty and “sub-participate” shall
be construed accordingly; and

 

1.2

“$”, “USD” and “US Dollars” denote the lawful currency of the United States of
America, “£”, “GBP” and “Sterling” denote the lawful currency of the United
Kingdom and “€”, “EUR” and “euro” means the single currency unit of the
Participating Member States.

 

2.

In this Agreement, unless a contrary intention appears:

 

  (a)

a reference to a Party includes a reference to that Party’s successors and
permitted assignees or permitted transferees but does not include that Party if
it has ceased to be a Party under this Agreement;

 

  (b)

references to paragraphs, Clauses, Schedules and Parts are references to,
respectively, paragraphs, clauses of, schedules to and parts of schedules to
this Agreement and references to this Agreement include its schedules;

 

  (c)

a reference to (or to any specified provision of) any agreement (including any
of the Interim Finance Documents) is to that agreement (or that provision) as
amended or novated (however fundamentally) and includes any increase in,
extension of or change to any facility made available under any such agreement
(unless such amendment or novation is contrary to the terms of any Interim
Finance Document);

 

  (d)

a reference to a statute, statutory instrument or provision of law is to that
statute, statutory instrument or provision of law, as it may be applied, amended
or re-enacted from time to time;

 

  (e)

a reference to a time of day is, unless otherwise specified, to London time;

 

  (f)

the index to and the headings in this Agreement are for convenience only and are
to be ignored in construing this Agreement; and

 

  (g)

a reference to “permitted” under this Agreement or any Interim Finance Document
is to be construed as a reference to any matter or circumstance which is not
expressly prohibited.

 

77



--------------------------------------------------------------------------------

3.

Notwithstanding any other term of the Interim Finance Documents, in this
Agreement:

 

  (a)

a reference to the assets of the Borrower shall exclude the assets of any member
of the Target Group and other Group Company; and

 

  (b)

no matter or circumstance in respect of, or breach by, any member of the Target
Group or any member of the Combined Group who is not the Borrower shall relate
to the Borrower or otherwise be deemed to constitute, or result in, a breach of
any representation, warranty, undertaking or other term in the Interim Finance
Documents, to have a Material Adverse Effect, to constitute or give rise to a
breach of a Major Undertaking or Major Representation or to have a Major Event
of Default.

 

3.2

Sanctions and Restricted Finance Parties

In connection with any amendment, waiver, determination or direction relating to
any part of a Sanctions Provision in relation to which:

 

  (a)

an Interim Finance Party is a Restricted Finance Party; and

 

  (b)

in accordance with paragraph (f) of Clause 20.2 (General Undertakings), that
Restricted Finance Party does not have the benefit of it:

 

  (i)

the Interim Commitments of an Interim Lender that is a Restricted Finance Party;
and

 

  (ii)

the vote of any other Restricted Finance Party which would be required to vote
in accordance with the provisions of this Agreement,

shall be excluded for the purpose of calculating the Total Interim Commitments
under the Interim Facility when ascertaining whether any relevant percentage of
Total Interim Commitments has been obtained to approve such amendment, waiver,
determination or direction request and its status as an Interim Finance Party
shall be disregarded for the purpose of ascertaining whether the agreement of
any specified group of Interim Finance Parties has been obtained to approve such
amendment, waiver, determination or direction.

 

78



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF DRAWDOWN REQUEST

To:    [ ● ] as Interim Facility Agent

From: [ ● ]

Date:    [ ● ]

[Company] – Interim Facilities Agreement dated [ ● ] (as amended from time to
time) (the “Interim Facilities Agreement”)

 

1.

We refer to the Interim Facilities Agreement. This is a Drawdown Request. Terms
defined in the Interim Facilities Agreement shall have the same meanings when
used in this Drawdown Request.

 

2.

We wish to borrow an Interim Loan on the following terms:

Interim Facility: [ ● ]

Drawdown Date: [ ● ]

Amount:    [ ● ]

Interest Period: [ ● ]

 

3.

Our [payment/delivery] instructions are: [ ● ].

 

4.

We confirm that each condition specified in paragraphs (a)(i) to (a)(iii)
(inclusive) of Clause 3.1 (Conditions Precedent) is satisfied at the date of
this Drawdown Request or will be satisfied on or before the proposed Drawdown
Date.

 

5.

The proceeds of this Interim Loan should be credited to [ ● ].

 

6.

This Drawdown Request is irrevocable.

 

 

For and on behalf of

[ ● ]

(as Borrower)

 

79



--------------------------------------------------------------------------------

SCHEDULE 3

CONDITIONS PRECEDENT

 

1.

THE BORROWER

 

  (a)

Constitutional documents: a copy of the constitutional documents of each of
BidCo and the Borrower (including, in respect of the Borrower, statutory
registers and a certificate of good standing).

 

  (b)

Board approvals: with respect to each of BidCo and the Borrower, to the extent
legally required or if required by its constitutional documents, a copy of a
resolution of the board of directors or equivalent body of BidCo and the
Borrower approving the Interim Finance Documents to which it is a party and the
transactions contemplated thereby.

 

  (c)

Specimen signatures: specimen signatures for the person(s) authorised in the
resolutions referred to above (to the extent such person will execute an Interim
Finance Document).

 

  (d)

Director’s certificates: a certificate from each of BidCo and the Borrower
(signed by an authorised signatory):

 

  (i)

certifying that each copy document relating to it specified in paragraphs (a) to
(c) above is correct, complete and (to the extent executed) in full force and
effect and has not been amended or superseded prior to the date of this
Agreement; and

 

  (ii)

confirming that borrowing or securing (as appropriate) the Total Interim
Commitments would not cause any borrowing, security or other similar limit
binding on it to be exceeded.

 

2.

INTERIM FINANCE DOCUMENTS

A copy of the counterparts of each of the following documents duly executed by
TopCo, BidCo and the Borrower (in each case to the extent they are a party to
such document):

 

  (a)

this Agreement;

 

  (b)

the Fee Letter; and

 

  (c)

the Interim Security Documents listed in the table below:

 

Name of party to Interim

Security Document

   Interim Security Document   

Governing law of Interim

Security Document

BidCo    Equitable share mortgage (granted on a customary “third party” basis)
over the issued shares of the Borrower owned by BidCo (the “UK Interim Third
Party Share Mortgage”)    Cayman Islands The Borrower    Security Agreement
(including floating charge) in respect of the Borrower’s material bank accounts
(without control over use) and any structural intra-group receivables owed to
the Borrower (subject to customary carve-outs and exceptions) (the “UK Interim
Debenture”)    English

 

80



--------------------------------------------------------------------------------

3.

LEGAL OPINIONS

 

  (a)

A legal opinion from Maples and Calder as Cayman law counsel to the Borrower in
respect of the capacity and authority of the Borrower to enter into the Interim
Finance Documents to which it is a party and the validity and enforceability of
the Interim Finance Documents.

 

  (b)

A legal opinion from Cahill Gordon & Reindel (UK) LLP as English law counsel to
the Arrangers and the Original Interim Lenders in respect of the capacity of
BidCo to enter into the Interim Finance Documents to which it is a party and in
respect of this Agreement.

 

4.

ANNOUNCEMENT

A copy of the applicable Announcement (provided that it is confirmed that such
Announcement will be in form and substance satisfactory to the Interim Facility
Agent if it is in the form of the draft delivered to the Original Interim
Lenders prior to the date of the Commitment Letter or, in respect of any
subsequent version of the Announcement, in the form of the previous
Announcement, in each case, with any changes which (i) are not materially
prejudicial to the interests of the Original Interim Lenders taken as a whole
under the Interim Finance Documents or (ii) are approved by the Majority Interim
Lenders (such approval not to be unreasonably withheld or delayed)).

 

5.

ACQUISITION DOCUMENTS

A copy of (i) the Scheme Circular or (ii) as the case may be, the Offer
Documents dispatched to shareholders of the Target by or on behalf of BidCo (if
any), provided that such documents shall not be required to be in a form and
substance satisfactory to the Interim Facility Agent or any other Interim
Finance Party.

 

6.

OTHER CONDITIONS PRECEDENT

 

  (a)

Fees: reasonable evidence that payment of all fees earned, due and payable to
the Interim Finance Parties required to be paid under the Fee Letter on the
Interim Closing Date from the proceeds of the initial funding under the Interim
Facilities for which invoices have been received at least three (3) business
days in advance (which amounts may be offset against the proceeds of the
applicable Interim Facility) shall have been made (or shall be made
substantially contemporaneously with funding) provided that a reference to
payment of such fees in a Drawdown Request (or Funds Flow Statement) shall be
deemed to be reasonable evidence that this condition precedent is satisfactory
to the Interim Facility Agent.

 

  (b)

Base Case Model: the agreed base case model received by the Arrangers prior to
the date of the Commitment Letter.

 

  (c)

Closing Certificate: a certificate from the Borrower (signed by an authorised
signatory) confirming that (i) in the case of a Scheme, the Scheme Effective
Date has occurred or, in the case of an Offer, the Offer has become or has been
declared unconditional in all respects; and (ii) the Combined Group has obtained
the material gaming approvals required to allow the Borrower to borrow the Total
Interim Commitments.

 

81



--------------------------------------------------------------------------------

  (d)

Tax Structure Memorandum: the Tax Structure Memorandum (on a non-reliance basis)
and provided that the form and substance of the Tax Structure Memorandum will be
satisfactory to the Interim Facility Agent if the final Tax Structure Memorandum
is, in form and substance, substantially the same as the final version or draft
(as applicable) received by the Original Interim Lenders prior to the date of
the Commitment Letter, save for any changes which are not materially adverse to
the interests of the Original Interim Lenders (taken as a whole) under the
Interim Finance Documents or any other changes approved by the Original Interim
Lenders (acting reasonably).

 

  (e)

Process Agent: evidence that the process agent appointed in respect of the
Interim Finance Documents for the Borrower has accepted its appointment as agent
for service of process.

 

82



--------------------------------------------------------------------------------

SCHEDULE 4

MAJOR REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

Part 1

Major Representations

 

1.

STATUS

It is an exempted company incorporated with limited liability duly incorporated,
validly existing and in good standing under the laws of its place of
incorporation.

 

2.

POWER AND AUTHORITY

 

  (a)

Subject to the Reservations, it has (or will have on the relevant date(s)) the
power to enter into and deliver, and to exercise its rights and perform its
obligations under, each Interim Finance Document to which it is or will be a
party.

 

  (b)

It has taken all necessary corporate action to authorise the entry into and
delivery of and the performance by it of its obligations under each Interim
Finance Document to which it is or will be party.

 

  (c)

It has the power to own its material assets and carry on its business as it is
being conducted.

 

3.

NO CONFLICT

The entry into and delivery of, and the exercise of its rights and the
performance of its obligations under, each Interim Finance Document to which it
is a party does not and will not, subject to the Reservations:

 

  (a)

contravene any law, regulation or order to which it is subject in a manner which
would have or be reasonably likely to have a Material Adverse Effect;

 

  (b)

conflict with its constitutional documents in any material respect; or

 

  (c)

breach any agreement or document binding upon it or any of its assets, or result
in a default or right of any person to terminate any such agreement or document,
or require it to make any payment to a third party, in each case, in a manner
which would have or be reasonably likely to have a Material Adverse Effect.

 

4.

OBLIGATIONS BINDING

Subject to the Reservations and the Perfection Requirements, the obligations
expressed to be assumed by it under each Interim Finance Document to which it is
a party constitute its legal, valid, binding and enforceable obligations.

 

5.

VALIDITY AND ADMISSIBILITY IN EVIDENCE

Subject to the Reservations and the Perfection Requirements, all material
Authorisations required:

 

  (a)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Interim Finance Documents to which it is a party; and

 

83



--------------------------------------------------------------------------------

  (b)

to make each Interim Finance Document to which it is a party admissible in
evidence in the courts of the jurisdiction whose laws govern the applicable
Interim Finance Document,

have been (or will have been by any date required by an Interim Finance Document
or, as applicable, within any applicable time limit prescribed by law) obtained
or effected and are (or will be) in full force and effect.

 

6.

HOLDING COMPANY STATUS

It has not traded, carried on any other business, acquired any assets or
incurred any liabilities or commitments other than:

 

  (a)

establishment and administration costs;

 

  (b)

any Permitted Transaction;

 

  (c)

Tax liabilities and other customary assets, rights, commitments and liabilities
for a holding company;

 

  (d)

the payment of any fees, costs and expenses, stamp, registration, land and other
taxes incurred in connection with the Transaction or the Transaction Documents;

 

  (e)

in connection with any arrangements entered into (or proposed to be entered
into) for the purpose of financing or executing the Transaction and/or
refinancing amounts outstanding under the Interim Finance Documents;

 

  (f)

ownership of shares in its Subsidiaries and other assets acquired pursuant to
the Transaction Documents, intra-group debit and credit balances (or other
intra-Group liabilities) or cash and cash equivalents or making loans to or
borrowing loans from entities as shown in the Tax Structure Memorandum; and

 

  (g)

activities in connection with any litigation or court or other proceedings that
are, in each case, being contested in good faith, those activities arising by
law or court order and liabilities for, or in connection with, Taxes.

 

84



--------------------------------------------------------------------------------

Part 2

MAJOR UNDERTAKINGS

 

1.

ACQUISITIONS, MERGERS AND JOINT VENTURES

Save for any Permitted Transaction, it will not:

(a) acquire or subscribe for any shares, stocks, securities convertible into
share capital, or ownership interests in any person, or acquire any business, or
incorporate any company, other than in connection with the Acquisition;

 

  (a)

enter into any amalgamation, merger, demerger or reconstruction; or

 

  (b)

enter into, invest in or acquire any shares, stocks, securities convertible into
share capital, or other interest in any joint venture or transfer any assets or
lend to or guarantee or give an indemnity for or give security for the
obligations of a joint venture or maintain the solvency of or provide working
capital to any joint venture.

 

2.

NEGATIVE PLEDGE

It will not create or permit to subsist any Security Interest over any of its
assets, other than:

 

  (a)

any Security Interest created or evidenced by the Interim Security Documents or
the Transaction Documents;

 

  (b)

any netting, balance transfer or set-off arrangement entered into in the
ordinary course of its banking arrangements (including any hedging) for the
purpose of netting debit and credit balances;

 

  (c)

security arising under the general business conditions in the ordinary course of
day-to-day business, including with any bank with whom any Group Company
maintains a banking relationship, including security under the general terms and
conditions of those banks;

 

  (d)

security interests over credit balances created or subsisting pursuant to or in
connection with cash pooling arrangements;

 

  (e)

any lien arising by operation of law or in the ordinary course of day-to-day
business and not as a result of a default by a Group Company;

 

  (f)

any Security Interest arising under any Permitted Transaction;

 

  (g)

any security consisting of cash collateral (including any security over any
related bank account) provided or to be provided to support letter of credit or
other obligations of the Target Group to facilitate completion of the
Acquisition;

 

  (h)

security over cash paid into an escrow account pursuant to any escrow or
retention of purchase price arrangements in connection with the Acquisition;

 

  (i)

security or quasi-security arising as a result of legal proceedings discharged
within 30 days or otherwise contested in good faith;

 

85



--------------------------------------------------------------------------------

  (j)

any security arising by operation of law in respect of Taxes being contested in
good faith;

 

  (k)

any Security Interest arising under or in connection with the Long-term
Financing Agreements; and

 

  (l)

any security not permitted under the preceding paragraphs securing financial
indebtedness the outstanding principal amount of which, when aggregated with the
outstanding principal amount of any other financial indebtedness which has the
benefit of security granted by a Group Company other than any permitted under
the preceding paragraphs, does not exceed £30,000,000 (or its equivalent in
other currencies) at any time.

 

3.

INDEBTEDNESS

It will not incur or allow to remain outstanding any financial indebtedness,
other than:

 

  (a)

financial indebtedness incurred under the Transaction Documents;

 

  (b)

any financial indebtedness in relation to a Permitted Transaction or to
facilitate a Permitted Payment;

 

  (c)

to the extent drawn down to refinance amounts outstanding under the Interim
Finance Documents in full, financial indebtedness under the Long-term Financing
Agreements;

 

  (d)

any equity interests;

 

  (e)

any Subordinated Shareholder Liabilities in respect of liabilities owed by the
Borrower to TopCo and/or BidCo;

 

  (f)

loans made in the ordinary course of intra-Group cash pooling arrangements;

 

  (g)

any financial indebtedness arising under any non-speculative hedging
transaction;

 

  (h)

intra-Group financial indebtedness; and

 

  (i)

any financial indebtedness not permitted by the preceding paragraphs and the
aggregate outstanding principal amount of which does not exceed £30,000,000 (or
its equivalent in other currencies) at any time.

 

4.

DISPOSALS

 

  (a)

The Borrower shall not enter into a single transaction or series of transactions
to (voluntarily or otherwise) sell, lease, transfer or otherwise dispose of any
asset unless it is a Permitted Disposal or a Permitted Transaction.

 

  (b)

The Borrower shall procure that BidCo shall (once acquired) not dispose of any
of its shares in the capital of the Target unless it is a Permitted Disposal or
a Permitted Transaction.

 

5.

DISTRIBUTIONS

It will not:

 

  (a)

declare, make or pay, directly or indirectly, any dividend, or make any other
distribution, or pay any interest or other amounts, whether in cash or
otherwise, on or in respect of its share capital or any class of its share
capital, repay or distribute any share premium reserve, or make any other
payment to its shareholders;

 

86



--------------------------------------------------------------------------------

  (b)

redeem, purchase, defease, retire or repay any of its share capital;

 

  (c)

pay any fee (or make any similar payment) to or to the order of any of its
Holding Companies which is not a Group Company or any of their Affiliates; or

 

  (d)

repay or pay any interest or other return on or in respect of any financial
indebtedness (other than under the Interim Finance Documents),

except any payment or transaction which is a Permitted Payment or any payment
made or transaction entered into to facilitate a Permitted Payment.

 

6.

GUARANTEES

Save for any Permitted Transaction, it shall not incur or allow to remain
outstanding any guarantee in respect of financial indebtedness other than as may
arise under or in connection with any financial indebtedness permitted under
paragraph 3 (Indebtedness) above.

 

7.

LOANS OUT

Save for any Permitted Transaction, it shall not be a creditor in respect of
financial indebtedness other than as may arise under the Interim Finance
Documents, the Intercompany Distribution Documents or the Subordinated
Shareholder Documents and loans made to another Group Company, any credit
balance held with any bank or financial institution, or any loan made for the
purpose of, or to facilitate the making of, a Permitted Payment.

 

8.

ACQUISITION UNDERTAKINGS

 

  (a)

The Borrower shall procure that BidCo shall comply at all times in all material
respects with the City Code (subject to any waiver or dispensation of any kind
granted by, or requirements of, the Panel or the Court) and all applicable laws
or regulations relating to the Acquisition, save where non-compliance would not
be materially prejudicial to the interests of the Interim Lenders (taken as a
whole) under the Interim Finance Documents.

 

  (b)

The Borrower shall procure that Bidco shall not amend or waive or treat as
satisfied any material term or condition relating to the Acquisition as set out
in the Announcement delivered in satisfaction of paragraph 4 (Announcement) of
Schedule 3 (Conditions Precedent) of this Agreement, in a manner or to the
extent that would be materially prejudicial to the interests of the Interim
Lenders (taken as a whole) under the Interim Finance Documents, other than any
amendment or waiver:

 

  (i)

made with the consent of the Majority Interim Lenders (such consent, in each
case, not to be unreasonably withheld or delayed);

 

  (ii)

required or requested by the Panel or the Court, or reasonably determined by
BidCo as being necessary or desirable to comply with the requirements or
requests (as applicable) of the City Code, the Panel or the Court or any other
relevant regulatory body or applicable law or regulation;

 

  (iii)

changing purchase price (or a written agreement related thereto) in connection
with the Acquisition;

 

87



--------------------------------------------------------------------------------

  (iv)

extending the period in which holders of the shares in Target may accept the
terms of the Scheme or, as the case may be, the Offer (including by reason of
the adjournment of any meeting or court hearing); or

 

  (v)

required to allow the Acquisition to switch from being effected by way of an
Offer to a Scheme or from a Scheme to an Offer.

 

  (c)

For the avoidance of doubt, in the event that:

 

  (i)

BidCo has issued a Scheme Circular, nothing in this Agreement shall prevent
BidCo from subsequently proceeding with an Offer, provided that the terms and
conditions contained in the relevant Offer Document include an Acceptance
Condition of no lower than the Minimum Acceptance Condition; and

 

  (ii)

BidCo has issued an Offer Document, nothing in this Agreement shall prevent
BidCo from subsequently proceeding with a Scheme.

 

  (d)

Save as required by the Panel, the Court or any other applicable law, regulation
or regulatory body, or as reasonably determined by BidCo as being necessary or
desirable to comply with the requirements or requests (as applicable) of the
City Code, the Panel or the Court or any other relevant regulatory body or
applicable law or regulation, the Borrower shall procure that BidCo shall not
prior to the end of the Offer Period (as defined in the City Code) make any
press release or other public statement in respect of the Acquisition which
refers to any Interim Facility, any Interim Finance Document or the Interim
Finance Parties or any of them (in such capacity) which would be materially
prejudicial to the interests of the Interim Lenders (taken as a whole) under the
Interim Finance Documents (other than the Announcement, any Scheme Circular or
any Offer Document), without (to the extent permitted by law or regulation)
first obtaining the prior approval of the Interim Facility Agent (acting on the
instructions of the Majority Interim Lenders), with such approval by the Interim
Facility Agent and Interim Lenders (as appropriate) not to be unreasonably
withheld or delayed. If BidCo does become so required, the Borrower shall notify
the Interim Facility Agent as soon as practicable (and to the extent that it
does not prejudice BidCo’s ability to comply with such requirement), upon
becoming aware of the requirement. For the avoidance of doubt, this paragraph
shall not restrict the Borrower and/or BidCo from making any disclosure that is
required, permitted or customary in relation to the Interim Finance Documents or
the identity of the Interim Finance Parties in the Announcement, any Scheme
Circular or any Offer Document or making any disclosure or filings as required
by the City Code or by law or its auditors or in its audited financial
statements or in accordance with or in order to satisfy or comply with the terms
of the Interim Finance Documents.

 

  (e)

If the Acquisition is effected by way of an Offer, the Borrower shall procure
that BidCo shall not reduce the Acceptance Condition to lower than the Minimum
Acceptance Condition, other than with the consent of all the Interim Lenders.

 

  (f)

The Borrower shall procure that BidCo shall not take any steps as a result of
which any member of the Group is obliged to make a mandatory offer under Rule 9
of the City Code.

 

  (g)

In the case of an Offer, where becoming entitled to do so, the Borrower shall
procure that BidCo shall promptly give notices under Section 979 of the
Companies Act 2006 in respect of the shares of Target subject to the Offer and
shall promptly (and in any event within the maximum time period prescribed by
such actions) complete a Squeeze-out.

 

88



--------------------------------------------------------------------------------

  (h)

Subject always to the Companies Act 2006 and any applicable listing rules, in
the case of a Scheme, within 60 days after the Scheme Effective Date, and in
relation to an Offer, within 60 days after the date upon which BidCo (directly
or indirectly) owns shares in Target (excluding any shares held in treasury),
which, when aggregated with all other shares in Target owned directly or
indirectly by BidCo, represent not less than 75 per cent. of all shares in
Target (excluding any shares held in treasury), the Borrower shall procure that
BidCo uses all reasonable endeavours to procure that such action as is necessary
is taken to procure that trading in the shares in Target on the Main Market of
the London Stock Exchange is cancelled and as soon as reasonably practicable
thereafter, procure that the Target is re-registered as a private limited
company.

 

  (i)

Subject to any confidentiality, regulatory, legal or other restrictions relating
to the supply of such information, the Borrower will procure that BidCo will
keep the Interim Facility Agent informed as to any material developments in
relation to the Acquisition, including if the Scheme or the Offer lapses or is
withdrawn, and, will from time to time, if the Interim Facility Agent reasonably
requests, give the Interim Facility Agent reasonable details as to the current
level of acceptances from any Offer.

 

  (j)

The Borrower will procure that BidCo shall provide to the Interim Facility Agent
a copy of (i) the Scheme Circular or (ii) as the case may be, the Offer
Documents dispatched to shareholders of the Target by or on behalf of BidCo
promptly following such dispatch.

 

  (k)

The Borrower will procure that BidCo shall ensure that the Offer Documents and
the Scheme Circular are substantially consistent in all material respects with
the terms of the Announcement together with any amendments or other changes
which would be permitted under paragraph (b) above.

 

89



--------------------------------------------------------------------------------

Part 3

MAJOR EVENTS OF DEFAULT

 

1.

PAYMENT DEFAULT

Following the Interim Closing Date, the Borrower does not pay on the due date
any amount payable by it under the Interim Finance Documents in the manner
required under the Interim Finance Documents unless, in the case of principal or
interest, payment is made with three (3) Business Days of the due date and, in
the case of any amount not constituting principal or interest, payment is made
within five (5) Business Days of the due date.

 

2.

BREACH OF OTHER OBLIGATIONS

 

  (a)

The Borrower does not comply with any Major Undertaking to the extent it is
required to do so by Clause 20.2 (Major Undertakings).

 

  (b)

No Major Event of Default will occur under paragraph (a) above if the failure to
comply is capable of remedy and is remedied within twenty one (21) Business Days
of the earlier of the Borrower (i) becoming aware of a failure to comply, and
(ii) receiving written notice from the Interim Facility Agent notifying it of
non-compliance.

 

3.

MISREPRESENTATION

A Major Representation, or any representation made by BidCo under the UK Interim
Third Party Share Mortgage that corresponds to the Major Representations made by
the Borrower under this Agreement, is incorrect or misleading in any material
respect when made and, if capable of remedy, the same is not remedied within
twenty-one (21) Business Days of the earlier of the Borrower or, as the case may
be, BidCo:

 

  (a)

becoming aware of such failure; and

 

  (b)

receiving written notice from the Interim Facility Agent notifying it of that
failure.

 

4.

INVALIDITY/REPUDIATION

Any of the following occurs:

 

  (a)

subject to the Reservations and the Perfection Requirements, any material
obligation of BidCo or the Borrower under any Interim Finance Document is or
becomes invalid or unenforceable, in each case, in a manner which is materially
adverse to the interests of the Interim Lenders (taken as a whole) under the
Interim Finance Documents;

 

  (b)

subject to the Reservations and the Perfection Requirements, it is or becomes
unlawful in any applicable jurisdiction for BidCo or the Borrower to perform any
of their material obligations under any Interim Finance Document, in each case,
in a manner which is materially adverse to the interests of the Interim Lenders
(taken as a whole) under the Interim Finance Documents; or

 

  (c)

the Borrower or BidCo repudiates or rescinds an Interim Finance Document and
such repudiation or rescission is materially prejudicial to the interests of the
Interim Lenders (taken as a whole) under the Interim Finance Documents.

 

90



--------------------------------------------------------------------------------

5.

INSOLVENCY

The Borrower or BidCo:

 

  (a)

is unable to pay its debts as they fall due (other than solely as a result of
liabilities exceeding assets) or suspends making payments on all or a material
part of its debts or publicly announces in writing an intention to do so; or

 

  (b)

by reason of actual or anticipated financial difficulties commences negotiations
with its financial creditors generally (excluding the Interim Finance Parties)
with a view to rescheduling of its indebtedness generally.

 

6.

INSOLVENCY PROCEEDINGS

 

  (a)

Any of the following occurs in respect of the Borrower or BidCo:

 

  (i)

any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
examiner, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it or any of its material assets; or

 

  (ii)

an application for the judicial winding-up or liquidation of the Borrower or
BidCo, or any analogous proceedings in any jurisdiction.

 

  (b)

Paragraph (a) above shall not apply to:

 

  (i)

any proceedings or actions which are contested in good faith and discharged,
stayed or dismissed within twenty-eight (28) days of commencement;

 

  (ii)

any petition or similar presented by a creditor which is:

 

  (A)

being contested in good faith and due diligence and the relevant entity has
demonstrated to the Interim Facility Agent (acting reasonably and in good faith)
that it has sufficient financial means to meet the amount of the claim requested
by the creditor;

 

  (B)

in the opinion of the Borrower (acting reasonably and in good faith), frivolous
and vexatious; or

 

  (C)

discharged within twenty-one (21) Business Days, or

 

  (iii)

any step or other matter set out in or contemplated by the Tax Structure
Memorandum.

 

7.

SIMILAR EVENTS ELSEWHERE

There occurs in relation to the Borrower or BidCo or any of its material assets
(other than to the extent they relate to the Target, its share capital or any
member of the Target Group or the TopCo Group (other than BidCo)) in any country
or territory in which it is incorporated or carries on business or to the
jurisdiction of whose courts it or any of its material assets are subject, any
event or circumstance which corresponds to any of those mentioned in paragraphs
5 (Insolvency) or 6 (Insolvency proceedings) above.

 

91



--------------------------------------------------------------------------------

8.

CHANGE OF CONTROL

 

  (a)

The Equity Investors together cease to beneficially own (directly or indirectly)
equity share capital having the right to cast more than fifty (50) per cent. of
the votes capable of being cast in general meetings of the Borrower.

 

  (b)

The Equity Investors together cease to be able to appoint (directly or
indirectly) a majority of the board of directors (or equivalent management body)
of the Borrower.

 

  (c)

At any time, BidCo ceases to directly own 100 per cent. of the issues equity
share capital of the Borrower.

 

  (d)

For the purpose of this Agreement, “Equity Investors” means:

 

  (i)

TopCo and any member of the TopCo Group;

 

  (ii)

management and employees of the TopCo Group having a direct or indirect interest
in the TopCo Group (whether pursuant to an incentive scheme or otherwise),
together with any other persons having a direct or indirect interest in the
TopCo Group pursuant to an incentive or similar scheme or arrangement; and

 

  (iii)

any other person approved by the Majority Interim Lenders (acting reasonably).

 

  (e)

For the purpose of this paragraph 8:

 

  (i)

any step, matter or transaction entered into in order to effect a Permitted
Transaction under paragraphs (a) or (c) of the definition thereof shall not
constitute a Major Event of Default; and

 

  (ii)

any issue of shares by the Borrower to current or prospective employees or
officers of the Combined Group for the purposes of facilitating such current or
prospective employees or officers rollover investment in the Combined Group
shall not constitute a Major Event of Default provided that such roll over
occurs on an intraday basis.

 

92



--------------------------------------------------------------------------------

SCHEDULE 5

IMPAIRMENT AND REPLACEMENT OF INTERIM FINANCE PARTIES

Part 1

Impaired Agent

 

1.

IMPAIRED AGENT

 

  (a)

If, at any time, an Agent becomes an Impaired Agent, the Borrower or an Interim
Lender which is required to make a payment under the Interim Finance Documents
to the Agent in accordance with Clause 10 (Payments) or otherwise under an
Interim Finance Document may instead either pay that amount direct to the
required recipient or pay that amount to an interest bearing account held with
an Acceptable Bank in relation to which no Insolvency Event has occurred and is
continuing, in the name of the Borrower or the Interim Lender making the payment
and designated as a trust account for the benefit of the Party or Parties
beneficially entitled to that payment under the Interim Finance Documents. In
each case such payments must be made on the due date for payment under the
Interim Finance Documents.

 

  (b)

All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

 

  (c)

A Party which has made a payment in accordance with this paragraph 1 shall be
discharged of the relevant payment obligation under the Interim Finance
Documents and shall not take any credit risk with respect to the amounts
standing to the credit of the trust account.

 

  (d)

Promptly upon the appointment of a successor Agent in accordance with paragraph
3 (Replacement of an Interim Facility Agent) below, each Party which has made a
payment to a trust account in accordance with this paragraph 1 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor Agent
for distribution in accordance with Clause 15.1 (Recoveries).

 

  (e)

A Party which has made a payment in accordance with paragraph 1 shall, promptly
upon request by a recipient and to the extent:

 

  (i)

that it has not given an instruction pursuant to paragraph (d) above; and

 

  (ii)

that it has been provided with the necessary information by that recipient,

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
recipient.

 

2.

COMMUNICATION WHEN INTERIM FACILITY AGENT IS IMPAIRED INTERIM FACILITY AGENT

If an Agent is an Impaired Agent, the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Interim Facility Agent is an Impaired Agent) all the provisions of the
Interim Finance Documents which require communications to be made or notices to
be given to or by the Agent shall be varied so that communications may be made
and notices given to or by the relevant Parties directly. This provision shall
not operate after a replacement Agent has been appointed.

 

93



--------------------------------------------------------------------------------

3.

REPLACEMENT OF AN INTERIM FACILITY AGENT

 

  (a)

The Majority Interim Lenders or the Borrower may by giving ten (10) days’ notice
to an Agent which is an Impaired Agent replace that Agent by appointing a
successor Agent (which shall be acting through an office in England).

 

  (b)

The retiring Agent shall (at its own cost, and otherwise at the expense of the
Interim Lenders):

 

  (i)

make available to the successor Agent such documents and records and provide
such assistance as the successor Agent may reasonably request for the purposes
of performing its functions as Agent under the Interim Finance Documents; and

 

  (ii)

enter into and deliver to the successor Agent those documents and effect any
registrations and notifications as may be required for the transfer or
assignment of all its rights and benefits under the Interim Finance Documents to
the successor Agent.

 

  (c)

The Borrower must take any action and enter into and deliver any document which
is necessary to ensure that any Interim Security Document provides for effective
and perfected Interim Security in favour of any successor Agent.

 

  (d)

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Interim Lenders or the Borrower to the retiring
Agent. As from this date, the retiring Agent shall be discharged from any
further obligation in respect of the Interim Finance Documents (and any agency
fees for the account of the retiring Agent shall cease to accrue from (and shall
be payable on) that date).

 

  (e)

Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

  (f)

The Interim Facility Agent shall resign and the Majority Interim Lenders shall
replace the Interim Facility Agent in accordance with paragraph (i) above if on
or after the date which is three months before the earliest FATCA Application
Date relating to any payment to the Interim Facility Agent under the Interim
Finance Documents, either:

 

  (i)

the Interim Facility Agent fails to respond to a request under Clause 8.8 (FATCA
information) and the Borrower or an Interim Lender reasonably believes that the
Interim Facility Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

 

  (ii)

the information supplied by the Interim Facility Agent pursuant to Clause 8.8
(FATCA information) indicates that the Interim Facility Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date; or

 

94



--------------------------------------------------------------------------------

  (iii)

the Interim Facility Agent notifies the Borrower and the Interim Lenders that
the Interim Facility Agent will not be (or will have ceased to be) a FATCA
Exempt Party on or after that FATCA Application Date;

and (in each case) the Borrower or an Interim Lender reasonably believes that a
Party will be required to make a FATCA Deduction that would not be required if
the Interim Facility Agent were a FATCA Exempt Party, and the Borrower or that
Interim Lender, by notice to the Interim Facility Agent, requires it to resign.

 

95



--------------------------------------------------------------------------------

Part 2

Defaulting Lender

 

1.

For so long as a Defaulting Lender has any undrawn Interim Commitment, in
ascertaining (i) the Majority Interim Lenders; or (ii) whether any given
percentage (including, for the avoidance of doubt, unanimity) of the Total
Interim Commitments under the relevant Interim Facility/ies or the agreement of
any specified group of Interim Lenders has been obtained to approve any request
for a consent, waiver, amendment or other vote of Interim Lenders under the
Interim Finance Documents, that Defaulting Lender’s Interim Commitments under
the relevant Interim Facility/ies will be reduced by the amount of its undrawn
Interim Commitments under the relevant Interim Facility/ies and, to the extent
that that reduction results in that Defaulting Lender’s Total Interim
Commitments being zero, that Defaulting Lender shall be deemed not to be an
Interim Lender for the purposes of (i) and (ii) above.

 

2.

For the purposes of paragraph 1 above, the Interim Facility Agent may assume
that the following Interim Lenders are Defaulting Lenders:

 

  (a)

any Interim Lender which has notified the Interim Facility Agent that it has
become a Defaulting Lender;

 

  (b)

any Interim Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
Defaulting Lender has occurred,

unless it has received notice to the contrary from the Interim Lender concerned
(together with any supporting evidence reasonably requested by the Interim
Facility Agent) or the Interim Facility Agent is otherwise aware that the
Interim Lender has ceased to be a Defaulting Lender.

 

3.

Without prejudice to any other provision of this Agreement, the Agents may
disclose and, on the written request of the Borrower or the Majority Interim
Lenders, shall, as soon as reasonably practicable, disclose the identity of a
Defaulting Lender to the Borrower and to the other Interim Finance Parties.

 

4.

If any Interim Lender becomes a Defaulting Lender, the Borrower may, at any time
whilst the Interim Lender continues to be Defaulting Lender, give the Interim
Facility Agent three (3) Business Days’ notice of cancellation of all or any
part of each undrawn Interim Commitment of that Interim Lender.

 

96



--------------------------------------------------------------------------------

Part 3

Replacement of an Interim Lender / Increase

 

1.

REPLACEMENT OF AN INTERIM LENDER

 

  (a)

If at any time:

 

  (i)

any Interim Finance Party becomes or is a Non-Consenting Lender (as defined in
paragraph (d) below); or

 

  (ii)

the Borrower becomes obliged to repay any amount in accordance with Clause 9.3
(Illegality) or to pay additional amounts pursuant to Clause 8.1 (Gross-up),
Clause 8.3 (Tax indemnity) or Clause 9.1 (Increased Costs) to any Interim
Finance Party;

 

  (iii)

any Interim Finance Party invokes the benefit of Clauses 7.6 (Absence of
quotations) to 7.8 (Proposed Disrupted Loans) (inclusive); or

 

  (iv)

any Interim Finance Party becomes or is a Defaulting Lender,

then the Borrower may, on no less than five (5) Business Days’ prior written
notice (a “Replacement Notice”) to the Interim Facility Agent and such Interim
Finance Party (a “Replaced Lender”):

 

  (A)

replace a participation of such Replaced Lender by requiring such Replaced
Lender to (and such Replaced Lender shall) transfer pursuant to Clause 21
(Changes to Parties) on such dates as specified in the Replacement Notice all or
part of its rights and obligations under this Agreement to an Interim Lender
constituting a New Interim Lender under Clause 21.2 (Transfers by Interim
Lenders) selected by the Borrower, which confirms its (or their) willingness to
assume and does assume all or part of the obligations of the Replaced Lender
(including the assumption of the Replaced Lender’s participations or unfunded or
undrawn participations (as the case may be) on the same basis as the Replaced
Lender) for a purchase price in cash payable at the time of transfer in an
amount equal to the applicable outstanding principal amount of such Replaced
Lender’s participation in the outstanding Interim Loans and all related accrued
interest, Break Costs and other amounts payable in relation thereto under the
Interim Finance Documents in respect of such transferred participation; and/or

 

  (B)

prepay on such dates as specified in the Replacement Notice all or any part of
such Interim Lender’s participation in the outstanding Interim Loans and all
related accrued interest, Break Costs and other amounts payable in relation
thereto under the Interim Finance Documents in respect of such participation;
and/or

cancel all or part of the undrawn Interim Commitments of that Replaced Lender on
such dates as specified in the Replacement Notice.

 

  (b)

Any notice delivered under paragraph (a) above (or any subsequent notice for
this purpose, as applicable) may be accompanied by a Transfer Certificate
complying with Clause 21.4 (Procedure for transfer) and/or an Assignment
Agreement complying with Clause 21.5

 

97



--------------------------------------------------------------------------------

  (Procedure for assignment) and any other related documentation to effect the
transfer or assignment, which Transfer Certificate, Assignment Agreement and any
other related documentation to effect the transfer or assignment (if attached)
shall be promptly (and by no later than three (3) Business Days from receiving
such Transfer Certificate, Assignment Agreement and any other related
documentation) executed by the relevant Replaced Lender and returned to the
Borrower.

 

  (c)

Notwithstanding the requirements of Clause 21 (Changes to Parties) or any other
provisions of the Interim Finance Documents, if a Replaced Lender does not
execute and/or return a Transfer Certificate, an Assignment Agreement and any
other related documentation to effect the transfer or assignment as required by
paragraph (b) above within three (3) Business Days of delivery by the Borrower,
the relevant transfer or transfers or assignment and assignments shall
automatically and immediately be effected for all purposes under the Interim
Finance Documents on payment of the replacement amount to the Interim Facility
Agent (for the account of the relevant Replaced Lender), and the Interim
Facility Agent may (and is authorised by each Interim Finance Party to) execute,
without requiring any further consent or action from any other party, a Transfer
Certificate, Assignment Agreement and any other related documentation to effect
the transfer or assignment on behalf of the relevant Replaced Lender which is
required to transfer its rights and obligations or assign its rights under this
Agreement pursuant to paragraph (a) above which shall be effective for the
purposes of Clause 21.4 (Procedure for transfer) and Clause 21.5 (Procedure for
assignment). The Interim Facility Agent shall not be liable in any way for any
action taken by it pursuant to this paragraph (c) and, for the avoidance of
doubt, the provisions of Clause 14.4 (Exoneration of the Arrangers and the
Agents) shall apply in relation thereto.

 

  (d)

If the Borrower or the Interim Facility Agent (at the request of the Borrower)
has requested the Interim Lenders to give a consent in relation to, or to agree
to a release, waiver or amendment of, any provisions of the Interim Finance
Documents or other vote of the Interim Lenders under the terms of this
Agreement, where the requested consent, release, waiver or amendment is one
which requires greater than Majority Interim Lender consent pursuant to this
Agreement and has been agreed to by the Majority Interim Lenders, then any
Interim Lender who has not consented or agreed (or fails to reject) to such
request by the end of the period of ten (10) Business Days (or any other period
of time notified by the Borrower, with the prior agreement of the Interim
Facility Agent if the period for this provision to operate is less than ten
(10) Business Days) of a request being made such Interim Lender shall be deemed
a “Non-Consenting Lender”.

 

  (e)

If any Non-Consenting Lender fails to assist with any step required to implement
the Borrower’s right to prepay that Non-Consenting Lender or to replace that
Non-Consenting Lender pursuant to this paragraph 1 within three (3) Business
Days of a request to do so by the Borrower, then that Non-Consenting Lender
shall be automatically excluded from participating in that vote, and its
participations, Interim Commitments and vote (as the case may be) shall not be
included (or, as applicable, required) with the Total Interim Commitments or
otherwise when ascertaining whether the approval of Majority Interim Lenders,
all Interim Lenders, or any other class of Interim Lenders (as applicable) has
been obtained with respect to that request for a consent or agreement; and its
status as an Interim Lender shall be disregarded for the purpose of ascertaining
whether the agreement or any specified group of Interim Lenders has been
obtained to approve the request.

 

98



--------------------------------------------------------------------------------

2.

INCREASE

 

  (a)

The Borrower may by giving prior notice to the Interim Facility Agent after the
effective date of a cancellation of:

 

  (i)

the undrawn Interim Commitments of a Defaulting Lender in accordance with
paragraph 3 of Part 2 (Defaulting Lender) of this Schedule 5; or

 

  (ii)

the Interim Commitments of an Interim Lender in accordance with Clause 9.3
(Illegality) or paragraph 1 (Replacement of an Interim Lender) above,

request that the Interim Commitments relating to any Interim Facility be
increased (and the Interim Commitments relating to that Interim Facility shall
be so increased) up to the amount of the undrawn Interim Commitments or Interim
Commitments relating to that Interim Facility so cancelled as described in the
following paragraphs.

 

  (b)

Following a request as described in paragraph (a) above:

 

  (i)

the increased Interim Commitments will be assumed by one or more Interim Lenders
or other banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Borrower and each of which confirms in
writing (whether in the relevant Increase Confirmation or otherwise) its
willingness to assume and does assume all the obligations of an Interim Lender
corresponding to that part of the increased Interim Commitments which it is to
assume, as if it had been an Original Interim Lender;

 

  (ii)

the Borrower and any Increase Lender shall assume obligations towards one
another and/or acquire rights against one another as the Borrower and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Interim Lender;

 

  (iii)

each Increase Lender shall become a Party as an Interim Lender and any Increase
Lender and each of the other Interim Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Increase
Lender and those Interim Finance Parties would have assumed and/or acquired had
the Increase Lender been an Original Interim Lender;

 

  (iv)

the Interim Commitments of the other Interim Lenders shall continue in full
force and effect; and

 

  (v)

any increase in the Interim Commitments relating to an Interim Facility shall
take effect on the date specified by the Borrower in the notice referred to
above or any later date on which the conditions set out in paragraph (c) below
are satisfied.

 

  (c)

An increase in the Interim Commitments relating to an Interim Facility will only
be effective on:

 

  (i)

the execution by the Interim Facility Agent of an Increase Confirmation from the
relevant Increase Lender;

 

  (ii)

in relation to an Increase Lender which is not an Interim Lender immediately
prior to the relevant increase the Interim Facility Agent being satisfied that
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assumption of the
increased Interim Commitments by that Increase Lender. The Interim Facility
Agent shall promptly notify the Borrower and the Increase Lender upon being so
satisfied.

 

99



--------------------------------------------------------------------------------

  (d)

Each Increase Lender, by executing the Increase Confirmation, confirms that the
Interim Facility Agent has authority to execute on its behalf any amendment or
waiver that has been approved by or on behalf of the requisite Interim Lender or
Interim Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 

  (e)

The Interim Facility Agent shall, as soon as reasonably practicable after it has
executed an Increase Confirmation, send to the Borrower a copy of that Increase
Confirmation.

 

  (f)

Clause 21.3 (Limitation of responsibility of Existing Interim Lenders) shall
apply mutatis mutandis in this paragraph 2 in relation to an Increase Lender as
if references in that Clause to:

 

  (i)

an “Existing Interim Lender” were references to all the Interim Lenders
immediately prior to the relevant increase;

 

  (ii)

the “New Interim Lender” were references to that Increase Lender; and

 

  (iii)

a “re-transfer” and “re-assignment” were references to respectively a transfer
and assignment.

 

100



--------------------------------------------------------------------------------

Part 4

Form of Increase Confirmation

To: [ · ] as Interim Facility Agent, [ ● ] as Interim Security Agent and [ ● ]
as Borrower

From: [ ● ] (the Increase Lender)

Dated: [ ● ]

[Borrower] – Interim Facilities Agreement dated [ ● ] (as amended from time to
time) (the “Interim Facilities Agreement”)

 

1.

We refer to the Interim Facilities Agreement. This agreement (the Agreement)
shall take effect as an Increase Confirmation for the purpose of the Interim
Facilities Agreement. Terms defined in the Interim Facilities Agreement have the
same meaning in this Agreement unless given a different meaning in this
Agreement.

 

2.

We refer to paragraph 2 (Increase) of Part 3 (Replacement of an Interim Lender /
Increase) of Schedule 5 (Impaired Agent, Replacement of an Interim Facility
Agent, Defaulting Lender, Replacement of an Interim Lender / Increase,) of the
Interim Facilities Agreement.

 

3.

The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Interim Commitment specified in the Schedule (the “Relevant
Commitment”) as if it was an Original Interim Lender under the Interim
Facilities Agreement.

 

4.

The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the Increase Date) is [ ● ].

 

5.

On the Increase Date, the Increase Lender becomes party to the relevant Interim
Finance Documents as an Interim Lender.

 

6.

The Facility Office, address, email address and attention details for notices to
the Increase Lender for the purposes of Clause 17.1 (Mode of service) of the
Interim Facilities Agreement are set out in the Schedule.

 

7.

The Increase Lender expressly acknowledges the limitations on the Interim
Lenders’ obligations referred to in paragraph (f) of paragraph 2 (Increase) of
Part 3 (Replacement of an Interim Lender / Increase) of Schedule 5 (Impairment
and Replacement of Interim Finance Parties) of the Interim Facilities Agreement.

 

8.

The Increase Lender confirms, for the benefit of the Interim Facility Agent,
that in respect of the United Kingdom it is:

 

  (a)

[not a Qualifying Interim Lender,]

 

  (b)

[a Qualifying Interim Lender (other than a Treaty Interim Lender),]

 

  (c)

[a Treaty Interim Lender].

 

9.

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

101



--------------------------------------------------------------------------------

10.

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by [English] law.

 

11.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:

The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Interim Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Interim Security in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.

 

102



--------------------------------------------------------------------------------

The Schedule to the Increase Confirmation

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

[INSERT RELEVANT DETAILS]

[Facility office address, email address and attention details for notices and
account details for payments]

 

 

[Increase Lender]

By:

This Agreement is accepted as an Increase Confirmation for the purposes of the
Interim Facilities Agreement by the Interim Facility Agent.

 

 

[Interim Facility Agent] By:

 

103



--------------------------------------------------------------------------------

Part 5

Definitions

Capitalised terms in this Schedule 5 shall have the meanings ascribed to such
terms in Schedule 1 (Definitions and Interpretation) and this Part 5, as
applicable.

“Acceptable Bank” means a bank or financial institution which has a long-term
credit rating of at least BBB- by Standard & Poor’s Rating Services or Fitch
Ratings Ltd or at least Baa3 by Moody’s Investor Services Limited or a
comparable rating from an internationally recognised credit rating agency; or
any Interim Finance Party or any Affiliate of an Interim Finance Party.

“Authorisation” means an authorisation, consent, approval, licence, filing,
notarisation or registration, in each case required by any applicable law or
regualtion.

“Defaulting Lender” means any Interim Lender:

 

(a)

which has failed to make its participation in an Interim Loan available (or has
notified the Interim Facility Agent or the Borrower (which has notified the
Interim Facility Agent) that it will not make its participation in an Interim
Loan available) by the Drawdown Date of that Interim Loan in accordance with
Clause 5.3 (Advance of Interim Loans) or which has failed to provide cash
collateral;

 

(b)

which has otherwise rescinded or repudiated an Interim Finance Document; or

 

(c)

with respect to which an Insolvency Event has occurred and is continuing.

 

“Impaired

Agent” means an Agent at any time when:

 

(a)

it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Interim Finance Documents by the due date
for payment;

 

(b)

the Agent otherwise rescinds or repudiates an Interim Finance Document;

 

(c)

(if the Agent is also an Interim Lender) it is a Defaulting Lender under
paragraphs (a) or (b) of the definition of Defaulting Lender; or

 

(d)

an Insolvency Event has occurred and is continuing with respect to the Agent,

unless, in the case of paragraph (a) above:

 

  (i)

its failure to pay is caused by administrative or technical error or a
Disruption Event and payment is made within three (3) Business Days of its due
date; or

 

  (ii)

the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

“Increase Confirmation” means a confirmation substantially in the form set out
in Part 4 (Form of Increase Confirmation) of this Schedule 5.

“Insolvency Event” in relation to an entity means that the entity:

 

(a)

is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 

104



--------------------------------------------------------------------------------

(b)

becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 

(c)

makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 

(d)

institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(e)

has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

  (i)

results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

 

  (ii)

is not dismissed, discharged, stayed or restrained in each case within thirty
(30) days of the institution or presentation thereof;

 

(f)

has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1 of the Banking Act 2009 and/or has instituted against it a bank
insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 

(g)

has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 

(h)

seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

 

(i)

has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within thirty (30) days
thereafter;

 

(j)

causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (i) above; or

 

(k)

takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

“Non-Consenting Lender” has the meaning given to that term in paragraph (d) of
paragraph 1 (Replacement of an Interim Lender) of Part 3 (Replacement of an
Interim Lender / Increase) of this Schedule 5.

 

105



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF TRANSFER CERTIFICATE

To: [ ● ] as Interim Facility Agent

From: [ ● ] (the “Existing Interim Lender”) and [ ● ] (the “New Interim Lender”)

Dated: [ ● ]

[Borrower] – Interim Facilities Agreement dated [ ● ] (as amended from time to
time) (the “Interim Facilities Agreement”)

 

1.

We refer to the Interim Facilities Agreement. This is a Transfer Certificate.
Terms defined in the Interim Facilities Agreement have the same meaning in this
Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.

We refer to Clause 21.4 (Procedure for transfer) of the Interim Facilities
Agreement:

 

  (a)

Subject to paragraph (e) of Clause 21.2 (Transfers by Interim Lenders), the
Existing Interim Lender and the New Interim Lender agree to the Existing Interim
Lender transferring to the New Interim Lender by novation all or part of the
Existing Interim Lender’s Interim Commitments, rights and obligations referred
to in the Schedule in accordance with Clause 21.4 (Procedure for transfer) of
the Interim Facilities Agreement.

 

  (b)

The proposed Transfer Date is [ ● ].

 

  (c)

The Facility Office and address, email address and attention details for notices
of the New Interim Lender for the purposes of Clause 17.1 (Mode of service) of
the Interim Facilities Agreement are set out in the Schedule.

 

3.

The New Interim Lender expressly acknowledges the limitations on the Existing
Interim Lender’s obligations set out in paragraph (c) of Clause 21.3 (Limitation
of responsibility of Existing Interim Lenders) of the Interim Facilities
Agreement.

 

4.

The New Interim Lender confirms, for the benefit of the Interim Facility Agent,
that in respect of the United Kingdom it is:

 

  (a)

[not a Qualifying Interim Lender,]

 

  (b)

[a Qualifying Interim Lender (other than a Treaty Interim Lender),]

 

  (c)

[a Treaty Interim Lender].

 

5.

[The New Interim Lender confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ● ]) and is tax resident in [ ● ]1,
so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and requests that the Borrower as at the
Transfer Date is informed, together with each Borrower that becomes a Borrower
after the Transfer Date, that it wishes the scheme to apply to the Interim
Facilities Agreement.]2

 

 

1 

Insert jurisdiction of tax residence.

2 

Include if the New Interim Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Interim Facilities
Agreement.

 

106



--------------------------------------------------------------------------------

6.

Notwithstanding any assignment, transfer or novation by any Interim Lender to
any New Interim Lender, participant or sub-participant, of all or any part of
its rights and obligations under the Interim Facilities Agreement or any of the
other Interim Finance Documents, the parties hereto agree that any security
interest created or guarantee given under this Agreement or any other Interim
Finance Documents (or in relation to the Interim Facilities Agreement or any
other Interim Finance Documents) shall be preserved and continue in full force
and effect to the benefit of, among others, such New Interim Lender, participant
or sub-participant this Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.

 

7.

This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by [English] law.

 

8.

This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

Note:

The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Interim Lender’s interest in the Interim Security in all
jurisdictions. It is the responsibility of the New Interim Lender to ascertain
whether any other documents or other formalities are required to perfect a
transfer of such a share in the Existing Interim Lender’s Interim Security in
any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

107



--------------------------------------------------------------------------------

The Schedule to the Transfer Certificate

Commitment/rights and obligations to be transferred

[INSERT RELEVANT DETAILS]

[Facility office address, email address and attention details for notices and
account details for payments]

 

 

[Existing Interim Lender] By:

 

[New Interim Lender] By:

This Transfer Certificate is accepted by the Interim Facility Agent and the
Transfer Date is confirmed as [ ● ].

 

 

[Interim Facility Agent] By:

 

108



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF ASSIGNMENT AGREEMENT

To: [ ● ] as Interim Facility Agent

From: [ ● ] (the “Existing Interim Lender”) and [ ● ] (the “New Interim Lender”)

Dated: [ ● ]

[Borrower] – Interim Facilities Agreement dated [ ● ] (as amended from time to
time) (the “Interim Facilities Agreement”)

 

1.

We refer to the Interim Facilities Agreement. This is an Assignment Agreement.
Terms defined in the Interim Facilities Agreement have the same meaning in this
Assignment Agreement unless given a different meaning in this Assignment
Agreement.

 

2.

We refer to Clause 21.5 (Procedure for assignment) of the Interim Facilities
Agreement.

 

3.

Subject to paragraph (e) of Clause 21.2 (Transfers by Interim Lenders), the
Existing Interim Lender assigns absolutely to the New Interim Lender all the
rights of the Existing Interim Lender under the Interim Facilities Agreement,
the other Interim Finance Documents and in respect of the Interim Security which
correspond to that portion of the Existing Interim Lender’s Interim Commitments
and participations in Interim Loans under the Interim Facilities Agreement as
specified in the Schedule;

 

4.

Subject to paragraph (e) of Clause 21.2 (Transfers by Interim Lenders), the
Existing Interim Lender is released from all the obligations of the Existing
Interim Lender which correspond to that portion of the Existing Interim Lender’s
Interim Commitments and participations in Interim Loans under the Interim
Facilities Agreement specified in the Schedule.

 

5.

The New Interim Lender becomes a Party as an Interim Lender and is bound by
obligations equivalent to those from which the Existing Interim Lender is
released under paragraph 4 above.

 

6.

The proposed Transfer Date is [ ● ].

 

7.

On the Transfer Date the New Interim Lender becomes Party to the Interim Finance
Documents as an Interim Lender.

 

8.

The New Interim Lender expressly acknowledges the limitations on the Existing
Interim Lender’s obligations set out in paragraph (c) of Clause 21.3 (Limitation
of responsibility of Existing Interim Lenders) of the Interim Facilities
Agreement.

 

9.

This Assignment Agreement acts as notice to the Interim Facility Agent (on
behalf of each Interim Finance Party) and, upon delivery in accordance with
Clause 21.6 (Copy of Transfer Certificate or Assignment Agreement to the
Borrower) of the Interim Facilities Agreement, to the Borrower of the assignment
referred to in this Assignment Agreement.

 

10.

The New Interim Lender confirms, for the benefit of the Interim Facility Agent,
that in respect of the United Kingdom it is:

 

  (a)

[not a Qualifying Interim Lender,]

 

109



--------------------------------------------------------------------------------

  (b)

[a Qualifying Interim Lender (other than a Treaty Interim Lender),]

 

  (c)

[a Treaty Interim Lender].

 

11.

[The New Interim Lender confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ● ]) and is tax resident in [ ● ]3,
so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and requests that the Borrower as at the
Transfer Date is informed, together with each Borrower that becomes a Borrower
after the Transfer Date, that it wishes the scheme to apply to the Interim
Facilities Agreement.]4

 

12.

The Facility Office and address, email address and attention details for notices
of the New Interim Lender for the purposes of Clause 17.1 (Mode of service) of
the Interim Facilities Agreement are set out in the Schedule.

 

13.

This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

 

14.

This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by [English] law.

 

15.

This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 

Note:

The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Interim Lender’s interest in the Interim Security in all
jurisdictions. It is the responsibility of the New Interim Lender to ascertain
whether any other documents or other formalities are required to perfect a
transfer of such a share in the Existing Interim Lender’s Interim Security in
any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

 

3 

Insert jurisdiction of tax residence.

4 

Include if the New Interim Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Interim Facilities
Agreement.

 

110



--------------------------------------------------------------------------------

The Schedule to the Assignment Agreement

Commitment/rights and obligations to be transferred by assignment, release and
accession

[INSERT RELEVANT DETAILS]

[Facility office address, email address and attention details for notices and
account details for payments]

 

 

[Existing Interim Lender] By:  

 

[New Interim Lender] By:  

This Assignment Agreement is accepted by the Interim Facility Agent and the
Transfer Date is confirmed as [ ● ].

[Signature of this Assignment Agreement by the Interim Facility Agent
constitutes confirmation by the Interim Facility Agent of receipt of notice of
the assignment referred to herein, which notice the Interim Facility Agent
receives on behalf of each Interim Finance Party.]

 

 

[Interim Facility Agent] By:  

 

111



--------------------------------------------------------------------------------

SCHEDULE 8

THE ORIGINAL INTERIM LENDERS

 

Name of Original Interim Lender

   UK Interim Asset Sale
Bridge Facility
Commitment (£)      UK Interim Cash
Confirmation Bridge
Facility Commitment (£)      Treaty Passport
scheme reference
number and
jurisdiction of tax
residence (if
applicable)

Deutsche Bank AG, London Branch

     730,745,438        351,840,397      N/A

JPMorgan Chase Bank, N.A.

     313,176,616        150,788,741      13/M/268710/DTTP

 

112



--------------------------------------------------------------------------------

SIGNATORIES

THE BORROWER

 

/s/ Bret Yunker

for and on behalf of

CAESARS CAYMAN FINANCE LIMITED

Name:  

Bret D. Yunker

Title:    

Authorized Representative

Notice Details

 

Address:   100 West Liberty Street Suite 1150, Reno NV 89501, USA Email:  
Attention:  

Brian Agnew, SVP, Corporate Finance, Treasury & IR /

Ed Quatmann, EVP, Chief Legal Officer and Secretary

Telephone:   Fax:  



--------------------------------------------------------------------------------

UK INTERIM ASSET SALE BRIDGE FACILITY ARRANGERS

 

/s/ Phillip Tancorra

for and on behalf of DEUTSCHE BANK AG, LONDON BRANCH as UK Interim Asset Sale
Bridge Facility Arranger

Name:  

Philip Tancorra

Title:  

Vice President

/s/ Yumi Okabe

for and on behalf of DEUTSCHE BANK AG, LONDON BRANCH as UK Interim Asset Sale
Bridge Facility Arranger

Name:  

Yumi Okabe

Title:  

Vice President

Notice details

 

Address:   Winchester House, 1 Great Winchester Street, 5th Floor, London UK
EC2N 2DB Email:   Attention:   Mark Dixson Telephone:   Fax:  



--------------------------------------------------------------------------------

/s/ Brian Smolowitz

for and on behalf of JPMORGAN CHASE BANK, N.A. as UK Interim Asset Sale Bridge
Facility Arranger

Name:  

Brian Smolowitz

Title:  

Vice President

Notice details

 

Address:   383 Madison Avenue, Floor 24, New York, New York 10017, USA Email:  
Attention:   Brian Smolowitz Telephone:  



--------------------------------------------------------------------------------

INTERIM FACILITY AGENT

 

/s/ Paul Gaines

for and on behalf of DEUTSCHE BANK AG, LONDON BRANCH as Interim Facility Agent

Name:  

Paul Gaines

Title:  

Assistant Vice President

 

/s/ Vikki Adams

for and on behalf of DEUTSCHE BANK AG, LONDON BRANCH as Interim Facility Agent

Name:  

Vikki Adams

Title:   Vice President

Notice details

 

Address:   Winchester House, 1 Great Winchester Street, London UK EC2N 2DB
Email:   Attention:   Paul Gaines Telephone:   Fax:  